Exhibit 10.1.a

Execution Copy

CREDIT AGREEMENT

Dated as of June 11, 2003

Among

Strategic Energy, L.L.C.,

THE INSTITUTIONS FROM TIME TO TIME
PARTIES HERETO AS LENDERS

LaSalle Bank National Association
as Administrative Agent

And

PNC BANK, National Association
as Syndication Agent

_____________________________


LaSalle Bank National Association

And

PNC Capital Markets,
Co-Lead Arrangers

 



--------------------------------------------------------------------------------



 

Table of Contents

 

 

 

 

Section



 

 

Page



 

 

ARTICLE I.



 

   DEFINITIONS



1

1.1.



 

Certain Defined Terms



1

1.2.



 

References



19

ARTICLE II.



 

   THE REVOLVING LOAN FACILITIES



20



2.1.



 

Revolving Loans



20

2.2.



 

Rate Options for All Advances



20

2.3.



 

Prepayments



20

 

 

(A)

     Optional Payments



20

 

 

(B)

     Mandatory Prepayments



20

2.4.



 

Reduction of Commitments



21

2.5.



 

Method of Borrowing



21

2.6.



 

Method of Selecting Types and Interest Periods for Advances



21

2.7.



 

Minimum Amount of Each Advance



21

2.8.



 

Method of Selecting Types and Interest Periods for Conversion and Continuation
of Advances




22

 

 

(A)

     Right to Convert/Breakage Costs



22

 

 

(B)

     Automatic Conversion and Continuation



22

 

 

(C)

     No Conversion Post-Default or Post-Unmatured Default



22

 

 

(D)

     Conversion/Continuation Notice



22

2.9.



 

Default Rate



22

2.10.



 

Method of Payment



22

2.11.



 

Notes



23

2.12.



 

Telephonic Notices



23

2.13.



 

Promise to Pay; Interest and Commitment Fees; Interest Payment Dates; Interest
and Fee Basis; Taxes; Loan and Control Accounts




23

 

 

(A)

     Promise to Pay



23

 

 

(B)

     Interest Payment Dates



23

 

 

(C)

     Commitment Fees



24

 

 

(D)

     Interest and Fee Basis; Applicable Floating Rate Margin,
        Applicable Eurodollar Margin and Applicable Commitment
        Fee Percentage





24

 

 

(E)

     Taxes



25

 

 

(F)

     Loan Account



28

 

 

(G)

     Entries Binding



28

2.14.



 

Notification of Advances, Interest Rates, Prepayments and Aggregate Revolving
Loan Commitment Reductions




28

2.15.



 

Lending Installations



28

2.16.



 

Non-Receipt of Funds by the Administrative Agent



28

2.17.



 

Termination Date



29

2.18.



 

Extension of Revolving Loan Termination Date



29

2.19.



 

Replacement of Certain Lenders



29

ARTICLE III.



 

   THE LETTER OF CREDIT FACILITY



30



3.1.



 

Obligation to Issue



30

3.2.



 

[Intentionally Omitted]



30

3.3.



 

Types and Amounts



30

3.4.



 

Conditions



30

3.5.



 

Procedure for Issuance of Letters of Credit



31

3.6.



 

Letter of Credit Participation



31

3.7.



 

Reimbursement Obligation



32

3.8.



 

Letter of Credit Fees



32

3.9.



 

Issuing Bank Reporting Requirements



32

3.10.



 

Indemnification; Exoneration



33

3.11.



 

Cash Collateral



33

ARTICLE IV.



 

   CHANGE IN CIRCUMSTANCES



34



4.1.



 

Yield Protection



34

4.2.



 

Changes in Capital Adequacy Regulations



35

4.3.



 

Availability of Types of Advances



35

4.4.



 

Funding Indemnification



35

4.5.



 

Lender Statements; Survival of Indemnity



36

ARTICLE V.



 

   CONDITIONS PRECENDT



36



5.1.



 

Initial Advances and Letters of Credit



36

5.2.



 

Each Advance and Letter of Credit



38

ARTICLE VI.



 

   REPRESENTATIONS AND WARRANTIES



38



6.1.



 

Organization; Corporate Powers



38

6.2.



 

Authority



39

6.3.



 

No Conflict; Governmental Consents



39

6.4.



 

Financial Statements



39

6.5.



 

No Material Adverse Change



40

6.6.



 

Taxes



40

 

 

(A)

     Tax Examinations



40

 

 

(B)

     Payment of Taxes



40

6.7.



 

Litigation; Loss Contingencies and Violations



40

6.8.



 

Subsidiaries



40

6.9.



 

ERISA



41

6.10.



 

Accuracy of Information



41

6.11.



 

Securities Activities



41

6.12.



 

Material Agreements



42

6.13.



 

Compliance with Laws



42

6.14.



 

Assets and Properties



42

6.15.



 

Statutory Indebtedness Restrictions



42

6.16.



 

Insurance



43

6.17.



 

Labor Matters



43

6.18.



 

Environmental Matters



43

6.19.



 

Solvency



43

6.20.



 

Supplemental Disclosure



44

ARTICLE VII.



 

   COVENANTS



44



7.1.



 

Reporting



44

 

 

(A)

     Financial Reporting



44

 

 

(B)

     Notice of Default



46

 

 

(C)

     Lawsuits



46

 

 

(D)

     ERISA Notices



46

 

 

(E)

     Labor Matters



48

 

 

(F)

     Other Indebtedness



48

 

 

(G)

     Other Reports



48

 

 

(H)

     Environmental Notices



48

 

 

(I)

      Other Information



49

7.2.



 

Affirmative Covenants



49

 

 

(A)

     Existence, Etc.



49

 

 

(B)

     Corporate Powers; Conduct of Business



49

 

 

(C)

     Compliance with Laws, Etc.



49

 

 

(D)

     Payment of Taxes and Claims; Tax Consolidation



49

 

 

(E)

     Insurance



50

 

 

(F)

     Inspection of Property; Books and Records; Discussions



50

 

 

(G)

     ERISA Compliance



50

 

 

(H)

     Maintenance of Property



50

 

 

(I)

      Environmental Compliance



51

 

 

(J)

      Use of Proceeds



51

 

 

(K)

     Collateral Documents



51

 

 

(L)

      Addition of Guarantors; Addition of Pledged Capital Stock
         and other Collateral




51

 

 

(M)

     Insurance and Condemnation Proceeds



52

 

 

(N)

     Reportable Transaction



52

7.3.



 

Negative Covenants



52

 

 

(A)

     Indebtedness



52

 

 

(B)

     Sales of Assets



53

 

 

(C)

     Liens



53

 

 

(D)

     Investments



54

 

 

(E)

     Contingent Obligations



54

 

 

(F)

     Restricted Payments



55

 

 

(G)

     Conduct of Business; Subsidiaries



55

 

 

(H)

     Transactions with Shareholders and Affiliates



55

 

 

(I)

      Restriction on Fundamental Changes



56

 

 

(J)

      Sales and Leasebacks



56

 

 

(K)

     Margin Regulations



56

 

 

(L)

      ERISA



56

 

 

(M)

     Corporate Documents



57

 

 

(N)

     Fiscal Year



57

 

 

(O)

     Hedging Obligations



57

 

 

(P)

      Subordinated Debt



57

 

 

(Q)

     Capital Expenditures



57

7.4.



 

Financial Covenants



57

 

 

(A)

     Minimum Net Worth



57

 

 

(B)

     Maximum Leverage Ratio



58

ARTICLE VIII.



 

   DEFAULTS



58



8.1.



 

Defaults



58

 

 

(A)

     Failure to Make Payments When Due



58

 

 

(B)

     Breach of Certain Covenants



58

 

 

(C)

     Breach of Representation or Warranty



58

 

 

(D)

     Other Defaults



58

 

 

(E)

     Default as to Other Indebtedness



59

 

 

(F)

     Involuntary Bankruptcy; Appointment of Receiver, Etc.



59

 

 

(G)

     Voluntary Bankruptcy; Appointment of Receiver, Etc.



59

 

 

(H)

     Judgments and Attachments



59

 

 

(I)

      Dissolution



60

 

 

(J)

      Loan Documents; Failure of Security



60

 

 

(K)

     Termination Event



60

 

 

(L)

      Waiver of Minimum Funding Standard



60

 

 

(M)

     Change of Control



60

 

 

(N)

     Environmental Matters



60

 

 

(O)

     Guarantor Revocation



61

 

 

(P)

      Default Under Subordinated Debt



61

 

 

(Q)

     Default under Contractual Obligations



61

ARTICLE IX.



 

   ACCELARATION, DEFAULTING LENDERS; WAIVERS,
      AMENDMENTS AND REMEDIES




61



9.1.



 

Termination of Commitments; Acceleration



61

9.2.



 

Defaulting Lender



61

9.3.



 

Amendments



62

9.4.



 

Preservation of Rights



63

ARTICLE X.



 

   GENERAL PROVISIONS



63



10.1.



 

Survival of Representations



63

10.2.



 

Governmental Regulation



64

10.3.



 

Performance of Obligations



64

10.4.



 

Headings



64

10.5.



 

Entire Agreement



64

10.6.



 

Several Obligations; Benefits of this Agreement



64

10.7.



 

Expenses; Indemnification



65

 

 

(A)

     Expenses



65

 

 

(B)

     Indemnity



65

 

 

(C)

     Waiver of Certain Claims; Settlement of Claims



66

 

 

(D)

     Survival of Agreements



66

10.8.



 

Numbers of Documents



66

10.9.



 

Accounting



66

10.10.



 

Severability of Provisions



67

10.11.



 

Nonliability of Lenders



67

10.12.



 

GOVERNING LAW



67

10.13.



 

CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL




67

 

 

(A)

     JURISDICATION



67

 

 

(B)

     OTHER JURISDICTIONS



67

 

 

(C)

     VENUE



68

10.14.



 

WAIVER OF JURY TRIAL.



68

10.15.



 

WAIVER OF BOND



68

10.16.



 

ADVICE OF COUNSEL



68

10.17.



 

No Strict Construction



68

ARTICLE XI.



 

   THE ADMINISTRATIVE AGENT



69



11.1.



 

Appointment; Nature of Relationship



69

11.2.



 

Powers



69

11.3.



 

General Immunity



69

11.4.



 

No Responsibility for Loans, Creditworthiness, Recitals, Etc.



69

11.5.



 

Action on Instructions of Lenders



70

11.6.



 

Employment of Administrative Agents and Counsel



70

11.7.



 

Reliance on Documents; Counsel



70

11.8.



 

The Administrative Agent's Reimbursement and Indemnification



70

11.9.



 

Rights as a Lender



71

11.10.



 

Lender Credit Decision



71

11.11.



 

Successor Administrative Agent



71

11.12.



 

Collateral Documents



71

ARTICLE XII.



 

   SETOFF; RATABLE PAYMENTS



72



12.1.



 

Setoff



72

12.2.



 

Ratable Payments



72

12.3.



 

Application of Payments



73

12.4.



 

Relations Among Lenders



74

ARTICLE XIII.



 

   BENEFIT OF AGREEMENT; ASSIGNMENTS;
      PARTICIPATIONS




74

13.1.



 

Successors and Assigns



74

13.2.



 

Participations



74

 

 

(A)

     Permitted Participants; Effect



74

 

 

(B)

     Voting Rights



75

 

 

(C)

     Benefit Setoff



75

13.3.



 

Assignments



75

 

 

(A)

     Permitted Assignments



75

 

 

(B)

     Effect; Effective Date



76

 

 

(C)

     The Register



76

13.4.



 

Confidentiality



76

13.5.



 

Dissemination of Information



77

ARTICLE XIV.



 

   NOTICES



77



14.1.



 

Giving Notice



77

14.2.



 

Change of Address



77

ARTICLE XV.



 

   COUNTERPARTS



77





EXHIBITS AND SCHEDULES

Exhibits

EXHIBIT A

--

Commitments (Definitions)

EXHIBIT B-1

--

Form of Revolving Note (Definitions)

EXHIBIT B-2

--

Form of Security Agreement

EXHIBIT B-3

--

Trademark Security Agreement

EXHIBIT B-4

--

GPE Limited Guaranty Agreement

EXHIBIT C

--

Form of Borrowing Notice (Section 2.8)

EXHIBIT C-1

--

Form of Borrowing Base Certificate (Sections 5.1 and 7.1(A)(iv))

EXHIBIT D

--

Form of Request for Letter of Credit (Section 3.4)

EXHIBIT E

--

Form of Assignment and Acceptance Agreement (Sections 2.20 and 13.3)

EXHIBIT F-1

--

Form of Borrower's Counsel's Opinion (Section 5.1)

EXHIBIT F-2

--

Form of Guarantor's Counsel's Opinion (Section 5.1)

EXHIBIT G

--

List of Closing Documents (Section 5.1)

EXHIBIT H

--

Form of Officer's Certificate (Sections 5.2 and 7.1(A)(iii))

EXHIBIT I

--

Form of Compliance Certificate (Sections 5.2 and 7.1(A)(iii))

EXHIBIT J

--

Form of Subordination Agreement

EXHIBIT K

--

Master Letter of Credit Agreement

 

 

 

Schedules



 

 

Schedule 1.1.1

--

Permitted Existing Indebtedness (Definitions)

Schedule 1.1.2

--

Permitted Existing Investments (Definitions)

Schedule 1.1.3

--

Permitted Existing Liens (Definitions)

Schedule 1.1.4

--

Segregated Accounts (Definitions)

Schedule 6.3

--

Conflicts; Governmental Consents (Section 6.3)

Schedule 6.6

--

Taxes (Section 6.6(A))

Schedule 6.7

--

Litigation; Loss Contingencies (Section 6.7)

Schedule 6.9

--

ERISA (Section 6.9)

Schedule 6.12

--

Power Purchase Contracts (Section 6.12)

Schedule 6.18

--

Environmental Matters (Section 6.18)

 

 

CREDIT AGREEMENT

          This Credit Agreement dated as of June 11, 2003 is entered into among
Strategic Energy, L.L.C., a Delaware limited liability company, the institutions
from time to time parties hereto as Lenders, whether by execution of this
Agreement or an Assignment Agreement pursuant to Section 13.3, PNC Bank,
National Association, in its capacity as Syndication Agent, and LaSalle Bank
National Association, a national banking association, in its capacity as
contractual representative for itself and the other Lenders. The parties hereto
agree as follows:

ARTICLE I.     DEFINITIONS

          1.1.     Certain Defined Terms.

          Capitalized terms used in this Agreement and not otherwise defined
herein shall have the following meanings, applicable both to the singular and
the plural forms of the terms defined.

          As used in this Agreement:

          "Acquisition" means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Borrower (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage of voting power) of the outstanding equity interests of
another Person.

          "Administrative Agent" means LaSalle Bank in its capacity as
contractual representative for itself and the Lenders pursuant to Article XI
hereof and any successor Administrative Agent appointed pursuant to Article XI
hereof.

          "Advance" means a borrowing hereunder consisting of the aggregate
amount of the several Loans made by the Lenders to the Borrower of the same Type
and, in the case of Eurodollar Rate Advances, for the same Interest Period.

          "Affiliate" of any Person means any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
A Person shall be deemed to control another Person if the controlling Person is
the "beneficial owner" (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934) of greater than ten percent (10%) or more of any class of voting
securities (or other voting interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.

          "Agents" means the Administrative Agent and the Syndication Agent.

          "Aggregate Revolving Loan Commitment" means the aggregate of the
Revolving Loan Commitments of all the Lenders, as reduced from time to time
pursuant to the terms hereof. The initial Aggregate Revolving Loan Commitment is
Ninety-Five Million and 00/100 Dollars ($95,000,000.00).

          "Agreement" means this Credit Agreement, as it may be amended,
restated, supplemented or otherwise modified and in effect from time to time.

1



--------------------------------------------------------------------------------



 

          "Agreement Accounting Principles" means generally accepted accounting
principles as in effect from time to time at all applicable reporting times,
applied in a manner consistent with that used in preparing the financial
statements referred to in Section 6.4 hereof.

          "Alternate Base Rate" means, for any day, a fluctuating rate of
interest per annum equal to the higher of (i) the Prime Rate for such day and
(ii) the sum of (a) the Federal Funds Effective Rate for such day and (b)
one-half of one percent (0.5%) per annum.

          "Applicable Commitment Fee Percentage" means, as at any date of
determination, the rate per annum then applicable in the determination of the
amount payable under Section 2.13(C)(i) hereof determined in accordance with the
provisions of Section 2.13(D)(ii) hereof.

          "Applicable Eurodollar Margin" means, as at any date of determination,
with respect to all Loans, the rate per annum then applicable to Eurodollar Rate
Loans determined in accordance with the provisions of Section 2.13(D)(ii)
hereof.

          "Applicable Floating Rate Margin" means, as at any date of
determination, with respect to all Loans, the rate per annum then applicable to
Floating Rate Loans, determined in accordance with the provisions of Section
2.13(D)(ii) hereof.

          "Applicable L/C Fee Percentage" means, as at any date of
determination, a rate per annum equal to the Applicable Eurodollar Margin for
Revolving Loans in effect on such date.

          "Arrangers" means LaSalle Bank and PNC Capital Markets, in their
capacity as the arrangers for the loan transactions evidenced by this Agreement.

          "Assignment Agreement" means an assignment and acceptance agreement
entered into in connection with an assignment pursuant to Section 13.3 hereof in
substantially the form of Exhibit E.

          "Authorized Officer" means any of the President and Chief Executive
Officer, Chief Operating Officer or Vice President, Finance of the Borrower,
acting singly.

          "Benefit Plan" means a defined benefit plan as defined in Section
3(35) of ERISA (other than a Multiemployer Plan) in respect of which the
Borrower or any other member of the Controlled Group is, or within the
immediately preceding six (6) years was, an "employer" as defined in Section
3(5) of ERISA.

          "Borrower

" means Strategic Energy, L.L.C., a Delaware limited liability company, together
with its successors and assigns, including a debtor-in-possession on behalf of
the Borrower.



          "Borrowing Base" means, as of any date of calculation, an amount, as
set forth on the most current Borrowing Base Certificate delivered to the
Administrative Agent, equal to: (i) eighty-five percent (85%) of the Gross
Amount of Eligible Receivables that were billed as of the date of such Borrowing
Base Certificate; plus (ii) sixty-five percent (65%) of the Gross Amount of
Eligible Receivables that were unbilled as of the date of such Borrowing Base
Certificate (not to exceed 50% of the total Borrowing Base) plus, (iii) so long
as (a) no GPE Cross Default (as defined in the GPE Guaranty) has occurred and is
continuing, and (b) the GPE Credit Agreement (as defined in the GPE Guaranty)
remains an unsecured obligation of GPE, 100% of the Base Guaranty Amount (as
defined in the GPE Guaranty) as of the date of such Borrowing Base Certificate.
The Borrower, the Lenders and the Administrative Agent acknowledge and agree
that (i) the advance rates set forth in this definition with respect to Eligible
Receivables are solely to establish the parameters for the Revolving Credit
Availability, and (ii) this definition does not constitute nor shall it be
deemed to constitute an express or implied representation or determination by
the Administrative Agent or any of the Lenders that the recovery on Eligible
Receivables in a forced liquidation scenario would be equal to the advance rates
established herein.

2



--------------------------------------------------------------------------------



 

          "Borrowing Base Certificate" means a certificate, in substantially the
form of Exhibit C-1 attached hereto and made a part hereof, setting forth the
Borrowing Base and the component calculations thereof.

          "Borrowing Date" means a date on which an Advance is made hereunder.

          "Borrowing Notice" is defined in Section 2.6 hereof.

          "Business Activity Report" means (A) a Notice of Business Activities
Report from the State of Minnesota, Department of Revenue or (B) any similar
report required by any other State relating to the ability of the Borrower to
enforce its accounts receivable claims against account debtors located in any
such state.

          "Business Day" means (i) with respect to any borrowing, payment or
rate selection of Loans bearing interest at the Eurodollar Rate, a day (other
than a Saturday or Sunday) on which banks are open for business in Chicago,
Illinois and on which dealings in Dollars are carried on in the London interbank
market and (ii) for all other purposes a day (other than a Saturday or Sunday)
on which banks are open for business in Chicago, Illinois.

          "Capital Expenditures" means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including
Capitalized Leases and Permitted Purchase Money Indebtedness) by the Borrower
and its Subsidiaries during that period that, in conformity with Agreement
Accounting Principles, are required to be included in or reflected by the
property, plant, equipment or similar fixed asset accounts reflected in the
consolidated balance sheet of the Borrower and its Subsidiaries.

          "Capital Stock" means (i) in the case of a corporation, corporate
stock, (ii) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock, (iii) in the case of a partnership, partnership
interests (whether general or limited) and (iv) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.

          "Capitalized Lease" of a Person means any lease of property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.

           "Capitalized Lease Obligations" of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be capitalized
on a balance sheet of such Person prepared in accordance with Agreement
Accounting Principles.

          "Cash Equivalents" means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (ii) domestic and
Eurodollar certificates of deposit and time deposits, bankers' acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies, any such issuing bank
having capital and retained earnings of at least $500,000,000 (fully protected
against currency fluctuations for any such deposits with a term of more than
ninety (90) days); (iii) shares of money market, mutual or similar funds having
assets in excess of $100,000,000 and the investments of which are limited to
investment grade securities (i.e., securities rated at least Baa3 by Moody's
Investors Service, Inc. or at least BBB- by Standard & Poor's Ratings Group);
and (iv) commercial paper of United States and foreign banks and bank holding
companies and their subsidiaries and United States and foreign finance,
commercial industrial or utility companies which, at the time of acquisition,
are rated A-1 (or better) by Standard & Poor's Ratings Group, or P-1 (or better)
by Moody's Investors Service, Inc.; provided that the maturities of such Cash
Equivalents shall not exceed 365 days.

3



--------------------------------------------------------------------------------



 

          "Change" is defined in Section 4.2 hereof.

          "Change of Control" means an event or series of events by which:

          (i)     GPE ceases to own and control directly or indirectly, 51% or
more of the Equity Interests of the Borrower; or

          (ii)    the Borrower consolidates with or merges into another
corporation or conveys, transfers or leases all or substantially all of its
property to any Person, or any corporation consolidates with or merges into the
Borrower, in either event pursuant to a transaction in which the outstanding
Capital Stock of the Borrower is reclassified or changed into or exchanged for
cash, securities or other property.

          "Closing Date" means June 11, 2003.

          "Closing PUHCA Notice" is defined in Section 6.15 hereof.

          "Code" means the Internal Revenue Code of 1986, as amended, reformed
or otherwise modified from time to time.

          "Collateral" means all property and interests in property now owned or
hereafter acquired by the Borrower or any of its Subsidiaries in or upon which a
security interest, lien or mortgage is granted to the Administrative Agent, for
the benefit of the Holders of Obligations, or to the Administrative Agent, for
the benefit of the Lenders, whether under the Security Agreements, the Pledge
Agreements, the Intellectual Property Agreements, under any of the other
Collateral Documents or under any of the other Loan Documents; provided,
however, that "Collateral" shall not include the Excluded Collateral.

          "Collateral Documents" means all agreements, instruments and documents
executed in connection with this Agreement, including, without limitation, the
Security Agreements, the Pledge Agreements, the Intellectual Property
Agreements, the Guarantees and all other security agreements, loan agreements,
notes, guarantees, pledges, powers of attorney, consents, assignments,
contracts, fee letters, mortgages, notices, leases, financing statements and all
other written matter whether now or hereafter (including pursuant to Section
7.2(L) hereof) executed by or on behalf of the Borrower or any of its
Subsidiaries and delivered to the Administrative Agent or any of the Lenders,
together with all agreements and documents referred to therein or contemplated
thereby.

          "Commission" means the Securities and Exchange Commission and any
Person succeeding to the functions thereof.

           "Commitment" means, for each Lender, such Lender's Revolving Loan
Commitment.

          "Consolidated Assets" means the total assets of the Borrower and its
Subsidiaries on a consolidated basis determined in accordance with Agreement
Accounting Principles.

4



--------------------------------------------------------------------------------



 

          "Contaminant" means any waste, pollutant, hazardous substance, toxic
substance, hazardous waste, special waste, petroleum or petroleum-derived
substance or waste, asbestos, polychlorinated biphenyls ("PCBs"), or any
constituent of any such substance or waste, and includes but is not limited to
these terms as defined in Environmental, Health or Safety Requirements of Law.

          "Contingent Obligation", as applied to any Person, means any
Contractual Obligation, contingent or otherwise, of that Person with respect to
any Indebtedness of another or other obligation or liability of another,
including, without limitation, any such Indebtedness, obligation or liability of
another directly or indirectly guaranteed, endorsed (otherwise than for
collection or deposit in the ordinary course of business), co-made or discounted
or sold with recourse by that Person, or in respect of which that Person is
otherwise directly or indirectly liable, including Contractual Obligations
(contingent or otherwise) arising through any agreement to purchase, repurchase,
or otherwise acquire such Indebtedness, obligation or liability or any security
therefor, or to provide funds for the payment or discharge thereof (whether in
the form of loans, advances, stock purchases, capital contributions or
otherwise), or to maintain solvency, assets, level of income, or other financial
condition, or to make payment other than for value received.

          "Contractual Obligation", as applied to any Person, means any
provision of any equity or debt securities issued by that Person or any
indenture, mortgage, deed of trust, security agreement, pledge agreement,
guaranty, contract, undertaking, agreement or instrument, in any case in
writing, to which that Person is a party or by which it or any of its properties
is bound, or to which it or any of its properties is subject.

          "Controlled Group" means the group consisting of (i) any corporation
which is a member of the same controlled group of corporations (within the
meaning of Section 414(b) of the Code) as the Borrower; (ii) a partnership or
other trade or business (whether or not incorporated) which is under common
control (within the meaning of Section 414(c) of the Code) with the Borrower;
and (iii) a member of the same affiliated service group (within the meaning of
Section 414(m) of the Code) as the Borrower, any corporation described in clause
(i) above or any partnership or trade or business described in clause (ii)
above.

          "Conversion/Continuation Notice" is defined in Section 2.8(D) hereof.

          "Cure Loan" is defined in Section 9.2(iii) hereof.

          "Customary Permitted Liens" means:

          (i)     Liens (other than Environmental Liens and Liens in favor of
the IRS or the PBGC) with respect to the payment of taxes, assessments or
governmental charges in all cases which are not yet due or (if foreclosure,
distraint, sale or other similar proceedings shall not have been commenced)
which are being contested in good faith by appropriate proceedings properly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provisions are being maintained in accordance with
Agreement Accounting Principles;

          (ii)    statutory Liens of landlords and Liens of suppliers,
mechanics, carriers, materialmen, warehousemen or workmen and other similar
Liens imposed by law created in the ordinary course of business for amounts not
yet due or which are being contested in good faith by appropriate proceedings
properly instituted and diligently conducted and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
Agreement Accounting Principles;

5



--------------------------------------------------------------------------------



 

          (iii)   Liens (other than Environmental Liens and Liens in favor of
the IRS or the PBGC) incurred or deposits made in the ordinary course of
business in connection with worker's compensation, unemployment insurance or
other types of social security benefits or to secure the performance of bids,
tenders, sales, contracts (other than for the repayment of Funded Indebtedness),
appeal and performance bonds; provided that (A) all such Liens do not in the
aggregate materially detract from the value of the Borrower's or such
Subsidiary's assets or property taken as a whole or materially impair the use
thereof in the operation of the businesses taken as a whole, and (B) all Liens
securing bonds to stay judgments or in connection with appeals do not secure at
any time an aggregate amount exceeding $1,000,000.00;

          (iv)    Liens arising with respect to zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar charges or encumbrances on the use of real
property which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries;

          (v)     Liens of attachment or judgment with respect to judgments,
writs or warrants of attachment, or similar process against the Borrower or any
of its Subsidiaries which do not constitute a Default under Section 8.1(H)
hereof; and

          (vi)    any interest or title of the lessor in the property subject to
any operating lease entered into by the Borrower or any of its Subsidiaries in
the ordinary course of business.

          "Default" means an event described in Article VIII hereof.

          "Distributions" means (i) any dividend or other distribution, direct
or indirect, on account of any Equity Interests of the Borrower now or hereafter
outstanding, except a dividend payable solely in the Borrower's Capital Stock or
in options, warrants or other rights to purchase such Capital Stock, and (ii)
any redemption, retirement, purchase or other acquisition for value, direct or
indirect, of any Equity Interests of the Borrower or any of its Subsidiaries now
or hereafter outstanding; provided, however, that "Distributions" shall not
include the conversion or exchange of Equity Interests of the Borrower pursuant
to a conversion of the Borrower from a limited liability company to a
corporation permitted under Section 7.2(A) hereof.

          "DOL" means the United States Department of Labor and any Person
succeeding to the functions thereof.

          "Dollar" and "$" means dollars in the lawful currency of the United
States.

          "EBITDA" means, for any period, on a consolidated basis for the
Borrower and its Subsidiaries, the sum of the amounts for such period, without
duplication, of (i) Net Income, plus (ii) Interest Expense, plus (iii) charges
against income for foreign, federal, state and local taxes to the extent
deducted in computing Net Income, plus (iv) depreciation expense to the extent
deducted in computing Net Income, plus (v) amortization expense, including,
without limitation, amortization of goodwill and other intangible assets and
Transaction Costs to the extent deducted in computing Net Income, plus (vi)
other non-cash charges to the extent deducted in computing Net Income, less
(vii) non-cash gains to the extent reflected in Net Income.

          "Eligible Receivables" means accounts receivable created by the
Borrower in the ordinary course of its business arising out of the sale of goods
or rendition of services by the Borrower, which receivables are and at all times
shall continue to meet standards of eligibility from time to time established in
accordance with this Agreement. Standards of eligibility will be established by
the Administrative Agent in its reasonable credit judgment and may be revised
from time to time by the Administrative Agent in its reasonable credit judgment
(which credit judgment shall be exercised in a manner that is not arbitrary or
capricious and shall be exercised in a manner not inconsistent with the manner
in which the initial ineligibility standards were determined) with notice to
Lenders. In general, without limiting the foregoing, the following receivables
are not Eligible Receivables:

6



--------------------------------------------------------------------------------



 

          (i)     (a) the following receivables (collectively, "Aged
Receivables"): (1) receivables which remain unpaid ninety (90) days after the
due date or one hundred ten (110) days of the date of the original applicable
invoice, whichever is earlier; and

                  (b) all the receivables owing by a single account debtor and
its Affiliates (including a receivable which is not an Aged Receivable), if
twenty-five percent (25%) or more of the balance owing by such account debtor
and its Affiliates are Aged Receivables, calculated without taking into account
any credit balances of such account debtor and its Affiliates, or are otherwise
ineligible for any reason;

          (ii)    receivables with respect to which the account debtor is a
director, officer, employee, or Affiliate of the Borrower;

          (iii)   receivables with respect to which the account debtor is any
federal governmental authority, the United States of America, or, in each case,
any department, agency or instrumentality thereof, unless with respect to any
such receivable, the Borrower has complied to the Administrative Agent's
satisfaction with the provisions of the Federal Assignment of Claims Act or
other applicable statutes, including, without limitation, executing and
delivering to Administrative Agent all statements of assignment and/or
notification which are in form and substance acceptable to Administrative Agent
and which are deemed necessary by Administrative Agent to effectuate the
assignment to the Administrative Agent of such receivables;

          (iv)    receivables not payable in freely transferable U.S. Dollars;

          (v)     receivables with respect to which the account debtor is
located outside of the United States;

          (vi)    receivables with respect to which the account debtor has (a)
asserted a counterclaim, (b) a right of setoff, or (c) a receivable owing from
the Borrower but only to the extent of such counterclaim, setoff, rebate or
receivable;

          (vii)   receivables with respect to which the Administrative Agent
does not have a first and valid fully perfected and enforceable security
interest for which notice has been provided to the Borrower subject only to
Customary Permitted Liens and Permitted Existing Liens;

          (viii)  receivables with respect to which the account debtor is the
subject of bankruptcy or a similar insolvency proceeding or has made an
assignment for the benefit of creditors or whose assets have been conveyed to a
receiver, trustee or assignee for the benefit of creditors;

          (ix)    receivables with respect to which the account debtor's
obligation to pay the receivable is conditional upon the account debtor's
approval or is otherwise subject to any contractual repurchase obligation or
return right or consignment basis;

7



--------------------------------------------------------------------------------



 

          (x)     receivables with respect to which the account debtor is
located in Minnesota (or any other jurisdiction which adopts a statute or other
requirement with respect to which any Person that obtains business from within
such jurisdiction or is otherwise subject to such jurisdiction's tax law
requiring such Person to file a Business Activity Report or make any other
required filings in a timely manner in order to enforce its claims in such
jurisdiction's courts or arising under such jurisdiction's laws); provided,
however, such receivables shall nonetheless be eligible if the Borrower has
filed a Business Activity Report (or other applicable report or filing) with the
applicable state office by the time required or is qualified to do business in
such jurisdiction and, at the time the receivable was created, was qualified to
do business in such jurisdiction or had on file with the applicable state office
a current Business Activity Report (or other applicable report or filing);

          (xi)    receivables with respect to which the account debtor's
obligation does not constitute its legal, valid and binding obligation,
enforceable against it in accordance with its terms;

          (xii)   receivables with respect to which the Borrower has not yet
delivered the applicable goods or performed the applicable service;

          (xiii)  any receivable which is not in conformity with the
representations and warranties made by the Borrower to the Administrative Agent
with respect thereto whether contained in this Agreement or the Security
Agreement;

          (xiv)  receivables in connection with which the Borrower or any other
party to such Receivable is in default in the performance or observance of any
of the terms thereof in any material respect;

          (xv)    receivables the proceeds of which are required to be deposited
in the Segregated Accounts, and

          (xvi)  receivables for which the prospect of payment or performance by
the account debtor is or will be impaired as determined by the Administrative
Agent in the exercise of its reasonable credit judgment (which credit judgment
shall not be exercised in a manner that is arbitrary or capricious and shall be
exercised in a manner not inconsistent with the manner in which the initial
ineligibility standards were determined).

          "Environmental, Health or Safety Requirements of Law"

means all Requirements of Law derived from or relating to federal, state and
local laws or regulations relating to or addressing pollution or protection of
the environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. Subsection 9601 et seq., the Occupational Safety and Health Act
of 1970, 29 U.S.C. Subsection 651 et seq., and the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. Subsection 6901 et seq., in each case including
any amendments thereto, any successor statutes, and any regulations or guidance
promulgated thereunder, and any state or local equivalent thereof.



          "Environmental Lien" means a lien in favor of any Governmental
Authority for (a) any liability under Environmental, Health or Safety
Requirements of Law, or (b) damages arising from, or costs incurred by such
Governmental Authority in response to, a Release or threatened Release of a
Contaminant into the environment.

8



--------------------------------------------------------------------------------



 

          "Environmental Property Transfer Act" means any applicable requirement
of law that conditions, restricts, prohibits or requires any notification or
disclosure triggered by the closure of any property or the transfer, sale or
lease of any property or deed or title for any property for environmental
reasons, including, but not limited to, any so-called "Industrial Site Recovery
Act" or "Responsible Property Transfer Act."

          "Equity Interests" means Capital Stock and all warrants, options or
other rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

          "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time including (unless the context otherwise requires) any
rules or regulations promulgated thereunder.

          "Eurodollar Base Rate" means, with respect to a Eurodollar Rate Loan
for any specified Interest Period, the per annum rate of interest at which
United States dollar deposits in the approximate amount of the pro rata share of
LaSalle Bank of such Eurodollar Rate Loan with a maturity approximately equal to
such Interest Period are offered in the London interbank eurodollar market at
11:30 a.m. (Chicago time) two Business Days prior to the first day of such
Interest Period, as displayed on the Bloomberg Financial Markets System, or
other authoritative source selected by the Administrative Agent in its sole
discretion, divided by a number determined by subtracting from 1.00 the maximum
reserve percentage for determining reserves to be maintained by member banks of
the Federal Reserve System for "Eurocurrency liabilities," such rate to remain
fixed for such Interest Period. The Administrative Agent's determination of the
Eurodollar Base Rate shall be conclusive, absent manifest error. Any Eurodollar
Base Rate determined on the basis of the rate displayed on the Bloomberg
Financial Markets System in accordance with the foregoing provisions of this
subparagraph shall be subject to corrections, if any, made in such rate and
displayed by the Bloomberg Financial Markets System within one hour of the time
when such rate is first displayed by such service.

          "Eurodollar Rate" means, with respect to a Eurodollar Rate Loan for
the relevant Interest Period, the Eurodollar Base Rate applicable to such
Interest Period plus the then Applicable Eurodollar Margin.

          "Eurodollar Rate Advance" means an Advance which bears interest at the
Eurodollar Rate.

          "Eurodollar Rate Loan" means a Loan, or portion thereof, which bears
interest at the Eurodollar Rate.

          "Excluded Collateral" means (1) Provider Collateral under the
Restricting Power Purchase Contracts; provided, however, that upon the release
of any proceeds of such Provider Collateral to the Borrower pursuant to the
terms of any Disbursement Agreement entered into in conjunction with the
Restricting Power Purchase Contracts, such released amounts will cease to be
"Excluded Collateral"; and (2) all cash and letter-of-credit rights held by
Borrower as "Performance Assurance" as that term is defined in the Power
Purchase Contracts, so long as such amounts are held by LaSalle Bank pursuant to
that certain Custody Agreement dated as of March 26, 2003 between the Borrower
and LaSalle Bank.

9



--------------------------------------------------------------------------------



 

          "Federal Funds Effective Rate" means, for any day, an interest rate
per annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

          "Financing" means, with respect to any Person, the issuance or sale by
such Person of any Equity Interests of such Person or any Indebtedness
consisting of debt securities of such Person.

          "Floating Rate" means, for any day for any Loan, a rate per annum
equal to the Alternate Base Rate for such day, changing when and as the
Alternate Base Rate changes, plus the then Applicable Floating Rate Margin.

          "Floating Rate Advance" means an Advance which bears interest at the
Floating Rate.

          "Floating Rate Loan" means a Loan, or portion thereof, which bears
interest at the Floating Rate.

          "FPA" means the Federal Power Act, as amended, and all rules and
regulations promulgated thereunder.

          "Funded Indebtedness" means Indebtedness other than Contingent
Obligations.

          "Governmental Acts

" is defined in Section 3.10(A) hereof.



          "Governmental Authority" means any nation or government, any federal,
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

          "GPE" means Great Plains Energy Incorporated, a Missouri corporation.

          "GPE Guaranty" means that certain Limited Guaranty dated as of the
Closing Date in substantially the form of Exhibit B-4 attached hereto, duly
executed by GPE in favor of the Administrative Agent for the benefit of the
Holders of Obligations, as amended, restated or otherwise modified from time to
time.

          "Gross Amount of Eligible Receivables" means the outstanding face
amount of Eligible Receivables, determined in accordance with Agreement
Accounting Principles, consistently applied, less (i) all finance charges, late
fees and other fees that are unearned, (ii) the value of any accrual which has
been recorded by the Borrower with respect to downward price adjustments and
(iii) and such other reserves as the Administrative Agent elects to establish in
accordance with its reasonable credit judgment (which credit judgment shall be
exercised in a manner that is not arbitrary or capricious and shall be exercised
in a manner not inconsistent with the manner in which the initial ineligibility
standards were determined).

          "Gross Negligence" means recklessness, or actions taken or omitted
with conscious indifference to or the complete disregard of consequences. Gross
Negligence does not mean the absence of ordinary care or diligence, or an
inadvertent act or inadvertent failure to act. If the term "gross negligence" is
used with respect to the Agents, the Arrangers or any Lender or any indemnitee
in any of the other Loan Documents, it shall have the meaning set forth herein.

          "Guarantors" means (i) GPE and (ii) any other new Subsidiaries which
have satisfied the provisions of Section 7.2(L) hereof, in each case, together
with their respective successors and assigns.

10



--------------------------------------------------------------------------------



 

          "Guaranty" means the GPE Guaranty and any guaranty hereafter (pursuant
to Section 7.2(L) hereof) executed by a Subsidiary of Borrower in favor of the
Administrative Agent for the ratable benefit of the Holders of Obligations, in
each case, as amended, restated or otherwise modified from time to time.

          "Hedging Obligations" of a Person means any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, commodity prices,
exchange rates or forward rates applicable to such party's assets, liabilities
or exchange transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any of the
foregoing; provided, however, that "Hedging Obligations" shall not include
physical and financial agreements to purchase electric power entered into by the
Borrower in the ordinary course of its business.

          "Holders of Obligations" means the holders of the Obligations from
time to time, including, without limitation, (i) each Lender in respect of its
Loans, (ii) each Issuing Bank in respect of Reimbursement Obligations, (iii) the
Agents, the Lenders and the Issuing Banks in respect of all other present and
future obligations and liabilities of the Borrower of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iv) each Indemnitee in respect of the obligations and liabilities of the
Borrower to such Person hereunder, and (v) their respective successors,
transferees and assigns.

          "Indebtedness" of any Person means, without duplication, such Person's
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of such Person's business payable on terms customary in the
trade), (c) obligations, whether or not assumed, secured by Liens or payable out
of the proceeds or production from property or assets now or hereafter owned or
acquired by such Person, (d) obligations which are evidenced by notes,
acceptances or other instruments, (e) Capitalized Lease Obligations, (f)
Contingent Obligations, (g) obligations with respect to letters of credit issued
under this Agreement or otherwise on the Borrower's behalf and (h) Hedging
Obligations. The amount of Indebtedness of any Person at any date shall be
without duplication (i) the outstanding balance at such date of all
unconditional obligations as described above and the maximum liability of any
such Contingent Obligations at such date and (ii) in the case of Indebtedness of
others secured by a Lien to which the property or assets owned or held by such
Person is subject, the lesser of the fair market value at such date of any asset
subject to a Lien securing the Indebtedness of others and the amount of the
Indebtedness secured. Anything to the contrary contained in this Agreement
notwithstanding, Borrower's Power Purchase Contracts, Distributions by the
Borrower to the holders of its Equity Interests, and the obligation to make tax
distributions under the terms of the Borrower's limited liability company
operating agreement shall not be deemed to be Indebtedness.

          "Indemnified Matters" is defined in Section 10.7(B) hereof.

          "Indemnitees" is defined in Section 10.7(B) hereof.

          "Intellectual Property Agreement" means any patent security agreement,
trademark security agreement or copyright security agreement whether now or
hereafter (including pursuant to Section 7.2(L) hereof) executed by the Borrower
and its Subsidiaries in favor of the Administrative Agent for the benefit of the
Holders of Obligations, in each case, as amended, restated or otherwise modified
from time to time, including, without limitation, that certain Trademark
Security Agreement dated as of the Closing Date in substantially the form of
Exhibit B-3 attached hereto, duly executed by the Borrower in favor of the
Administrative Agent for the benefit of the Holders of Obligations as amended,
restated or otherwise modified from time to time.

11



--------------------------------------------------------------------------------



 

          "Interest Expense" means, for any period, the total interest expense
of the Borrower and its consolidated Subsidiaries, whether paid or accrued
(including the interest component of Capitalized Leases, commitment and letter
of credit fees) as reflected on the income statement of the Borrower and its
consolidated Subsidiaries, all as determined in conformity with Agreement
Accounting Principles.

          "Interest Period" means, with respect to a Eurodollar Rate Loan, a
period of one (1), two (2), three (3) or six (6) months commencing on a Business
Day selected by the Borrower pursuant to this Agreement. Such Interest Period
shall end on (but exclude) the day which corresponds numerically to such date
one, two, three or six months thereafter; provided, however, that if there is no
such numerically corresponding day in such next, second, third or sixth
succeeding month, such Interest Period shall end on the last Business Day of
such next, second, third or sixth succeeding month, as the case may be. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the immediately preceding Business Day.

          "Investment" means, with respect to any Person, (i) any purchase or
other acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business conducted by another
Person, and (iii) any loan, advance (other than deposits with financial
institutions available for withdrawal on demand, prepaid expenses, accounts
receivable, advances to employees and similar items made or incurred in the
ordinary course of business) or capital contribution by that Person to any other
Person, including all Indebtedness to such Person arising from a sale of
property by such Person other than in the ordinary course of its business.

          "IRS" means the Internal Revenue Service and any Person succeeding to
the functions thereof.

          "Issuing Banks" means (i) LaSalle Bank and (ii) any Lender which, at
the Borrower's request, agrees, in each such Lender's sole discretion, to become
an Issuing Bank for the purpose of issuing Letters of Credit, and their
respective successors and assigns, in each case in such Lender's separate
capacity as an issuer of Letters of Credit pursuant to Section 3.1. The
designation of any Lender as an Issuing Bank after the date hereof shall be
subject to the prior written consent of the Administrative Agent.

          "LaSalle Bank" means LaSalle Bank National Association, a national
banking association, together with its successors and assigns.

          "L/C Draft" means a draft drawn on an Issuing Bank pursuant to a
Letter of Credit.

          "L/C Interest" shall have the meaning ascribed to such term in Section
3.6 hereof.

           "L/C Obligations" means, without duplication, an amount equal to the
sum of (i) the aggregate of the amount then available for drawing under each of
the Letters of Credit, (ii) the face amount of all outstanding L/C Drafts
corresponding to the Letters of Credit, which L/C Drafts have been accepted by
the applicable Issuing Bank, (iii) the aggregate outstanding amount of all
Reimbursement Obligations at such time and (iv) the aggregate face amount of all
Letters of Credit requested by the Borrower but not yet issued (unless the
request for an unissued Letter of Credit has been denied).

12



--------------------------------------------------------------------------------



 

          "Lenders" means the lending institutions listed on the signature pages
of this Agreement and their respective successors and assigns.

          "Lending Installation" means, with respect to a Lender or the
Administrative Agent, any office, branch, subsidiary or affiliate of such Lender
or the Administrative Agent.

          "Letter of Credit" means the letters of credit to be issued by the
Issuing Banks pursuant to Section 3.1 hereof.

          "Leverage Ratio" is defined in Section 7.4(B) hereof.

          "Lien" means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, the interest of a vendor or lessor
under any conditional sale, Capitalized Lease or other title retention
agreement).

          "Loan(s)" means, with respect to a Lender, such Lender's portion of
any Advance made pursuant to Section 2.1 hereof, and collectively all Revolving
Loans, whether made or continued as or converted to Floating Rate Loans or
Eurodollar Rate Loans.

          "Loan Account" is defined in Section 2.13(F) hereof.

          "Loan Documents" means this Agreement, the Notes, any Guaranty and all
other documents, instruments and agreements executed in connection therewith or
contemplated thereby, as the same may be amended, restated or otherwise modified
and in effect from time to time.

          "Margin Stock"

shall have the meaning ascribed to such term in Regulation U.



          "Master Letter of Credit Agreement"

means the form of LaSalle Bank's Master Letter of Credit Agreement attached
hereto as Exhibit K, as the same may be amended from time to time. In the event
of a conflict in terms between this Agreement and the Master Letter of Credit
Agreement, the Master Letter of Credit Agreement shall govern.



          "Material Adverse Effect" means a material adverse effect upon (a) the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Borrower, (b) the ability of the Borrower or any
of its Subsidiaries to perform their respective obligations under the Loan
Documents in any material respect, or (c) the ability of the Lenders or the
Administrative Agent to enforce in any material respect the Obligations.

          "Material Subsidiary"

means any Subsidiary of Borrower having assets or annual revenues in excess of
$1,000,000.00.



          "Multiemployer Plan" means a "Multiemployer Plan" as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Borrower or any member of the
Controlled Group.

          "Net Income" means, for any period, the net earnings (or loss) after
taxes of the Borrower and its Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with
Agreement Accounting Principles.

13



--------------------------------------------------------------------------------



 

          "Net Worth" means, at a particular date, all amounts which would be
included under shareholders' equity for any Person and its consolidated
Subsidiaries determined in accordance with Agreement Accounting Principles.

          "New Subsidiary" is defined in Section 7.3(G)(ii) hereof.

          "Non Pro Rata Loan" is defined in Section 9.2 hereof.

          "Notes" means the Revolving Notes.

          "Notice of Assignment" is defined in Section 13.3(B) hereof.

          "Obligations" means all Loans, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrower to the Agents, the
Arrangers, any Lender, any Issuing Bank, any Affiliate of the Agents, the
Arrangers or any Lender, or any Indemnitee, of any kind or nature, present or
future, arising under this Agreement, the Notes or any other Loan Document,
whether or not evidenced by any note, guaranty or other instrument, whether or
not for the payment of money, whether arising by reason of an extension of
credit, loan, guaranty, indemnification, or in any other manner, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however acquired.
The term includes, without limitation, all interest, charges, expenses, fees,
attorneys' fees and disbursements, paralegals' fees (in each case whether or not
allowed), and any other sum chargeable to the Borrower under this Agreement or
any other Loan Document.

          "Other Taxes" is defined in Section 2.13(E)(ii) hereof.

          "Participants" is defined in Section 13.2(A) hereof.

          "Payment Date" means the last Business Day of each calendar quarter.

          "PBGC" means the Pension Benefit Guaranty Corporation, or any
successor thereto.

          "Permitted Acquisition" is defined in Section 7.3(G) hereof.

          "Permitted Existing Indebtedness" means the Indebtedness of the
Borrower and its Subsidiaries identified as such on Schedule 1.1.1 to this
Agreement.

          "Permitted Existing Investments" means the Investments of the Borrower
and its Subsidiaries identified as such on Schedule 1.1.2 to this Agreement.

          "Permitted Existing Liens" means the Liens on assets of the Borrower
and its Subsidiaries identified as such on Schedule 1.1.3 to this Agreement.

          "Permitted Purchase Money Indebtedness" is defined in Section
7.3(A)(vi) hereof.

          "Permitted Refinancing Indebtedness" means any replacement, renewal,
refinancing or extension of any Indebtedness permitted by this Agreement that
(i) does not exceed the aggregate principal amount (plus accrued interest and
any applicable premium and associated fees and expenses) of the Indebtedness
being replaced, renewed, refinanced or extended, (ii) does not have a Weighted
Average Life to Maturity at the time of such replacement, renewal, refinancing
or extension that is less than the Weighted Average Life to Maturity of the
Indebtedness being replaced, renewed, refinanced or extended, (iii) does not
rank at the time of such replacement, renewal, refinancing or extension senior
to the Indebtedness being replaced, renewed, refinanced or extended, and (iv)
does not contain terms (including, without limitation, terms relating to
security, amortization, interest rate, premiums, fees, covenants, event of
default and remedies) materially less favorable to the Borrower or to the
Lenders than those applicable to the Indebtedness being replaced, renewed,
refinanced or extended.

14



--------------------------------------------------------------------------------



 

          "Person" means any individual, corporation, firm, enterprise,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, limited liability company or other entity of any kind, or
any government or political subdivision or any agency, department or
instrumentality thereof.

          "Plan" means an employee benefit plan defined in Section 3(3) of ERISA
in respect of which the Borrower or any member of the Controlled Group is, or
within the immediately preceding six (6) years was, an "employer" as defined in
Section 3(5) of ERISA.

          "Pledge Agreement

" means any pledge agreement hereafter (pursuant to Section 7.2(L) hereof)
executed by the Borrower or any Subsidiary of the Borrower with respect to the
Capital Stock of any other Subsidiary of the Borrower or such Subsidiary in
favor of the Administrative Agent for the benefit of the Holders of Obligations,
in each case, as amended, restated or otherwise modified from time to time.



          "Power Purchase Contracts" is defined in Section 6.12 hereof.

          "Prime Rate" means a rate per annum equal to the prime rate of
interest announced from time to time by LaSalle Bank (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

          "Pro Rata Share" means:

          (i)     with respect to all payments, computations and determinations
relating to the Revolving Loan Commitment or the Revolving Loans of any Lender
or such Lender's interest in Letters of Credit (including, without limitation,
determinations of the commitment fee under Section 2.13(C)(i)), the Revolving
Loan Pro Rata Share; and

          (ii)    for all other purposes, with respect to each Lender, the
percentage obtained by dividing (A) the sum of such Lender's Revolving Loan
Commitment at such time (in each case, as adjusted from time to time in
accordance with the provisions of this Agreement) by (B) the Aggregate Revolving
Loan Commitment at such time; provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then "Pro Rata Share" means
the percentage obtained by dividing (x) the sum of such Lender's Revolving Loans
and L/C Obligations by (y) the aggregate amount of all Revolving Loans and L/C
Obligations.

          "Provider Collateral" means those specified retail contracts, related
items and proceeds thereof and any Segregated Accounts that are subject to a
Lien pursuant to the terms of the Power Purchase Contracts.

          "PUHCA" means the Public Utility Holding Company Act of 1935, as
amended.

          "Purchasers" is defined in Section 13.3(A) hereof.

          "Rate Option" means the Eurodollar Rate or the Floating Rate.

          "Register" is defined in Section 13.3(C) hereof.

15



--------------------------------------------------------------------------------



 

          "Regulation T" means Regulation T of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).

          "Regulation U" means Regulation U of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying Margin
Stock applicable to member banks of the Federal Reserve System.

          "Regulation X" means Regulation X of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

          "Reimbursement Obligation" is defined in Section 3.7 hereof.

          "Release"

means any release, spill, emission, leaking, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the indoor or outdoor
environment, including the movement of Contaminants through or in the air, soil,
surface water or groundwater.



          "Reportable Event" means a reportable event as defined in Section 4043
of ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days after
such event occurs, provided, however, that a failure to meet the minimum funding
standards of Section 412 of the Code and of Section 302 of ERISA shall be a
Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.

          "Required Lenders" means Lenders whose Pro Rata Shares, in the
aggregate, are greater than sixty-six and two-thirds percent (66-2/3%);
provided, however, that, if any of the Lenders shall have failed to fund its
Revolving Loan Pro Rata Share of any Revolving Loan requested by the Borrower,
which such Lenders are obligated to fund under the terms of this Agreement and
any such failure has not been cured, then for so long as such failure continues,
"Required Lenders" means Lenders (excluding all Lenders whose failure to fund
their applicable Pro Rata Shares of such Revolving Loans has not been so cured)
whose Pro Rata Shares represent greater than sixty-six and two-thirds percent
(66-2/3%) of the aggregate Pro Rata Shares of such Lenders; provided further,
however, that, if the Commitments have been terminated pursuant to the terms of
this Agreement, "Required Lenders" means Lenders (without regard to such
Lenders' performance of their respective obligations hereunder) whose aggregate
ratable shares (stated as a percentage) of the aggregate outstanding principal
balance of all Loans and L/C Obligations are greater than sixty-six and two
thirds percent (66-2/3%).

          "Requirements of Law" means, as to any Person, the charter and by-laws
or other organizational or governing documents of such Person, and any law, rule
or regulation, or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
including, without limitation, the Securities Act of 1933, the Securities
Exchange Act of 1934, Regulations T, U and X, ERISA, the Fair Labor Standards
Act, the Worker Adjustment and Retraining Notification Act, Americans with
Disabilities Act of 1990, and any certificate of occupancy, zoning ordinance,
building, environmental or land use requirement or permit or environmental,
labor, employment, occupational safety or health law, rule or regulation,
including Environmental, Health or Safety Requirements of Law.

16



--------------------------------------------------------------------------------



 

          "Restricted Payment" means (i) any redemption, purchase, retirement,
defeasance, prepayment or other acquisition for value, direct or indirect, of
any Indebtedness other than the Obligations prior to the stated maturity of such
Indebtedness, (ii) any payment of a claim for the rescission of the purchase or
sale of, or for material damages arising from the purchase or sale of, any
Indebtedness (other than the Obligations), or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission and (iii) any payment of any management fee or similar
consulting fee to any Affiliate of the Borrower.

          "Restricting Power Purchase Contracts" means those Power Purchase
Contracts which prohibit the grant of a junior lien on the related Provider
Collateral to the Administrative Agent.

          "Revolving Credit Availability" means, at any particular time, the
amount by which (a) the lesser of (i) the Aggregate Revolving Loan Commitment at
such time or (ii) the Borrowing Base at such time exceeds (b) the Revolving
Credit Obligations at such time.

          "Revolving Credit Obligations" means, at any particular time, the sum
of (i) the outstanding principal amount of the Revolving Loans at such time,
plus (ii) the L/C Obligations at such time.

          "Revolving Loan" is defined in Section 2.1 hereof.

          "Revolving Loan Commitment" means, for each Lender, the obligation of
such Lender to make Revolving Loans and to purchase participations in Letters of
Credit not exceeding the amount set forth on Exhibit A to this Agreement
opposite its name thereon under the heading "Revolving Loan Commitment" or the
signature page of the assignment and acceptance by which it became a Lender, as
such amount may be modified from time to time pursuant to the terms of this
Agreement or to give effect to any applicable assignment and acceptance.

          "Revolving Loan Pro Rata Share" means, at any particular time and with
respect to any Lender, the percentage obtained by dividing (A) such Lender's
Revolving Loan Commitment (or the outstanding principal balance of such Lender's
Revolving Loans and all L/C Obligations in which such Lender has an interest, if
the Revolving Loan Commitments have been terminated pursuant to the terms of
this Agreement) by (B) the Aggregate Revolving Loan Commitment (or the aggregate
outstanding principal balance of the Revolving Loans and all L/C Obligations, if
the Revolving Loan Commitments have been terminated pursuant to the terms of
this Agreement).

          "Revolving Loan Termination Date" means June 9, 2004 (unless extended
pursuant to Section 2.18 hereof).

          "Revolving Note" means a promissory note, in substantially the form of
Exhibit B-1 hereto, duly executed by the Borrower and payable to the order of a
Lender in the amount of its Revolving Loan Commitment, including any amendment,
restatement, modification, renewal or replacement of such Revolving Note.

          "Risk-Based Capital Guidelines" is defined in Section 4.2 hereof.

          "Security Agreement" means (i) that certain Security Agreement dated
as of the Closing Date, in substantially the form of Exhibit B-2 attached
hereto, duly executed by the Borrower in favor of the Administrative Agent for
the benefit of the Holders of Obligations as amended, restated or otherwise
modified from time to time and (ii) any other security agreement hereafter
(pursuant to Section 7.2(L) hereof) executed by each of the Borrower's
Subsidiaries in favor of the Administrative Agent for the benefit of the Holders
of Obligations, in each case, as amended, restated or otherwise modified from
time to time.

17



--------------------------------------------------------------------------------



 

          "Segregated Accounts" shall mean those deposit accounts listed on
Schedule 1.1.4 hereto, which schedule may be revised from time to time by the
Borrower submitting a revised Schedule to the Administrative Agent and the
Lenders, such accounts being created for the purpose of providing performance
assurance to certain of the Borrower's wholesale power supply counterparties and
funded by payments made by the Borrower's retail customers receiving such
supply.

          "Single Employer Plan" means a Plan maintained by the Borrower or any
member of the Controlled Group for employees of the Borrower or any member of
the Controlled Group.

          "Solvent" means, when used with respect to any Person, that at the
time of determination:

          (i)     the fair value of its assets (both at fair valuation and at
present fair saleable value) is equal to or in excess of the total amount of its
liabilities, including, without limitation, contingent liabilities; and

          (ii)    it is then able and expects to be able to pay its debts as
they mature; and

          (iii)   it has capital sufficient to carry on its business as
conducted and as proposed to be conducted.

With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.

          "Subordinated Debtholder" means either GPE, KLT Inc., KLT Energy
Services Inc., Innovative Energy Consultants Inc. or Custom Energy Holdings,
L.L.C.

          "Subordinated Debt"

means any unsecured intercompany Indebtedness owed by the Borrowers to the
Subordinated Debtholder (whether or not evidenced by a promissory note) and
subject to the terms of the Subordination Agreement.



          "Subordination Agreement" means that certain Subordination Agreement
dated as of the Closing Date (as amended, restated, supplemented or otherwise
modified from time to time) between the Subordinated Debtholder and the Borrower
in favor of the Administrative Agent on behalf of the Lenders with respect to
the Subordinated Debt, in substantially the form of Exhibit J attached hereto.

          "Subsidiary" of a Person means (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled. Unless otherwise
expressly provided, all references herein to a "Subsidiary" shall mean a
Subsidiary of the Borrower.

          "Syndication Agent" means PNC Bank, National Association in its
capacity as syndication agent hereunder.

18



--------------------------------------------------------------------------------



 

          "Taxes" is defined in Section 2.13(E)(i) hereof.

          "Termination Date" means the earlier of (a) the Revolving Loan
Termination Date, and (b) the date of termination of the Aggregate Revolving
Loan Commitment pursuant to Section 2.4 hereof or the Commitments pursuant to
Section 9.1 hereof.

          "Termination Event" means (i) a Reportable Event with respect to any
Benefit Plan; (ii) the withdrawal of the Borrower or any member of the
Controlled Group from a Benefit Plan during a plan year in which the Borrower or
such Controlled Group member was a "substantial employer" as defined in Section
4001(a)(2) of ERISA or the cessation of operations which results in the
termination of employment of twenty percent (20%) of Benefit Plan participants
who are employees of the Borrower or any member of the Controlled Group; (iii)
the imposition of an obligation on the Borrower or any member of the Controlled
Group under Section 4041 of ERISA to provide affected parties written notice of
intent to terminate a Benefit Plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the institution by the PBGC of proceedings to
terminate a Benefit Plan; (v) any event or condition which might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Benefit Plan; or (vi) the partial or complete
withdrawal of the Borrower or any member of the Controlled Group from a
Multiemployer Plan.

          "Transaction Costs" means the fees, costs and expenses payable by the
Borrower in connection with the execution, delivery and performance of the Loan
Documents.

          "Transferee" is defined in Section 13.5 hereof.

          "Type" means, with respect to any Loan, its nature as a Floating Rate
Loan or a Eurodollar Rate Loan.

          "Unfunded Liabilities" means (i) in the case of Single Employer Plans,
the amount (if any) by which the present value of all vested nonforfeitable
benefits under all Single Employer Plans exceeds the fair market value of all
such Plan assets allocable to such benefits, all determined as of the then most
recent valuation date for such Plans, and (ii) in the case of Multiemployer
Plans, the withdrawal liability that would be incurred by the Controlled Group
if all members of the Controlled Group completely withdrew from all
Multiemployer Plans.

          "Unmatured Default" means an event which, but for the lapse of time or
the giving of notice, or both, would constitute a Default.

          "Weighted Average Life to Maturity" means when applied to any
Indebtedness at any date, the number of years obtained by dividing (i) the sum
of the products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment, by (ii) the then outstanding principal
amount of such Indebtedness.

          The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms. Any accounting terms used in
this Agreement which are not specifically defined herein shall have the meanings
customarily given them in accordance with generally accepted accounting
principles in existence as of the date hereof.

          1.2.     References.

19



--------------------------------------------------------------------------------



 

          The existence throughout the Agreement of references to the Borrower's
Subsidiaries is for a matter of convenience only. Any references to Subsidiaries
of the Borrower set forth herein shall not in any way be construed as consent by
the Administrative Agent or any Lender to the establishment, maintenance or
acquisition of any Subsidiary, except as may otherwise be permitted hereunder.

ARTICLE II.     THE REVOLVING LOAN FACILITIES

          2.1.     Revolving Loans.

          Upon the satisfaction of the conditions precedent set forth in
Sections 5.1 and 5.2, from and including the date of this Agreement and prior to
the Termination Date, each Lender severally and not jointly agrees, on the terms
and conditions set forth in this Agreement, to make revolving loans to the
Borrower from time to time, in Dollars, in an amount not to exceed such Lender's
Revolving Loan Pro Rata Share of Revolving Credit Availability at such time
(each individually, a "Revolving Loan" and, collectively, the "Revolving
Loans"); provided, however, at no time shall the Revolving Credit Obligations
exceed the lesser of the Aggregate Revolving Loan Commitment or the Borrowing
Base. Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow Revolving Loans at any time prior to the Termination Date. On the
Termination Date, the Borrower shall repay in full the outstanding principal
balance of the Revolving Loans. Each Advance under this Section 2.1 shall
consist of Revolving Loans made by each Lender ratably in proportion to such
Lender's respective Revolving Loan Pro Rata Share.

          2.2.     Rate Options for All Advances.

          The Revolving Loans may be Floating Rate Advances or Eurodollar Rate
Advances, or a combination thereof, selected by the Borrower in accordance with
Section 2.8. The Borrower may select, in accordance with Section 2.8, Rate
Options and Interest Periods applicable to portions of the Revolving Loans and
the Term Loans; provided that there shall be no more than five (5) Interest
Periods in effect with respect to all of the Loans at any time.

          2.3.     Prepayments.

          (A)     Optional Payments.

          The Borrower may from time to time repay or prepay, without penalty or
premium all or, in an aggregate of amount of $1,000,000.00 or any larger
integral multiple thereof, part of outstanding Floating Rate Advances. The
Borrower may from time to time pay, subject to the indemnification provisions
contained in Section 4.4, all outstanding Eurodollar Rate Advances or, in a
minimum aggregate amount of $1,000,000.00 or any larger integral multiple
thereof, part of the outstanding Eurodollar Rate Advances, provided, that the
Borrower may not so prepay Eurodollar Rate Advances unless it shall have
provided at least three Business Days' written notice to the Administrative
Agent of such prepayment.

          (B)     Mandatory Prepayments.

          (i)     If at any time and for any reason the Revolving Credit
Obligations are greater than the lesser of (i) the Aggregate Revolving Loan
Commitment or (ii) the Borrowing Base, the Borrower shall immediately make a
mandatory prepayment of the Obligations in an amount equal to such excess. In
addition, if Revolving Credit Availability is at any time less than the amount
of contingent L/C Obligations outstanding at any time, the Borrower shall
deposit cash collateral with the Administrative Agent in an amount equal to the
amount by which such L/C Obligations exceed such Revolving Credit Availability.

20



--------------------------------------------------------------------------------



 

          (ii)    Subject to the preceding provisions of this Section 2.3(B) and
the indemnification provisions contained in Section 4.4, all of the mandatory
prepayments made under this Section 2.3(B) shall be applied first to Floating
Rate Loans and to any Eurodollar Rate Loans maturing on such date and then to
subsequently maturing Eurodollar Rate Loans in order of maturity.

          

2.4.     Reduction of Commitments.



          (a)     The Borrower may permanently reduce the Aggregate Revolving
Loan Commitment in whole, or in part ratably among the Lenders, in an aggregate
minimum amount of $1,000,000.00 with respect to each such Commitment and
integral multiples of $500,000.00 in excess of that amount with respect to each
such Commitment (unless the Aggregate Revolving Loan Commitment is reduced in
whole), upon at least one Business Day's written notice to the Administrative
Agent, which notice shall specify the amount of any such reduction; provided,
however, that the amount of the Aggregate Revolving Loan Commitment may not be
reduced below the aggregate principal amount of the outstanding Revolving Credit
Obligations.

          (b)     All accrued commitment fees shall be payable on the effective
date of any termination of the obligations of the Lenders to make Loans
hereunder.

          2.5.     Method of Borrowing.

          Not later than 1:00 p.m. (Chicago time) on each Borrowing Date, each
Lender shall make available its Revolving Loan in funds immediately available in
Indianapolis to the Administrative Agent at its address specified pursuant to
Article XIV. The Administrative Agent will promptly make the funds so received
from the Lenders available to the Borrower at the Administrative Agent's
aforesaid address.

          2.6.     Method of Selecting Types and Interest Periods for Advances.

          The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Rate Advance, the Interest Period applicable to each Advance from
time to time. The Borrower shall give the Administrative Agent irrevocable
notice in substantially the form of Exhibit C hereto (a "Borrowing Notice") not
later than 11:30 a.m. (Chicago time) (a) on the Borrowing Date of each Floating
Rate Advance and (b) three Business Days before the Borrowing Date for each
Eurodollar Rate Advance, specifying: (i) the Borrowing Date (which shall be a
Business Day) of such Advance; (ii) the aggregate amount of such Advance; (iii)
the Type of Advance selected; and (iv) in the case of each Eurodollar Rate
Advance, the Interest Period applicable thereto. The Borrower shall select
Interest Periods so that, to the best of the Borrower's knowledge, it will not
be necessary to prepay all or any portion of any Eurodollar Rate Advance prior
to the last day of the applicable Interest Period in order to make mandatory
prepayments as required pursuant to the terms hereof. Each Floating Rate Advance
and all Obligations other than Loans shall bear interest from and including the
date of the making of such Advance to (but not including) the date of repayment
thereof at the Floating Rate, changing when and as such Floating Rate changes.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Loan will take effect simultaneously with each change in the
Alternate Base Rate. Each Eurodollar Rate Advance shall bear interest from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
as applicable to such Eurodollar Rate Advance.

          2.7.     Minimum Amount of Each Advance.

21



--------------------------------------------------------------------------------



 

          Each Advance (other than an Advance to repay a Reimbursement
Obligation) shall be in the minimum amount of $1,000,000.00 (and in multiples of
$500,000.00 if in excess thereof); provided, however, that any Floating Rate
Advance may be in the amount of the Revolving Credit Availability; provided,
further, that the portion of each Advance which is a Eurodollar Rate Advance
shall be in the minimum amount of $100,000.00.

          2.8.     Method of Selecting Types and Interest Periods for Conversion
and Continuation of Advances.

          (A)     Right to Convert/Breakage Costs.

          The Borrower may elect from time to time, subject to the provisions of
Section 2.2 and this Section 2.8, to convert all or any part of a Loan of any
Type into any other Type or Types of Loans; provided that any conversion of any
Eurodollar Rate Advance shall be made on, and only on, the last day of the
Interest Period applicable thereto. Notwithstanding anything in this Agreement
or any of the other Loan Documents to the contrary, the Borrower shall be liable
for all amounts pursuant to Section 4.4 as a result of the conversion prior to
the end of the applicable Interest Period.

          (B)     Automatic Conversion and Continuation.

          Floating Rate Loans shall continue as Floating Rate Loans unless and
until such Floating Rate Loans are converted into Eurodollar Rate Loans.
Eurodollar Rate Loans shall continue as Eurodollar Rate Loans until the end of
the then applicable Interest Period therefor, at which time such Eurodollar Rate
Loans shall be automatically converted into Floating Rate Loans unless the
Borrower shall have given the Administrative Agent notice in accordance with
Section 2.8(D) requesting that, at the end of such Interest Period, such
Eurodollar Rate Loans continue as a Eurodollar Rate Loan.

          (C)     No Conversion Post-Default or Post-Unmatured Default.

          Notwithstanding anything to the contrary contained in Section 2.8(A)
or Section 2.8(B), no Loan may be converted into or continued as a Eurodollar
Rate Loan (except with the consent of the Required Lenders) when any Default or
Unmatured Default has occurred and is continuing.

           (D)     Conversion/Continuation Notice.

          The Borrower shall give the Administrative Agent irrevocable notice (a
"Conversion/Continuation Notice") of each conversion of a Floating Rate Loan
into a Eurodollar Rate Loan or continuation of a Eurodollar Rate Loan not later
than 11:30 a.m. (Chicago time) three Business Days prior to the date of the
requested conversion or continuation, specifying: (1) the requested date (which
shall be a Business Day) of such conversion or continuation; (2) the amount and
Type of the Loan to be converted or continued; and (3) the amount of Eurodollar
Rate Loan(s) into which such Loan is to be converted or continued and the
duration of the Interest Period applicable thereto.

          2.9.     Default Rate.

         After the occurrence and during the continuance of a Default, at the
option of the Administrative Agent or at the direction of the Required Lenders,
the interest rate(s) applicable to the Obligations and the fees payable under
Section 3.8 with respect to Letters of Credit shall be increased by two percent
(2.0%) per annum above the Floating Rate or Eurodollar Rate, as applicable.

          2.10.     Method of Payment.

22



--------------------------------------------------------------------------------



 

          All payments of principal, interest, and fees hereunder shall be made,
without setoff, deduction or counterclaim, in immediately available funds to the
Administrative Agent at the Administrative Agent's address specified pursuant to
Article XIV, or at any other Lending Installation of the Administrative Agent
specified in writing by the Administrative Agent to the Borrower, by 2:00 p.m.
(Chicago time) on the date when due and shall be made ratably among the Lenders
(unless such amount is not to be shared ratably in accordance with the terms
hereof). Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds which the Administrative Agent received at its
address specified pursuant to Article XIV or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender. The
Borrower authorizes the Administrative Agent to charge the account of the
Borrower maintained with LaSalle Bank for each payment of principal, interest
and fees as it becomes due hereunder. LaSalle Bank will notify the Borrower of
any such charges.

          2.11.     Notes.

          Each Lender is authorized to record the principal amount of each of
its Loans and each repayment with respect to its Loans on the schedule attached
to its respective Notes; provided, however, that the failure to so record shall
not affect the Borrower's obligations under any such Note.

          2.12.     Telephonic Notices.

          The Borrower authorizes the Lenders and the Administrative Agent to
extend Advances, issue Letters of Credit, effect selections of Types of Advances
and to transfer funds based on telephonic notices made by any person or persons
the Administrative Agent or any Lender in good faith believes to be acting on
behalf of the Borrower. The Borrower agrees to deliver promptly to the
Administrative Agent a written confirmation, signed by an Authorized Officer, if
such confirmation is requested by the Administrative Agent or any Lender, of
each telephonic notice. If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, (i)
the telephonic notice shall govern absent manifest error and (ii) the
Administrative Agent or the Lender, as applicable, shall promptly notify the
Authorized Officer who provided such confirmation of such difference.

          

2.13.     Promise to Pay; Interest and Commitment Fees; Interest Payment Dates;
Interest and Fee Basis; Taxes; Loan and Control Accounts.



          (A)     Promise to Pay.

          The Borrower unconditionally promises to pay when due the principal
amount of each Loan and all other Obligations incurred by it, and to pay all
unpaid interest accrued thereon, in accordance with the terms of this Agreement
and the Notes.

          (B)     Interest Payment Dates.

          Interest accrued on each Floating Rate Loan shall be payable on each
Payment Date, commencing with the first such date to occur after the date
hereof, and at maturity (whether by acceleration or otherwise). Interest accrued
on each Eurodollar Rate Loan shall be payable on the last day of its applicable
Interest Period, on any date on which the Eurodollar Rate Loan is prepaid,
whether by acceleration or otherwise, and at maturity. Interest accrued on each
Eurodollar Rate Loan having an Interest Period longer than three months shall
also be payable on the last day of each three-month interval during such
Interest Period. Interest accrued on the principal balance of all other
Obligations shall be payable in arrears (i) on the last Business Day of each
calendar month, commencing on the first such Business Day following the
incurrence of such Obligation, (ii) upon repayment thereof in full or in part,
and (iii) if not theretofore paid in full, at the time such other Obligation
becomes due and payable (whether by acceleration or otherwise).

23



--------------------------------------------------------------------------------



 

          (C)     Commitment Fees.

          (i)     The Borrower shall pay to the Administrative Agent, for the
account of the Lenders as provided herein below, from and after the Closing Date
until the date on which the Aggregate Revolving Loan Commitment shall be
terminated in whole, a commitment fee accruing at the rate of the then
Applicable Commitment Fee Percentage, on the amount by which (x) the Aggregate
Revolving Loan Commitment exceeds (y) the Revolving Credit Obligations from time
to time. All such commitment fees payable under this clause (C)(i) shall be
payable quarterly in arrears on the last Business Day of each calendar quarter
occurring after the Closing Date (with the first such payment being calculated
for the period from the Closing Date and ending on June 30, 2003), and, in
addition, on the date on which the Aggregate Revolving Loan Commitment shall be
terminated in whole. The Administrative Agent shall pay to each Lender a ratable
share of such commitment fee based on the amount by which such Lender's
Revolving Loan Commitment exceeds such Lender's Revolving Credit Obligations.

          (ii)    The Borrower agrees to pay to the Administrative Agent for the
sole account of the Administrative Agent and the Arrangers (unless otherwise
agreed between the Administrative Agent and the Arrangers and any Lender) the
fees set forth in the letter agreements among the Administrative Agent, the
Arrangers and the Borrower dated February 17, 2003, payable at the times and in
the amounts set forth therein.

          (D)     Interest and Fee Basis; Applicable Floating Rate Margin,
Applicable Eurodollar Margin and Applicable Commitment Fee Percentage.

          (i)     Interest on all Obligations and all fees shall be calculated
for actual days elapsed on the basis of a 360-day year. Interest shall be
payable for the day an Obligation is incurred but not for the day of any payment
on the amount paid if payment is received prior to 2:00 p.m. (Chicago time) at
the place of payment. If any payment of principal of or interest on a Loan or
any payment of any other Obligations shall become due on a day which is not a
Business Day, such payment shall be made on the immediately preceding Business
Day.

          (ii)     The Applicable Floating Rate Margin and Applicable Eurodollar
Margin for all Loans and the Applicable Commitment Fee Percentage shall be
determined from time to time by reference to the table set forth below, on the
basis of the then applicable Leverage Ratio as described in this Section
2.13(D)(ii):

24



--------------------------------------------------------------------------------



Applicable

Applicable

Applicable

 

Eurodollar

Floating Rate

Commitment

Leverage Ratio

Margin



Margin



Fee Percentage



Greater than or

 

 

 

equal to 2.0 to 1.0

2.50%

1.00%

0.50%

Greater than or

 

 

 

equal to 1.5 to 1.0

 

 

 

and less than

 

 

 

2.0 to 1.0

2.00%

0.50%

0.40%

Greater than or

 

 

 

equal to 1.0 to 1.0

 

 

 

and less than

 

 

 

1.5 to 1.0

1.75%

0.25%

0.35%

Greater than or

 

 

 

equal to .5 to 1.0

 

 

 

and less than

 

 

 

1.0 to 1.0

1.50%

0.00%

0.30%

Less than 0.5 to 1.0

1.25%

0.00%

0.25%



 

For purposes of this Section 2.13(D)(ii), the Leverage Ratio shall be determined
as of the last day of each fiscal quarter based upon (a) for Funded Indebtedness
as of the last day of each such fiscal quarter; and (b) for EBITDA, the actual
amount for the four-quarter period ending on such day. Upon receipt of the
financial statements delivered pursuant to Section 7.1(A)(i) (with regard to a
month ending on the last day of a fiscal quarter) and (ii), as applicable, the
Applicable Floating Rate Margin, Applicable Eurodollar Margin and Applicable
Commitment Fee Percentage shall be adjusted, such adjustment being effective on
the fifth Business Day following the Administrative Agent's receipt of such
financial statements and the compliance certificate required to be delivered in
connection therewith pursuant to Section 7.1(A)(iii); provided, that if the
Borrower shall not have timely delivered its financial statements in accordance
with Section 7.1(A)(i) (with regard to a month ending on the last day of a
fiscal quarter) or (ii), as applicable, then commencing on the date upon which
such financial statements should have been delivered and continuing until such
financial statements are actually delivered, it shall be assumed for purposes of
determining the Applicable Floating Rate Margin, Applicable Eurodollar Margin
and Applicable Commitment Fee Percentage that the Leverage Ratio was greater
than or equal to 2.0 to 1.0. With regard to the period commencing on the Closing
Date until adjusted pursuant to the preceding provisions following the first
delivery of financial statements pursuant to Section 7.1(A)(i), the Applicable
Eurodollar Margin shall be 1.50% and the Applicable Floating Rate Margin shall
be 0.00%.

          (E)     Taxes.

          (i)     Any and all payments by the Borrower hereunder shall be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings or any liabilities with
respect thereto including those arising after the date hereof as a result of the
adoption of or any change in any law, treaty, rule, regulation, guideline or
determination of a Governmental Authority or any change in the interpretation or
application thereof by a Governmental Authority but excluding, in the case of
each Lender and the Administrative Agent, such taxes (including income taxes,
franchise taxes and branch profit taxes) as are imposed on or measured by such
Lender's or Administrative Agent's, as the case may be, income by the United
States of America or any Governmental Authority of the jurisdiction under the
laws of which such Lender or Administrative Agent, as the case may be, is
organized or maintains a Lending Installation (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings, and liabilities which the
Administrative Agent or a Lender determines to be applicable to this Agreement,
the other Loan Documents, the Revolving Loan Commitments, the Loans or the
Letters of Credit being hereinafter referred to as "Taxes"). If the Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or under the other Loan Documents to any Lender or the
Administrative Agent, (i) the sum payable shall be increased as may be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.13(E)) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, and (iii) the Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law. If a withholding tax of the United States of America or any
other Governmental Authority shall be or become applicable (y) after the date of
this Agreement, to such payments by the Borrower made to the Lending
Installation or any other office that a Lender may claim as its Lending
Installation, or (z) after such Lender's selection and designation of any other
Lending Installation, to such payments made to such other Lending Installation,
such Lender shall use reasonable efforts to make, fund and maintain its Loans
through another Lending Installation of such Lender in another jurisdiction so
as to reduce the Borrower's liability hereunder, if the making, funding or
maintenance of such Loans through such other Lending Installation of such Lender
does not, in the judgment of such Lender, otherwise adversely affect such Loans,
or obligations under the Commitments or such Lender.

25



--------------------------------------------------------------------------------



 

          (ii)    In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges, or
similar levies which arise from any payment made hereunder, from the issuance of
Letters of Credit hereunder, or from the execution, delivery or registration of,
or otherwise with respect to, this Agreement, the other Loan Documents, the
Commitments, the Loans or the Letters of Credit (hereinafter referred to as
"Other Taxes").

          (iii)   The Borrower indemnifies each Lender and the Administrative
Agent for the full amount of Taxes and Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any Governmental Authority on
amounts payable under this Section 2.13(E)) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within thirty (30) days after the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor. A certificate as to any additional amount payable to any Lender or the
Administrative Agent under this Section 2.13(E) submitted to the Borrower and
the Administrative Agent (if a Lender is so submitting) by such Lender or the
Administrative Agent shall show in reasonable detail the amount payable and the
calculations used to determine such amount and shall, absent manifest error, be
final, conclusive and binding upon all parties hereto. With respect to such
deduction or withholding for or on account of any Taxes and to confirm that all
such Taxes have been paid to the appropriate Governmental Authorities, the
Borrower shall promptly (and in any event not later than thirty (30) days after
receipt) furnish to each Lender and the Administrative Agent such certificates,
receipts and other documents as may be required (in the judgment of such Lender
or the Administrative Agent) to establish any tax credit to which such Lender or
the Administrative Agent may be entitled.

          (iv)    Within thirty (30) days after the date of any payment of Taxes
or Other Taxes by the Borrower, the Borrower shall furnish to the Administrative
Agent the original or a certified copy of a receipt evidencing payment thereof.

26



--------------------------------------------------------------------------------



 

          (v)     Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in this Section 2.13(E) shall survive the payment in full of principal and
interest hereunder, the termination of the Letters of Credit and the termination
of this Agreement.

          (vi)    Without limiting the obligations of the Borrower under this
Section 2.13(E), each Lender that is not created or organized under the laws of
the United States of America or a political subdivision thereof shall deliver to
the Borrower and the Administrative Agent on or before the Closing Date, or, if
later, the date on which such Lender becomes a Lender pursuant to Section 13.3,
a true and accurate certificate executed in duplicate by a duly authorized
officer of such Lender, in a form satisfactory to the Borrower and the
Administrative Agent, to the effect that such Lender is capable under the
provisions of an applicable tax treaty concluded by the United States of America
(in which case the certificate shall be accompanied by two executed copies of
Form 1001 of the IRS) or under Section 1442 of the Code (in which case the
certificate shall be accompanied by two copies of Form 4224 of the IRS, or, if
such Lender is not a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, two completed and signed copies of IRS Form W-8 or W-9 or the applicable
successor form) of receiving payments of interest hereunder without deduction or
withholding of United States federal income tax. Each such Lender further agrees
to deliver to the Borrower and the Administrative Agent from time to time a true
and accurate certificate executed in duplicate by a duly authorized officer of
such Lender substantially in a form satisfactory to the Borrower and the
Administrative Agent, before or promptly upon the occurrence of any event
requiring a change in the most recent certificate previously delivered by it to
the Borrower and the Administrative Agent pursuant to this Section 2.13(E)(vi).
Further, each Lender which delivers a certificate accompanied by Form 1001 of
the IRS covenants and agrees to deliver to the Borrower and the Administrative
Agent within fifteen (15) days prior to January 1, 2004, and every third (3rd)
anniversary of such date thereafter on which this Agreement is still in effect,
another such certificate and two accurate and complete original signed copies of
Form 1001 (or any successor form or forms required under the Code or the
applicable regulations promulgated thereunder), and each Lender that delivers a
Form W-8 or W-9 as prescribed above or a certificate accompanied by Form 4224 of
the IRS covenants and agrees to deliver to the Borrower and the Administrative
Agent within fifteen (15) days prior to the beginning of each subsequent taxable
year of such Lender during which this Agreement is still in effect, another such
Form W-8 or W-9 or another such certificate and two accurate and complete
original signed copies of IRS Form 4224 (or any successor form or forms required
under the Code or the applicable regulations promulgated thereunder). Each such
certificate shall certify as to one of the following:

          (a)     that such Lender is capable of receiving payments of interest
hereunder without deduction or withholding of United States of America federal
income tax;

          (b)     that such Lender is not capable of receiving payments of
interest hereunder without deduction or withholding of United States of America
federal income tax as specified therein but is capable of recovering the full
amount of any such deduction or withholding from a source other than the
Borrower and will not seek any such recovery from the Borrower; or

          (c)     that, as a result of the adoption of or any change in any law,
treaty, rule, regulation, guideline or determination of a Governmental Authority
or any change in the interpretation or application thereof by a Governmental
Authority after the date such Lender became a party hereto, such Lender is not
capable of receiving payments of interest hereunder without deduction or
withholding of United States of America federal income tax as specified therein
and that it is not capable of recovering the full amount of the same from a
source other than the Borrower.

27



--------------------------------------------------------------------------------



 

Each Lender shall promptly furnish to the Borrower and the Administrative Agent
such additional documents as may be reasonably required by the Borrower or the
Administrative Agent to establish any exemption from or reduction of any Taxes
or Other Taxes required to be deducted or withheld and which may be obtained
without undue expense to such Lender.

          (F)     Loan Account.

          Each Lender shall maintain in accordance with its usual practice an
account or accounts (a "Loan Account") evidencing the Obligations of the
Borrower to such Lender owing to such Lender from time to time, including the
amount of principal and interest payable and paid to such Lender from time to
time hereunder and under the Notes.

         (G)     Entries Binding.

          The entries made in the Register and each Loan Account shall be
conclusive and binding for all purposes, absent manifest error, unless the
Borrower objects to information contained in the Register and each Loan Account
within thirty (30) days of the Borrower's receipt of such information.

          2.14.     Notification of Advances, Interest Rates, Prepayments and
Aggregate Revolving Loan Commitment Reductions.

          Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Revolving Loan Commitment
reduction notice, Borrowing Notice, Continuation/Conversion Notice, and
repayment notice received by it hereunder. The Administrative Agent will notify
each Lender of the interest rate applicable to each Eurodollar Rate Loan
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.

          2.15.     Lending Installations.

          Each Lender may book its Loans at any Lending Installation selected by
such Lender and may change its Lending Installation from time to time. All terms
of this Agreement shall apply to any such Lending Installation and the Notes
shall be deemed held by each Lender for the benefit of such Lending
Installation. Each Lender may, by written or facsimile notice to the
Administrative Agent and the Borrower, designate a Lending Installation through
which Loans will be made by it and for whose account Loan payments are to be
made.

          2.16.     Non-Receipt of Funds by the Administrative Agent.

          Unless the Borrower or a Lender, as the case may be, notifies the
Administrative Agent prior to the date on which it is scheduled to make payment
to the Administrative Agent of (i) in the case of a Lender, the proceeds of a
Loan or (ii) in the case of the Borrower, a payment of principal, interest or
fees to the Administrative Agent for the account of the Lenders, that it does
not intend to make such payment, the Administrative Agent may assume that such
payment has been made. The Administrative Agent may, but shall not be obligated
to, make the amount of such payment available to the intended recipient in
reliance upon such assumption. If such Lender or the Borrower, as the case may
be, has not in fact made such payment to the Administrative Agent, the recipient
of such payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Lender, the Federal Funds Effective Rate for such day or (ii) in
the case of payment by the Borrower, the interest rate applicable to the
relevant Loan.

28



--------------------------------------------------------------------------------



 

          2.17.     Termination Date.

          This Agreement shall be effective until the Termination Date.
Notwithstanding the termination of this Agreement on the Termination Date, until
all of the Obligations (other than contingent indemnity obligations) shall have
been fully and indefeasibly paid and satisfied, all financing arrangements among
the Borrower and the Lenders shall have been terminated and all of the Letters
of Credit shall have expired, been canceled or terminated, all of the rights and
remedies under this Agreement and the other Loan Documents shall survive.

          2.18.     Extension of Revolving Loan Termination Date.

          Unless the Commitments shall have been terminated in their entirety or
a Default or Unmatured Default has occurred and is continuing, the Borrower may,
by written notice to the Administrative Agent given no later than thirty (30)
days but not sooner than ninety (90) days prior to the then applicable Revolving
Loan Termination Date, request that the Administrative Agent and the Lenders
extend the Revolving Loan Termination Date to a Business Day falling not more
than 364 days after the then current Revolving Loan Termination Date. The
Administrative Agent and the Lenders shall have no obligation to extend the
Revolving Loan Termination Date and any decision to extend the Revolving Loan
Termination Date must be agreed to by the Administrative Agent and all Lenders.
Any decision to extend the Revolving Loan Termination Date shall be in the sole
and absolute discretion of the Administrative Agent and the Lenders and shall be
evidenced by a writing executed by each of them.

          2.19.     Replacement of Certain Lenders.

          In the event a Lender ("Affected Lender") shall have: (i) failed to
fund its applicable Pro Rata Share of any Advance requested by the Borrower, or
to fund a Revolving Loan in respect of L/C Obligations, which such Lender is
obligated to fund under the terms of this Agreement and which failure has not
been cured, (ii) requested compensation from the Borrower under Sections
2.13(E), 4.1 or 4.2 to recover Taxes, Other Taxes or other additional costs
incurred by such Lender which are not being incurred generally by the other
Lenders, (iii) delivered a notice pursuant to Section 4.3 claiming that such
Lender is unable to extend Eurodollar Rate Loans to the Borrower for reasons not
generally applicable to the other Lenders or (iv) has invoked Section 10.2,
then, in any such case, the Borrower or the Administrative Agent may make
written demand on such Affected Lender (with a copy to the Administrative Agent
in the case of a demand by the Borrower and a copy to the Borrower in the case
of a demand by the Administrative Agent) for the Affected Lender to assign, and
such Affected Lender shall use its best efforts to assign pursuant to one or
more duly executed Assignment Agreements five (5) Business Days after the date
of such demand, to one or more financial institutions that comply with the
provisions of Section 13.3(A) which the Borrower or the Administrative Agent, as
the case may be, shall have engaged for such purpose ("Replacement Lender"), all
of such Affected Lender's rights and obligations under this Agreement and the
other Loan Documents (including, without limitation, its Revolving Loan
Commitment, all Loans owing to it, all of its participation interests in
existing Letters of Credit, and its obligation to participate in additional
Letters of Credit hereunder) in accordance with Section 13.3. The Administrative
Agent agrees, upon the occurrence of such events with respect to an Affected
Lender and upon the written request of the Borrower, to use its reasonable
efforts to obtain the commitments from one or more financial institutions to act
as a Replacement Lender. The Administrative Agent is authorized to execute one
or more of such assignment agreements as attorney-in-fact for any Affected
Lender failing to execute and deliver the same within five (5) Business Days
after the date of such demand. Further, with respect to such assignment the
Affected Lender shall have concurrently received, in cash, all amounts due and
owing to the Affected Lender hereunder or under any other Loan Document,
including, without limitation, the aggregate outstanding principal amount of the
Loans owed to such Lender, together with accrued interest thereon through the
date of such assignment, amounts payable under Sections 2.13(E), 4.1, and 4.2
with respect to such Affected Lender and compensation payable under Section
2.13(C) in the event of any replacement of any Affected Lender under clause (ii)
or clause (iii) of this Section 2.19; provided that upon such Affected Lender's
replacement, such Affected Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.13(E), 4.1, 4.2, 4.4, and
10.7, as well as to any fees accrued for its account hereunder and not yet paid,
and shall continue to be obligated under Section 11.8 with respect to
obligations of the Affected Lender which accrued but were not yet paid under
Section 11.8 at the time of the assignment to the Replacement Lender. Upon the
replacement of any Affected Lender pursuant to this Section 2.19, the provisions
of Section 9.2 shall continue to apply with respect to Borrowings which are then
outstanding with respect to which the Affected Lender failed to fund its
applicable Pro Rata Share and which failure has not been cured.

29



--------------------------------------------------------------------------------



 

ARTICLE III.     THE LETTER OF CREDIT FACILITY

          3.1.     Obligation to Issue.

          Subject to the terms and conditions of this Agreement and in reliance
upon the representations, warranties and covenants of the Borrower herein set
forth, each Issuing Bank hereby agrees to issue for the account of the Borrower
through such Issuing Bank's branches as it and the Borrower may jointly agree,
one or more Letters of Credit denominated in Dollars in accordance with this
Article III, from time to time during the period, commencing on the date hereof
and ending on the Business Day prior to the Termination Date.

          3.2.     [Intentionally Omitted].

          3.3.     Types and Amounts.

          No Issuing Bank shall have any obligation to and no Issuing Bank
shall:

          (i)     issue any Letter of Credit if on the date of issuance, before
or after giving effect to the Letter of Credit requested hereunder, the
Revolving Credit Obligations at such time would exceed the lesser of the
Aggregate Revolving Loan Commitment or the Borrowing Base at such time; or

          (ii)    issue any Letter of Credit which has an expiration date later
than the date which is ten (10) Business Days immediately preceding the
Termination Date.

          3.4.     Conditions.

          In addition to being subject to the satisfaction of the conditions
contained in Sections 5.1 and 5.2, the obligation of an Issuing Bank to issue
any Letter of Credit is subject to the satisfaction in full of the following
conditions:

          (i)     the Borrower shall have delivered to the applicable Issuing
Bank at such times and in such manner as such Issuing Bank may reasonably
prescribe, a request for issuance of such Letter of Credit in substantially the
form of Exhibit D hereto, duly executed applications for such Letter of Credit,
and such other applications, documents, instructions and agreements as may be
required pursuant to the terms thereof, and the proposed Letter of Credit shall
be reasonably satisfactory to such Issuing Bank as to form and content (if
LaSalle Bank is the Issuing Bank, such documents will include, but not be
limited to, LaSalle Bank's Master Letter of Credit Agreement); and

30



--------------------------------------------------------------------------------



 

          (ii)    as of the date of issuance no order, judgment or decree of any
court, arbitrator or Governmental Authority shall purport by its terms to enjoin
or restrain the applicable Issuing Bank from issuing such Letter of Credit and
no law, rule or regulation applicable to such Issuing Bank and no request or
directive (whether or not having the force of law) from a Governmental Authority
with jurisdiction over such Issuing Bank shall prohibit or request that such
Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of that Letter of Credit.

         

3.5.     Procedure for Issuance of Letters of Credit.



          (a)     Subject to the terms and conditions of this Article III and
provided that the applicable conditions set forth in Sections 5.1 and 5.2 hereof
have been satisfied, the applicable Issuing Bank shall, on the requested date,
issue a Letter of Credit on behalf of the Borrower in accordance with such
Issuing Bank's usual and customary business practices and, in this connection,
such Issuing Bank may assume that the applicable conditions set forth in
Section 5.2 hereof have been satisfied unless it shall have received notice to
the contrary from the Administrative Agent or a Lender or has knowledge that the
applicable conditions have not been met.

          (b)     The applicable Issuing Bank shall give the Administrative
Agent written or telex notice, or telephonic notice confirmed promptly
thereafter in writing, of the issuance of a Letter of Credit, provided, however,
that the failure to provide such notice shall not result in any liability on the
part of such Issuing Bank.

          (c)     No Issuing Bank shall extend or amend any Letter of Credit
unless the requirements of this Section 3.5 are met as though a new Letter of
Credit was being requested and issued.

          3.6.     Letter of Credit Participation.

          Immediately upon the issuance of each Letter of Credit hereunder, each
Lender with a Revolving Loan Pro Rata Share shall be deemed to have
automatically, irrevocably and unconditionally purchased and received from the
applicable Issuing Bank an undivided interest and participation in and to such
Letter of Credit, the obligations of the Borrower in respect thereof, and the
liability of such Issuing Bank thereunder (collectively, an "L/C Interest") in
an amount equal to the amount available for drawing under such Letter of Credit
multiplied by such Lender's Revolving Loan Pro Rata Share. Each Issuing Bank
will notify each Lender promptly upon presentation to it of an L/C Draft or upon
any other draw under a Letter of Credit. On or before the Business Day on which
an Issuing Bank makes payment of each such L/C Draft or, in the case of any
other draw on a Letter of Credit, on demand by the Administrative Agent, each
Lender shall make payment to the Administrative Agent, for the account of the
applicable Issuing Bank, in immediately available funds in an amount equal to
such Lender's Revolving Loan Pro Rata Share of the amount of such payment or
draw. The obligation of each Lender to reimburse the Issuing Banks under this
Section 3.6 shall be unconditional, continuing, irrevocable and absolute. In the
event that any Lender fails to make payment to the Administrative Agent of any
amount due under this Section 3.6, the Administrative Agent shall be entitled to
receive, retain and apply against such obligation the principal and interest
otherwise payable to such Lender hereunder until the Administrative Agent
receives such payment from such Lender or such obligation is otherwise fully
satisfied; provided, however, that nothing contained in this sentence shall
relieve such Lender of its obligation to reimburse the applicable Issuing Bank
for such amount in accordance with this Section 3.6.

31



--------------------------------------------------------------------------------



 

          3.7.     Reimbursement Obligation.

          The Borrower agrees unconditionally, irrevocably and absolutely to pay
immediately to the Administrative Agent, for the account of the Lenders, the
amount of each advance which may be drawn under or pursuant to a Letter of
Credit or an L/C Draft related thereto (such obligation of the Borrower to
reimburse the Administrative Agent for an advance made under a Letter of Credit
or L/C Draft being hereinafter referred to as a "Reimbursement Obligation" with
respect to such Letter of Credit or L/C Draft). If the Borrower at any time
fails to repay a Reimbursement Obligation pursuant to this Section 3.7, the
Borrower shall be deemed to have elected to borrow Revolving Loans from the
Lenders, as of the date of the advance giving rise to the Reimbursement
Obligation, equal in amount to the amount of the unpaid Reimbursement
Obligation. Such Revolving Loans shall be made as of the date of the payment
giving rise to such Reimbursement Obligation, automatically, without notice and
without any requirement to satisfy the conditions precedent otherwise applicable
to an Advance of Revolving Loans. Such Revolving Loans shall constitute a
Floating Rate Advance, the proceeds of which Advance shall be used to repay such
Reimbursement Obligation. If, for any reason, the Borrower fails to repay a
Reimbursement Obligation on the day such Reimbursement Obligation arises and,
for any reason, the Lenders are unable to make or have no obligation to make
Revolving Loans, then such Reimbursement Obligation shall bear interest from and
after such day, until paid in full, at the interest rate applicable to a
Floating Rate Advance.

          3.8.     Letter of Credit Fees.

          The Borrower agrees to pay (i) quarterly on the last Business Day of
each calendar quarter, in arrears, to the Administrative Agent for the ratable
benefit of the Lenders, except as set forth in Section 9.2, a letter of credit
fee at a rate per annum equal to the Applicable L/C Fee Percentage on the
average daily outstanding face amount available for drawing under all Letters of
Credit, (ii) quarterly, in arrears, to the Administrative Agent for the sole
account of each Issuing Bank, a letter of credit fronting fee of one-eighth of
one percent (0.125%) per annum on the average daily outstanding face amount
available for drawing under all Letters of Credit issued by such Issuing Bank,
and (iii) to the Administrative Agent for the benefit of each Issuing Bank, all
customary fees and other issuance, amendment, document examination, negotiation
and presentment expenses and related charges in connection with the issuance,
amendment, presentation of L/C Drafts, and the like customarily charged by such
Issuing Banks with respect to standby and commercial Letters of Credit,
including, without limitation, standard commissions with respect to commercial
Letters of Credit, payable at the time of invoice of such amounts.

          3.9.     Issuing Bank Reporting Requirements.

          In addition to the notices required by Section 3.5(C), each Issuing
Bank shall, no later than the tenth Business Day following the last day of each
month, provide to the Administrative Agent, upon the Administrative Agent's
request, schedules, in form and substance reasonably satisfactory to the
Administrative Agent, showing the date of issue, account party, amount,
expiration date and the reference number of each Letter of Credit issued by it
outstanding at any time during such month and the aggregate amount payable by
the Borrower during such month. In addition, upon the request of the
Administrative Agent, each Issuing Bank shall furnish to the Administrative
Agent copies of any Letter of Credit and any application for or reimbursement
agreement with respect to a Letter of Credit to which the Issuing Bank is party
and such other documentation as may reasonably be requested by the
Administrative Agent. Upon the request of any Lender, the Administrative Agent
will provide to such Lender information concerning such Letters of Credit.

32



--------------------------------------------------------------------------------



 

          3.10.     Indemnification; Exoneration.

          (A)   In addition to amounts payable as elsewhere provided in this
Article III, the Borrower hereby agrees to protect, indemnify, pay and save
harmless the Administrative Agent, each Issuing Bank and each Lender from and
against any and all liabilities and costs which the Administrative Agent, such
Issuing Bank or such Lender may incur or be subject to as a consequence, direct
or indirect, of (i) the issuance of any Letter of Credit other than, in the case
of the applicable Issuing Bank, as a result of its Gross Negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, or (ii) the failure of the applicable Issuing Bank to honor a
drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority (all such acts or omissions herein called "Governmental Acts").

          (B)   As among the Borrower, the Lenders, the Administrative Agent and
the Issuing Banks, the Borrower assumes all risks of the acts and omissions of,
or misuse of such Letter of Credit by, the beneficiary of any Letters of Credit.
In furtherance and not in limitation of the foregoing, subject to the provisions
of the Letter of Credit applications and Letter of Credit reimbursement
agreements executed by the Borrower at the time of request for any Letter of
Credit, neither the Administrative Agent, any Issuing Bank nor any Lender shall
be responsible (in the absence of Gross Negligence or willful misconduct in
connection therewith, as determined by the final judgment of a court of
competent jurisdiction): (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of the Letters of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) for failure of the beneficiary of a Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, or other similar form of
teletransmission or otherwise; (v) for errors in interpretation of technical
trade terms; (vi) for any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (vii) for the misapplication by the beneficiary of a
Letter of Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) for any consequences arising from causes beyond the control of the
Administrative Agent, the Issuing Banks and the Lenders, including, without
limitation, any Governmental Acts. None of the above shall affect, impair, or
prevent the vesting of any Issuing Bank's rights or powers under this
Section 3.10.

          (C)   In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by any
Issuing Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of Gross Negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, put the applicable Issuing Bank, the Administrative Agent or any
Lender under any resulting liability to the Borrower or relieve the Borrower of
any of its obligations hereunder to any such Person.

          (D)   Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 3.10 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.

          3.11.     Cash Collateral.

33



--------------------------------------------------------------------------------



 

          Notwithstanding anything to the contrary herein or in any application
for a Letter of Credit, after the occurrence and during the continuance of
Default, the Borrower shall, upon the Administrative Agent's or the Required
Banks' demand, deliver to the Administrative Agent for the benefit of the
Lenders and the Issuing Banks, cash, or other collateral of a type satisfactory
to the Required Lenders, having a value, as determined by such Lenders, equal to
the aggregate outstanding L/C Obligations. In addition, if the Revolving Credit
Availability is at any time less than the amount of contingent L/C Obligations
outstanding at any time, the Borrower shall deposit cash collateral with the
Administrative Agent in an amount equal to the amount by which such L/C
Obligations exceed such Revolving Credit Availability. Any such collateral shall
be held by the Administrative Agent in a separate account appropriately
designated as a cash collateral account in relation to this Agreement and the
Letters of Credit and retained by the Administrative Agent for the benefit of
the Lenders and the Issuing Banks as collateral security for the Borrower's
obligations in respect of this Agreement and each of the Letters of Credit and
L/C Drafts. Such amounts shall be applied to reimburse the Issuing Banks for
drawings or payments under or pursuant to Letters of Credit or L/C Drafts, or if
no such reimbursement is required, to payment of such of the other Obligations
as the Administrative Agent shall determine. If no Default shall be continuing,
amounts remaining in any cash collateral account established pursuant to this
Section 3.11 which are not to be applied to reimburse an Issuing Bank for
amounts actually paid or to be paid by such Issuing Bank in respect of a Letter
of Credit or L/C Draft, shall be returned to the Borrower (after deduction of
the Administrative Agent's expenses incurred in connection with such cash
collateral account).

ARTICLE IV.     CHANGE IN CIRCUMSTANCES

          4.1.     Yield Protection.

          If any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law) adopted
after the date of this Agreement and having general applicability to all banks
within the jurisdiction in which such Lender operates (excluding, for the
avoidance of doubt, the effect of and phasing in of capital requirements or
other regulations or guidelines passed prior to the date of this Agreement), or
any interpretation or application thereof by any Governmental Authority charged
with the interpretation or application thereof, or the compliance of any Lender
therewith,

          (i)     subjects any Lender or any applicable Lending Installation to
any tax, duty, charge or withholding on or from payments due from the Borrower
(excluding federal taxation of the overall net income of any Lender or
applicable Lending Installation), or changes the basis of taxation of payments
to any Lender in respect of its Loans, its L/C Interests, the Letters of Credit
or other amounts due it hereunder, or

          (ii)    imposes or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Rate Loans) with respect to its Loans, L/C Interests or the Letters
of Credit, or

          (iii)   imposes any other condition the result of which is to increase
the cost to any Lender or any applicable Lending Installation of making, funding
or maintaining the Loans, the L/C Interests or the Letters of Credit or reduces
any amount received by any Lender or any applicable Lending Installation in
connection with Loans or Letters of Credit, or requires any Lender or any
applicable Lending Installation to make any payment calculated by reference to
the amount of Loans or L/C Interests held or interest received by it or by
reference to the Letters of Credit, by an amount deemed material by such Lender;

34



--------------------------------------------------------------------------------



 

and the result of any of the foregoing is to increase the cost to that Lender of
making, renewing or maintaining its Loans, L/C Interests or Letters of Credit or
to reduce any amount received under this Agreement, then, within 15 days after
receipt by the Borrower of written demand by such Lender pursuant to Section
4.5, the Borrower shall pay such Lender that portion of such increased expense
incurred or reduction in an amount received which such Lender determines is
attributable to making, funding and maintaining its Loans, L/C Interests,
Letters of Credit and its Revolving Loan Commitment.

          4.2.     Changes in Capital Adequacy Regulations.

          If a Lender determines (i) the amount of capital required or expected
to be maintained by such Lender, any Lending Installation of such Lender or any
corporation controlling such Lender is increased as a result of a "Change" (as
defined below), and (ii) such increase in capital will result in an increase in
the cost to such Lender of maintaining its Loans, L/C Interests, the Letters of
Credit or its obligation to make Loans hereunder, then, within 15 days after
receipt by the Borrower of written demand by such Lender pursuant to Section
4.5, the Borrower shall pay such Lender the amount necessary to compensate for
any shortfall in the rate of return on the portion of such increased capital
which such Lender determines is attributable to this Agreement, its Loans, its
L/C Interests, the Letters of Credit or its obligation to make Loans hereunder
(after taking into account such Lender's policies as to capital adequacy).
"Change" means (i) any change after the date of this Agreement in the
"Risk-Based Capital Guidelines" (as defined below) excluding, for the avoidance
of doubt, the effect of any phasing in of such Risk-Based Capital Guidelines or
any other capital requirements passed prior to the date hereof, or (ii) any
adoption of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the date of this Agreement and having general
applicability to all banks and financial institutions within the jurisdiction in
which such Lender operates which affects the amount of capital required or
expected to be maintained by any Lender or any Lending Installation or any
corporation controlling any Lender. "Risk-Based Capital Guidelines" means (i)
the risk-based capital guidelines in effect in the United States on the date of
this Agreement, including transition rules, and (ii) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
implementing the July 1988 report of the Basle Committee on Banking Regulation
and Supervisory Practices Entitled "International Convergence of Capital
Measurements and Capital Standards," including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.

          4.3.     Availability of Types of Advances.

If (i) any Lender determines that maintenance of its Eurodollar Rate Loans at a
suitable Lending Installation would violate any applicable law, rule, regulation
or directive, whether or not having the force of law, or (ii) the Required
Lenders determine that (x) deposits of a type and maturity appropriate to match
fund Eurodollar Rate Advances are not available or (y) the interest rate
applicable to a Type of Advance does not accurately reflect the cost of making
or maintaining such an Advance, then the Administrative Agent shall suspend the
availability of the affected Type of Advance and, in the case of any occurrence
set forth in clause (i) require any Advances of the affected Type to be repaid.

          4.4.     Funding Indemnification.

          If any payment of a Eurodollar Rate Advance occurs on a date which is
not the last day of the applicable Interest Period, whether because of
acceleration, prepayment, conversion or otherwise, or a Eurodollar Rate Advance
is not made on the date specified by the Borrower for any reason other than
default by the Lenders, the Borrower indemnifies each Lender for any loss or
cost incurred by it resulting therefrom, including, without limitation, any loss
or cost in liquidating or employing deposits acquired to fund or maintain the
Eurodollar Rate Advance.

35



--------------------------------------------------------------------------------



 

          4.5.     Lender Statements; Survival of Indemnity.

          If reasonably possible, each Lender shall designate an alternate
Lending Installation with respect to its Eurodollar Rate Loans to reduce any
liability of the Borrower to such Lender under Sections 4.1 and 4.2 or to avoid
the unavailability of a Type of Advance under Section 4.3, so long as such
designation is not disadvantageous to such Lender. Each Lender requiring
compensation pursuant to Section 2.13(E) or to this Article IV shall use its
reasonable efforts to notify the Borrower and the Administrative Agent in
writing of any Change, law, policy, rule, guideline or directive giving rise to
such demand for compensation not later than thirty (30) days following the date
upon which the responsible account officer of such Lender knows or should have
known of such Change, law, policy, rule, guideline or directive. Any demand for
compensation pursuant to this Article IV shall be in writing and shall state the
amount due, if any, under Section 4.1, 4.2 or 4.4 and shall set forth in
reasonable detail the calculations upon which such Lender determined such
amount. Such written demand shall be rebuttably presumed correct for all
purposes. Determination of amounts payable under such Sections in connection
with a Eurodollar Rate Loan shall be calculated as though each Lender funded its
Eurodollar Rate Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate applicable to such Loan, whether in fact that is the case or not. The
obligations of the Borrower under Sections 4.1, 4.2 and 4.4 shall survive
payment of the Obligations and termination of this Agreement.

ARTICLE V.     CONDITIONS PRECEDENT

          5.1.     Initial Advances and Letters of Credit.

          The Lenders shall not be required to make the initial Loans or issue
any Letters of Credit unless the Borrower has furnished to the Administrative
Agent each of the following, with sufficient copies for the Lenders, all in form
and substance satisfactory to the Administrative Agent, the Arrangers and the
Lenders:

          (i)     Copies of a certificate of good standing shall have been
ordered for the Borrower, certified by the appropriate governmental officer in
its jurisdiction of organization;

          (ii)    Copies, certified by the Secretary or Assistant Secretary of
the Borrower, of its Articles of Organization, Operating Agreement (together
with all amendments thereto) and of its Board of Directors' resolutions (and
resolutions of other bodies, if any are deemed necessary by counsel for any
Lender) authorizing the execution of the Loan Documents;

          (iii)   An incumbency certificate, executed by the Secretary or
Assistant Secretary of each of the Borrower, which shall identify by name and
title and bear the signature of the officers of the Borrower authorized to sign
the Loan Documents and to make borrowings hereunder, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower;

          (iv)    (a) A certificate, in form and substance satisfactory to the
Administrative Agent, signed by the Vice President, Finance of the Borrower,
stating that on Closing Date no Default or Unmatured Default has occurred and is
continuing, (b) a Borrowing Base Certificate, in form and substance satisfactory
to the Administrative Agent, signed by the Vice President, Finance of the
Borrower, setting forth the Borrowing Base as of the Closing Date, (c) a
compliance certificate in the form contemplated by Section 7.1(a)(iii) prepared
as of the end of the fiscal quarter immediately preceding the Closing Date
showing on a pro forma basis the effect of the Advances to be made and Letters
of Credit to be issued on the Closing Date, and (d) a schedule of Distributions
made by the Borrower in the twelve calendar months preceding the Closing Date;

36



--------------------------------------------------------------------------------



 

          (v)     Written opinions of the Borrower's and the Guarantor's
counsel, addressed to the Administrative Agent and the Lenders, addressing the
issues identified in Exhibit F-1 and F-2 hereto containing assumptions and
qualifications acceptable to the Administrative Agent and the Lenders;

          (vi)    Notes payable to the order of each of the Lenders;

          (vii)   Evidence satisfactory to the Administrative Agent that there
has been no material adverse change in the Borrower's business, financial
condition, operation or prospects, as of the Borrower's consolidated financial
statements dated December 31, 2002;

          (viii)  Evidence satisfactory to the Administrative Agent that there
exists no injunction or temporary restraining order which, in the judgment of
the Administrative Agent, would prohibit the making of the Loans or any
litigation seeking such an injunction or restraining order;

          (ix)    Written money transfer instructions reasonably requested by
the Administrative Agent, addressed to the Administrative Agent and signed by an
Authorized Officer;

          (x)     Completion of a field audit of the Collateral, including,
without limitation, accounts receivable of the Borrower, the results of which
are satisfactory in all respects to the Administrative Agent and which, in the
sole and absolute discretion of the Administrative Agent, support the
definitions of Eligible Receivables, and the proposed advance rates thereon;

          (xi)    Evidence satisfactory to the Administrative Agent that the
Borrower has paid to the Administrative Agent and the Arrangers the fees agreed
to in the fee letter dated February 17, 2003, among the Administrative Agent,
the Arrangers and the Borrower and the fees due on the Closing Date which the
Administrative Agent, the Arrangers and the Borrower have agreed to herein;

          (xii)   (a)     Audited Consolidated Financial Statements for the
Borrower for the fiscal years ending in 2000, 2001 and 2002, and (b) Unaudited
Interim Consolidated Financial Statements for the Borrower for each fiscal month
and quarterly period ended after the latest fiscal year referred to in clause
(a), and such financial statements shall not, in the judgment of the
Administrative Agent, disclose any Material Adverse Change in the consolidated
financial position of the Borrower from what was reflected in the financial
statements previously furnished to the Administrative Agent;

          (xiii)  Results of a recent lien search in each relevant jurisdiction
with respect to the Borrower, and such search shall reveal no liens on any of
the assets of the Borrower except for the Permitted Existing Liens;

          (xiv)   All documents and instrument required to perfect the
Administrative Agent's security interests in the Collateral shall have been
executed and be in proper form for filing;

          (xv)    Certificates of insurance evidencing property and liability
insurance reasonably satisfactory to the Administrative Agent.

37



--------------------------------------------------------------------------------



 

          (xvi)   A certificate from the Vice President, Finance of the Borrower
which shall document that the Borrower is Solvent both before and after entering
into this Agreement and the transactions contemplated hereby.

          (xvii)  Projected income statements, balance sheets and cash flow
statements prepared by the Borrower and giving effect to the transactions
contemplated hereby and the use of the proceeds therefrom in form and substance
satisfactory to the Administrative Agent and the Lenders.

          (xviii)  Evidence satisfactory to the Administrative Agent that the
Closing PUHCA Notice has been duly filed with the Securities Exchange Commission
by Borrower.

          (xix)   Such other documents as the Administrative Agent or any Lender
or its counsel may have reasonably requested, including, without limitation all
of the documents reflected on the List of Closing Documents attached as Exhibit
G to this Agreement.

          5.2.     Each Advance and Letter of Credit.

          The Lenders shall not be required to make any Advance or issue any
Letter of Credit, unless on the applicable Borrowing Date, or in the case of a
Letter of Credit, the date on which the Letter of Credit is to be issued:

          (i)     There exists no Default or Unmatured Default; and

          (ii)    The representations and warranties contained in Article VI are
true and correct as of such Borrowing Date except for changes in the Schedules
to this Agreement reflecting transactions permitted by this Agreement.

          Each Borrowing Notice with respect to each such Advance and the letter
of credit application with respect to a Letter of Credit shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 5.2(i) and (ii) have been satisfied. Any Lender may require a duly
completed officer's certificate in substantially the form of Exhibit H hereto
and/or a duly completed compliance certificate in substantially the form of
Exhibit I hereto as a condition to making an Advance.

ARTICLE VI.     REPRESENTATIONS AND WARRANTIES

          In order to induce the Administrative Agent and the Lenders to enter
into this Agreement and to make the Loans and the other financial accommodations
to the Borrower and to issue the Letters of Credit described herein, the
Borrower represents and warrants as follows to each Lender and the
Administrative Agent as of the Closing Date, and thereafter on each date as
required by Section 5.2:

          6.1.     Organization; Corporate Powers.

          The Borrower (i) is a limited liability company (or, if converted to a
corporation as permitted by Section 7.2(A) hereof, a corporation) duly
organized, validly existing and in existence under the laws of the jurisdiction
of its organization, (ii) is duly qualified to do business as a foreign entity
and is in good standing under the laws of each jurisdiction in which failure to
be so qualified and in good standing could not reasonably be expected to have a
Material Adverse Effect, and (iii) has all requisite power and authority to own,
operate and encumber its property and to conduct its business as presently
conducted and as proposed to be conducted. GPE owns, directly or indirectly,
over eighty-five percent (85%) of the outstanding Equity Interests of the
Borrower.

38



--------------------------------------------------------------------------------



 

          

6.2.     Authority.



          (A)     The Borrower has the requisite power and authority to execute,
deliver and perform each of the Loan Documents.

          (B)     The execution, delivery and performance of each of the Loan
Documents which have been executed as required by this Agreement or otherwise on
or prior to the Closing Date and to which the Borrower is party, and the
consummation of the transactions contemplated thereby, have been duly approved
by the board of directors and, if necessary, the members of the Borrower, and
such approvals have not been rescinded. No other action or proceedings on the
part of the Borrower are necessary to consummate such transactions.

          (C)     Each of the Loan Documents to which the Borrower is a party
has been duly executed, delivered or filed, as the case may be, by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms (except as enforceability may be limited by
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors'
rights generally), is in full force and effect and no material term or condition
thereof has been amended, modified or waived from the terms and conditions
contained in the Loan Documents delivered to the Administrative Agent pursuant
to Section 5.1 without the prior written consent of the Required Lenders, and
the Borrower have, and, to the best of the Borrower's knowledge, all other
parties thereto have, performed and complied with all the terms, provisions,
agreements and conditions set forth therein and required to be performed or
complied with by such parties on or before the Closing Date, and no unmatured
default, default or breach of any covenant by any such party exists thereunder.

          6.3.     No Conflict; Governmental Consents.

          The execution, delivery and performance of each of the Loan Documents
to which the Borrower is a party do not and will not (i) conflict with the
articles of organization or operating agreement of the Borrower, (ii) constitute
a tortious interference with any Contractual Obligation of any Person or
conflict with, result in a breach of or constitute (with or without notice or
lapse of time or both) a default under any Requirement of Law (including,
without limitation, PUHCA, FPA or any Environmental Property Transfer Act) or
Contractual Obligation of the Borrower, or require termination of any
Contractual Obligation, except such interference, breach, default or termination
which individually or in the aggregate could not reasonably be expected to have
a Material Adverse Effect, (iii) result in or require the creation or imposition
of any Lien whatsoever upon any of the property or assets of the Borrower, other
than Liens permitted by the Loan Documents, or (iv) require any approval of the
Borrower's members except such as have been obtained. Except as set forth on
Schedule 6.3 to this Agreement, the execution, delivery and performance of each
of the Loan Documents to which the Borrower is a party do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by any Governmental Authority, including under any
Environmental Property Transfer Act, except filings, consents or notices which
have been made, obtained or given, or which, if not made, obtained or given,
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

          6.4.     Financial Statements.

          Complete and accurate copies of the following financial statements and
the following related information have been delivered to the Administrative
Agent: the balance sheet of the Borrower as at December 31, 2000, 2001 and 2002
and the related combined statements of income, changes in stockholders' equity
and cash flows of the Borrower for the fiscal years then ended, and the audit
reports related thereto.

39



--------------------------------------------------------------------------------



 

          6.5.     No Material Adverse Change.

          (A)  Since December 31, 2002 up to the Closing Date, there has
occurred no material adverse change in the business, financial condition,
operations or prospects of the Borrower taken as a whole or any other event
which has had or could reasonably be expected to result in a Material Adverse
Effect.

          (B)     Since the Closing Date, there has occurred no event which has
had or could reasonably be expected to result in a Material Adverse Effect.

          

6.6.     Taxes.



          (A)     Tax Examinations.

          All deficiencies which have been asserted against the Borrower as a
result of any federal, state, local or foreign tax examination for each taxable
year in respect of which an examination has been conducted have been fully paid
or finally settled or are being contested in good faith, and as of the Closing
Date no issue has been raised by any taxing authority in any such examination
which, by application of similar principles, reasonably can be expected to
result in assertion by such taxing authority of a material deficiency for any
other year not so examined which has not been reserved for in the Borrower's
consolidated financial statements to the extent, if any, required by Agreement
Accounting Principles. Except as permitted pursuant to Section 7.2(D), Borrower
does not anticipate any material tax liability with respect to the years which
have not been closed pursuant to applicable law.

          (B)     Payment of Taxes.

          Except as described on Schedule 6.6, all tax returns and reports of
the Borrower required to be filed have been timely filed, and all taxes,
assessments, fees and other governmental charges thereupon and upon their
respective property, assets, income and franchises which are shown in such
returns or reports to be due and payable have been paid except those items which
are being contested in good faith and have been reserved for in accordance with
Agreement Accounting Principles. The Borrower has no knowledge of any proposed
tax assessment against the Borrower that will have or could reasonably be
expected to have a Material Adverse Effect.

          6.7.     Litigation; Loss Contingencies and Violations.

          Except as set forth in Schedule 6.7 to this Agreement, which lists all
pending litigation involving individual claims against the Borrower of more than
$1,000,000.00, there is no action, suit, proceeding, arbitration or (to the
Borrower's knowledge) investigation before or by any Governmental Authority or
private arbitrator pending or, to the Borrower's knowledge, threatened against
the Borrower or any property of any of them which will have or could reasonably
be expected to have a Material Adverse Effect. There is no material loss
contingency within the meaning of Agreement Accounting Principles which has not
been reflected in the consolidated financial statements of the Borrower prepared
and delivered pursuant to Section 7.1(A) for the fiscal period during which such
material loss contingency was incurred. The Borrower is not (A) in violation of
any applicable Requirements of Law which violation will have or could reasonably
be expected to have a Material Adverse Effect, or (B) subject to or in default
with respect to any final judgment, writ, injunction, restraining order or order
of any nature, decree, rule or regulation of any court or Governmental Authority
which will have or could reasonably be expected to have a Material Adverse
Effect.

          6.8.     Subsidiaries.

40



--------------------------------------------------------------------------------



 

          As of the date of this Agreement and as of the Closing Date, the
Borrower has no Subsidiaries.

          6.9.     ERISA.

          Except as disclosed on Schedule 6.9, no Benefit Plan has incurred any
accumulated funding deficiency (as defined in Sections 302(a)(2) of ERISA and
412(a) of the Code) whether or not waived. Neither the Borrower nor any member
of the Controlled Group has incurred any liability to the PBGC which remains
outstanding other than the payment of premiums, and there are no premium
payments which have become due which are unpaid. To Borrower's knowledge,
Schedule B to the most recent annual report filed with the IRS with respect to
each Benefit Plan and furnished to the Lenders is complete and accurate. Neither
the Borrower nor any member of the Controlled Group is a participating employer
in a Multiemployer Plan or (ii) made a complete or partial withdrawal under
Sections 4203 or 4205 of ERISA from a Multiemployer Plan. Neither the Borrower
nor any member of the Controlled Group has failed to make a required installment
or any other required payment under Section 412 of the Code on or before the due
date for such installment or other payment. Neither the Borrower nor any member
of the Controlled Group is required to provide security to a Benefit Plan under
Section 401(a)(29) of the Code due to a Benefit Plan amendment that results in
an increase in current liability for the plan year. The Borrower does not
maintain or contribute to any employee welfare benefit plan within the meaning
of Section 3(1) of ERISA which provides benefits to employees after termination
of employment other than as required by Section 601 of ERISA. To Borrower's
knowledge, each Plan which the Borrower maintains or contributes to and that is
intended to be qualified under Section 401(a) of the Code as currently in effect
is so qualified, and each trust related to any such Plan is exempt from federal
income tax under Section 501(a) of the Code as currently in effect. The Borrower
is in compliance in all material respects with the responsibilities, obligations
and duties imposed on it by ERISA and the Code with respect to all Plans, except
for such matters which could reasonably be expected to subject the Borrower to
liability of less than $1,000,000.00. To Borrower's knowledge, neither the
Borrower nor any fiduciary of any Plan has engaged in a nonexempt prohibited
transaction described in Sections 406 of ERISA or 4975 of the Code which could
reasonably be expected to subject the Borrower to liability in excess of
$1,000,000.00. To Borrower's knowledge, neither the Borrower nor any member of
the Controlled Group has taken or failed to take any action which would
constitute or result in a Termination Event, which action or inaction could
reasonably be expected to subject the Borrower to liability in excess of
$1,000,000.00. Neither the Borrower nor any Subsidiary is subject to any
liability under Sections 4062, 4063, 4064 or 4069 of ERISA and no other member
of the Controlled Group is subject to any liability under Sections 4062, 4063,
4064 or 4069 of ERISA which could reasonably be expected to subject the Borrower
to liability in excess of $1,000,000.00. The Borrower does not have, by reason
of the transactions contemplated hereby, any obligation to make any payment to
any employee pursuant to any Plan or existing contract or arrangement.

          6.10.     Accuracy of Information.

          The information, exhibits and reports furnished by or on behalf of the
Borrower to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents, the representations and
warranties of the Borrower contained in the Loan Documents, and all certificates
and documents delivered to the Administrative Agent and the Lenders pursuant to
the terms thereof, taken as a whole, do not contain as of the date furnished any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading.

         6.11.     Securities Activities.

41



--------------------------------------------------------------------------------



 

          The Borrower is not engaged in the business of extending credit for
the purpose of purchasing or carrying Margin Stock.

          6.12.     Material Agreements.

          The Borrower has not received notice or has knowledge that (i) it is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Contractual Obligation
applicable to it, or (ii) any condition exists which, with the giving of notice
or the lapse of time or both, would constitute a default with respect to any
such Contractual Obligation, in each case, except where such default or
defaults, if any, individually or in the aggregate will not have or could not
reasonably be expected to have a Material Adverse Effect. Set forth on Schedule
6.12 to this Agreement is a list of all power purchase contracts and all related
security, performance assurance, disbursement and other related agreements to
which Borrower is a party and pursuant to which Borrower has granted a Lien in
certain assets not inconsistent with the restriction on Liens contained in
Section 7.3(C) of this Agreement to secure its obligations thereunder, which
Schedule 6.12 may be revised from time to time by the Borrower submitting a
revised Schedule to the Administrative Agent and the Lenders so long as any
additions to such Schedule conform to the restrictions on Liens contained in
Section 7.3(C) of this Agreement (the "Power Purchase Contracts").

          6.13.     Compliance with Laws.

          The Borrower is in compliance with all Requirements of Law applicable
to them and their respective businesses, in each case where the failure to so
comply individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect.

          6.14.     Assets and Properties.

          The Borrower has good and marketable title to all of its material
assets and properties (tangible and intangible, real or personal) owned by it or
a valid leasehold interest in all of its material leased assets (except insofar
as marketability may be limited by any laws or regulations of any Governmental
Authority affecting such assets), and all such assets and property are free and
clear of all Liens, except Liens permitted under Section 7.3(C). Substantially
all of the assets and properties owned by, leased to or used by the Borrower are
in adequate operating condition and repair, ordinary wear and tear excepted.
Neither this Agreement nor any other Loan Document, nor any transaction
contemplated under any such agreement, will affect any right, title or interest
of the Borrower in and to any of such assets in a manner that would have or
could reasonably be expected to have a Material Adverse Effect.

          6.15.     Statutory Indebtedness Restrictions.

          The Borrower is a "subsidiary company" of a "holding company" within
the meaning of PUHCA. The Borrower and GPE have all necessary authorization
required for the transactions contemplated by the Loan Documents under PUHCA,
FPA or any other state or federal laws or regulations similar or related thereto
and the execution, delivery and performance of the Loan Documents to which the
Borrower or GPE is a party do not and will not violate PUHCA or FPA or require
any registration with, consent or approval of, or notice to, or any other action
to, with or by any Governmental Authority under PUHCA, FPA or any other state or
federal laws or regulations similar or related thereto, other than (i) the
filing of a notice by Borrower under PUHCA with the Securities and Exchange
Commission of the credit facility evidenced by the Loan Documents within ten
(10) days of the Closing Date (the "Closing PUHCA Notice"), and (ii) the
reporting of the GPE Guaranty and the Subordination Agreement in one or more
quarterly certificates pursuant to Rule 24 of PUHCA (the "Quarterly PUHCA
Notice"). Except as specified in the proceeding sentence, the Borrower is not
subject to regulation under the Investment Company Act of 1940, or any other
federal or state statute or regulation which limits its ability to incur
indebtedness or its ability to consummate the transactions contemplated hereby.

42



--------------------------------------------------------------------------------



 

          6.16.     Insurance.

          The Borrower maintains insurance policies and programs reasonably
consistent with prudent industry practice.

          6.17.     Labor Matters.

          As of the Closing Date, no attempt to organize the employees of the
Borrower, and no labor disputes, strikes or walkouts affecting the operations of
the Borrower, is pending, or, to the Borrower's knowledge, threatened, planned
or contemplated.

          6.18.     Environmental Matters.

          (A)     Except as disclosed on Schedule 6.18 to this Agreement

          (i)     the operations of the Borrower comply in all material respects
with Environmental, Health or Safety Requirements of Law;

          (ii)    the Borrower has all permits, licenses or other authorizations
required under Environmental, Health or Safety Requirements of Law and are in
material compliance with such permits;

          (iii)   neither the Borrower nor any of their respective present
property or operations, or, to the best of, the Borrower's knowledge, any of
their respective past property or operations, are subject to or the subject of,
any investigation known to the Borrower, any judicial or administrative
proceeding, order, judgment, decree, settlement or other agreement respecting:
(A) any material violation of Environmental, Health or Safety Requirements of
Law; (B) any remedial action; or (C) any material claims or liabilities arising
from the Release or threatened Release of a Contaminant into the environment;

          (iv)    there is not now, nor to the best of the Borrower's knowledge
has there ever been on or in the property of the Borrower any landfill, waste
pile, underground storage tanks, aboveground storage tanks, surface impoundment
or hazardous waste storage facility of any kind, any polychlorinated biphenyls
(PCBs) used in hydraulic oils, electric transformers or other equipment, or any
asbestos containing material which in any such case could reasonably be expected
to result in material liability for the Borrower; and

          (v)     the Borrower does not have any material Contingent Obligation
in connection with any Release or threatened Release of a Contaminant into the
environment.

          (B)     For purposes of this Section 6.18 "material" means any
noncompliance or basis for liability which could reasonably be likely to subject
the Borrower to liability in excess of $1,000,000.00.

          6.19.     Solvency.

          After giving effect to the (i) Loans to be made on the Closing Date or
such other date as Loans requested hereunder are made and the consummation of
the other transactions contemplated by this Agreement and (ii) the payment and
accrual of all Transaction Costs with respect to the foregoing, the Borrower is
Solvent.

43



--------------------------------------------------------------------------------



 

          6.20.     Supplemental Disclosure.

          At any time at the request of the Administrative Agent and at such
additional times as the Borrower determines, the Borrower shall supplement each
schedule or representation herein or in the other Loan Documents with respect to
any matter hereafter arising which, if existing or occurring at the Closing
Date, would have been required to be set forth or described in such schedule or
as an exception to such representation or which is necessary to correct any
information in such schedule or representation which has been rendered
inaccurate thereby. If any such supplement to such schedule or representation
discloses the existence or occurrence of events, facts or circumstances which
are restricted or prohibited by the terms of this Agreement or any other Loan
Documents, such supplement to such schedule or representation shall not be
deemed an amendment thereof unless expressly consented to in writing by the
Administrative Agent and the Required Lenders, and no such amendments, except as
the same may be consented to in a writing which expressly includes a waiver,
shall be or be deemed a waiver by the Administrative Agent or any Lender of any
Default disclosed therein. Any items disclosed in any such supplemental
disclosures shall be included in the calculation of any limits, baskets or
similar restrictions contained in this Agreement or any of the other Loan
Documents.

ARTICLE VII.     COVENANTS

          The Borrower covenants and agrees that so long as any Commitments are
outstanding and thereafter until payment in full of all of the Obligations
(other than contingent indemnity obligations), unless the Required Lenders shall
otherwise give prior written consent:

          7.1.     Reporting.

          The Borrower shall:

          (A)     Financial Reporting.

          Furnish to the Lenders:

          (i)     Monthly Reports. As soon as practicable, and in any event
within twenty (20) days after the end of each calendar month, the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such period
and the related consolidated statements of income and cash flows of the Borrower
and its Subsidiaries for such calendar month and for the period from the
beginning of the then current fiscal year to the end of such calendar month,
certified by the Vice President, Finance or other chief financial officer of the
Borrower on behalf of the Borrower as fairly presenting the consolidated
financial position of the Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and cash flows for the periods
indicated in accordance with Agreement Accounting Principles except for the
omission of full footnotes which may be required under Agreement Accounting
Principles, subject to normal year end adjustments.

          (ii)    Annual Reports. As soon as practicable, and in any event
within ninety (90) days after the end of each fiscal year, (a) the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year and the related consolidated statements of income, stockholders' equity and
cash flows of the Borrower and its Subsidiaries for such fiscal year, and in
comparative form the corresponding figures for the previous fiscal year, and (b)
an audit report on the items listed in clause (a) hereof of independent
certified public accountants of recognized national standing, which audit report
shall be unqualified and shall state that such financial statements fairly
present the consolidated financial position of the Borrower and its Subsidiaries
as at the dates indicated and the results of their operations and cash flows for
the periods indicated in conformity with Agreement Accounting Principles and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards.

44



--------------------------------------------------------------------------------



 

          (iii)   Officer's Certificate. Together with each delivery of any
financial statement (a) pursuant to clauses (i), and (ii) of this Section
7.1(A), an Officer's Certificate of the Borrower, substantially in the form of
Exhibit H attached hereto and made a part hereof, stating that no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof and (b) within forty-five (45) days after the end
of each fiscal quarter in each fiscal year and, together with the delivery of
financial statements pursuant to clause (ii) of this Section 7.1(A), a
compliance certificate, substantially in the form of Exhibit I attached hereto
and made a part hereof, signed by the Borrower's Vice President, Finance or
other chief financial officer, which (i) demonstrate compliance, when
applicable, with the provisions of Section 7.4, (ii) calculate the Leverage
Ratio for purposes of determining the then Applicable Floating Rate Margin,
Applicable Eurodollar Margin and Applicable Commitment Fee Percentage, and (iii)
calculate the Borrower Fixed Charge Ratio (as defined in the GPE Guaranty), and,
if the Borrower Fixed Charge Ratio is less than the Minimum Fixed Charge Ratio
(as defined in the GPE Guaranty), calculate the GPE Guaranty Increase and the
Additional Guaranty Amount (both as defined in the GPE Guaranty), (iv) states
the aggregate amount of Capital Expenditures incurred by the Borrower since the
Closing Date, and (v) identifies Indebtedness incurred in such fiscal quarter
pursuant to Section 7.3(A)(vi) and (viii). A copy of the officer's certificate
referred to in Subsection (b) above shall also be provided to GPE.

          (iv)    Borrowing Base Certificate. As soon as practicable, and in any
event within twenty (20) days after the close of each calendar month, a
Borrowing Base Certificate, together with such supporting documents as the
Administrative Agent deems desirable, all certified as being true and correct by
the Vice President, Finance or other chief financial officer of the Borrower.
The Borrower may update the Borrowing Base Certificate and supporting documents
more frequently than monthly and the most recently delivered Borrowing Base
Certificate shall be the applicable Borrowing Base Certificate for purposes of
determining the Borrowing Base at any time;

          (v)     Business Plans; Financial Projections. As soon as practicable
and in any event not later than thirty (30) days after the beginning of each
fiscal year, a copy of the business plan and forecast (including a projected
balance sheet, income statement and a statement of cash flow) of the Borrower
and its Subsidiaries for the next succeeding fiscal year prepared in such detail
as shall be reasonably satisfactory to the Administrative Agent;

          (vi)    Accounts Receivable. As soon as practicable, and in any event
within twenty (20) days after the close of each calendar month, a detailed
scheduled of the Borrower's accounts receivable and an aging analysis of the
Borrower's accounts payable;

          (vii)   Updated Schedules. As soon as practicable, and in any event
within twenty (20) days of the close of each calendar month, an updated schedule
of Power Purchase Contracts (Schedule 6.12) and Segregated Accounts (Schedule
1.1.4), provided that any updated schedule of Segregated Accounts shall include
a listing the names of the Borrower's customers whose energy payments owing to
the Borrower are being deposited therein;

45



--------------------------------------------------------------------------------



 

          (viii)  Credit and Collection Policy. As soon as practicable, and in
any event within twenty (20) days after the close of the calendar month in which
such change was instituted, notice of any changes to the credit and collection
policy of the Borrower;

          (ix)    Distributions. As soon as practicable, and in any event within
twenty (20) days after the close of the calendar month in which a Distribution
was declared or paid, a schedule of all Distributions declared or made by the
Borrower; and

          (x)     Quarterly Reports. As soon as practicable, but in any event
within forty-five (45) days after the end of each fiscal quarter, a narrative
analysis prepared by management of the Borrower of the financial condition and
results of operations of the Borrower as of the end of such fiscal quarter.

          (B)     Notice of Default.

          Promptly upon any Authorized Officer of the Borrower obtaining
knowledge (i) of any condition or event which constitutes a Default or Unmatured
Default, or becoming aware that any Lender or Administrative Agent has given any
written notice with respect to a claimed Default or Unmatured Default under this
Agreement, or (ii) that any Person has given any written notice to the Borrower
or any Subsidiary of the Borrower or taken any other action with respect to a
claimed default or event or condition of the type referred to in Section 8.1(E),
deliver to the Administrative Agent and the Lenders an Officer's Certificate
specifying (a) the nature and period of existence of any such claimed default,
Default, Unmatured Default, condition or event, (b) the notice given or action
taken by such Person in connection therewith, and (c) what action the Borrower
has taken, is taking and proposes to take with respect thereto.

          (C)     Lawsuits.

          (i)  Upon the Borrower obtaining knowledge of the institution of, or
written threat of, any action, suit, proceeding, governmental investigation or
arbitration against or affecting the Borrower or any of its Subsidiaries or any
property of the Borrower or any of its Subsidiaries not previously disclosed
pursuant to Section 6.7, which action, suit, proceeding, governmental
investigation or arbitration exposes, or in the case of multiple actions, suits,
proceedings, governmental investigations or arbitrations arising out of the same
general allegations or circumstances which expose, in the Borrower's reasonable
judgment, the Borrower or any of its Subsidiaries to liability in an amount
aggregating $2,500,000.00 or more, give written notice thereof to the
Administrative Agent and the Lenders and provide such other information as may
be reasonably available to enable each Lender and the Administrative Agent and
its counsel to evaluate such matters; and (ii) in addition to the requirements
set forth in clause (i) of this Section 7.1(C), upon request of the
Administrative Agent or the Required Lenders, promptly give written notice of
the status of any action, suit, proceeding, governmental investigation or
arbitration covered by a report delivered pursuant to clause (i) above and
provide such other information as may be reasonably available to it that would
not violate any attorney-client privilege by disclosure to the Lenders to enable
each Lender and the Administrative Agent and its counsel to evaluate such
matters.

          (D)     ERISA Notices.

          Deliver or cause to be delivered to the Administrative Agent and the
Lenders, at the Borrower's expense, the following information and notices:

          (i)     (a) upon the Borrower obtaining knowledge that a Termination
Event has occurred, a written statement of the Vice President, Finance or other
chief financial officer of the Borrower describing such Termination Event and
the action, if any, which the Borrower has taken, is taking or proposes to take
with respect thereto, and when known, any action taken or threatened by the IRS,
DOL or PBGC with respect thereto and (b) within ten (10) Business Days after any
member of the Controlled Group obtains knowledge that a Termination Event has
occurred which could reasonably be expected to subject the Borrower to liability
in excess of $1,000,000.00, a written statement of the Vice President, Finance
or other chief financial officer of the Borrower describing such Termination
Event and the action, if any, which the member of the Controlled Group has
taken, is taking or proposes to take with respect thereto, and when known, any
action taken or threatened by the IRS, DOL or PBGC with respect thereto;

46



--------------------------------------------------------------------------------



 

          (ii)    upon the Borrower obtaining knowledge that a prohibited
transaction (defined in Sections 406 of ERISA and Section 4975 of the Code) with
regard to any Plan has occurred which could reasonably be expected to subject
the Borrower to liability in excess of $1,000,000.00, a statement the Vice
President, Finance or other chief financial officer of the Borrower describing
such transaction and the action which the Borrower has taken, is taking or
proposes to take with respect thereto;

          (iii)   upon the Borrower obtaining knowledge of a material increase
in the benefits of any existing Plan which the Borrower maintains or contributes
to or the establishment of any new Benefit Plan or the commencement of, or
obligation to commence, contributions to any Benefit Plan or Multiemployer Plan
to which neither the Borrower nor any member of the Controlled Group was
previously contributing, notification of such increase, establishment,
commencement or obligation to commence and the amount of such contributions;

          (iv)    upon the Borrower receiving notice of any unfavorable
determination letter from the IRS regarding the qualification under Section
401(a) of the Code of a Plan which the Borrower maintains or contributes, copies
of each such letter;

          (v)     upon the Borrower obtaining knowledge of the establishment of
any foreign employee benefit plan which the Borrower maintains or contributes to
or the commencement of, or obligation to commence, contributions to any foreign
employee benefit plan to which the Borrower was not previously contributing,
notification of such establishment, commencement or obligation to commence and
the amount of such contributions;

          (vi)    upon the request of the Administrative Agent copies of each
annual report (form 5500 series), including Schedule B thereto, filed with
respect to each Benefit Plan;

          (vii)   upon the request of the Administrative Agent, copies of each
actuarial report for any Benefit Plan or Multiemployer Plan and each annual
report for any Multiemployer Plan;

          (viii)  upon the Borrower obtaining knowledge of the filing thereof
with the IRS, a copy of each funding waiver request filed with respect to any
Benefit Plan and all communications received by the Borrower or a member of the
Controlled Group with respect to such request;

          (ix)    upon receipt by the Borrower or the Borrower obtains knowledge
of the receipt by any member of the Controlled Group of the PBGC's intention to
terminate a Benefit Plan or to have a trustee appointed to administer a Benefit
Plan, copies of each such notice;

          (x)     upon receipt by the Borrower or the Borrower obtains knowledge
of the receipt by any member of the Controlled Group of a notice from a
Multiemployer Plan regarding the imposition of withdrawal liability, copies of
each such notice;

47



--------------------------------------------------------------------------------



 

          (xi)    after the Borrower fails to make, or the Borrower obtains
knowledge of the failure of any member of the Controlled Group to make, a
required installment or any other required payment under Section 412 of the Code
on or before the due date for such installment or payment, a notification of
such failure; and

          (xii)   after the Borrower knows or has reason to know, or Borrower
obtains knowledge that any member of the Controlled Group knows or has reason to
know, that (a) a Multiemployer Plan has been terminated, (b) the administrator
or plan sponsor of a Multiemployer Plan intends to terminate a Multiemployer
Plan, or (c) the PBGC has instituted or will institute proceedings under
Section 4042 of ERISA to terminate a Multiemployer Plan.

          (E)     Labor Matters.

          Notify the Administrative Agent and the Lenders in writing, upon the
Borrower's learning thereof, of (i) any material labor dispute to which the
Borrower may become a party, including, without limitation, any strikes,
lockouts or other disputes relating to such Persons' plants and other facilities
and (ii) any material Worker Adjustment and Retraining Notification Act
liability incurred with respect to the closing of any plant or other facility of
the Borrower or any of its Subsidiaries.

          (F)     Other Indebtedness.

          Deliver to the Administrative Agent (i) a copy of each regular report,
notice or communication regarding potential or actual defaults (including any
accompanying officer's certificate) delivered by or on behalf of the Borrower to
the holders of Funded Indebtedness pursuant to the terms of the agreements
governing such Funded Indebtedness, such delivery to be made at the same time
and by the same means as such notice or other communication is delivered to such
holders, and (ii) a copy of each notice or other communication received by the
Borrower from the holders of Funded Indebtedness pursuant to the terms of such
Funded Indebtedness, such delivery to be made promptly after such notice or
other communication is received by the Borrower.

          (G)     Other Reports.

          Deliver or cause to be delivered to the Administrative Agent and the
Lenders copies of (i) all financial statements, reports, proxy statements and
notices, if any, sent or made available generally by the Borrower or the
Guarantors to their respective securities holders or filed with the Commission
under the Securities Exchange Act of 1934 and the rules promulgated thereunder
by the Borrower or the Guarantors, (ii) all press releases made available
generally by the Borrower or any of the Borrower's Subsidiaries to the public
concerning material developments in the business of the Borrower or any such
Subsidiary; and (iii) all notifications received from the Commission by the
Borrower or any such Subsidiary or the Guarantors pursuant to the Securities
Exchange Act of 1934 and the rules promulgated thereunder. The statements and
reports required to be furnished by the Borrower pursuant to (i) above shall be
deemed furnished for such purpose upon being publicly available on the
Commission's EDGAR web page.

          (H)     Environmental Notices.

          A copy of (i) any notice or claim to the effect that the Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
Release by the Borrower or any of its Subsidiaries or any other Person of any
Contaminant into the environment, and (ii) any notice alleging any violation of
any Environmental, Health or Safety Requirements of Law by the Borrower or any
of its Subsidiaries if, in either case, such notice or claim relates to an event
which could reasonably be expected to subject the Borrower to liability in
excess of $1,000,000.00.

48



--------------------------------------------------------------------------------



 

          (I)     Other Information.

          Upon receiving a request therefor from the Administrative Agent,
prepare and deliver to the Administrative Agent and the Lenders such other
information with respect to the Borrower, any of its Subsidiaries, or the
Collateral, including, without limitation, schedules identifying and describing
the Collateral and any dispositions thereof, as from time to time may be
reasonably requested by the Administrative Agent.

          

7.2.     Affirmative Covenants.



          (A)     Existence, Etc.

          The Borrower shall at all times maintain its existence as a limited
liability company (but may convert to a corporation if (i) such conversion will
not be adverse to the interests of the Lenders, and (ii) the Borrower enters
into any amendments to the Loan Documents deemed appropriate by the
Administrative Agent) and preserve and keep, or cause to be preserved and kept,
in full force and effect its rights and franchises material to its businesses,
except to the extent permitted by Section 7.3(I).

          (B)     Corporate Powers; Conduct of Business.

          The Borrower, and shall cause each of its Subsidiaries to, shall
qualify and remain qualified to do business in each jurisdiction in which the
nature of its business requires it to be so qualified and where the failure to
be so qualified will have or could reasonably be expected to have a Material
Adverse Effect. The Borrower will carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted.

          (C)     Compliance with Laws, Etc.

          The Borrower shall, and cause each of its Subsidiaries to, (a) comply
with all Requirements of Law and all restrictive covenants affecting such Person
or the business, properties, assets or operations of such Person including, but
not limited to, timely filing all Quarterly PUHCA Notices, and (b) obtain as
needed all licenses and permits necessary for its operations and maintain such
licenses and permits in good standing, unless failure to comply or obtain could
not reasonably be expected to have a Material Adverse Effect.

          (D)     Payment of Taxes and Claims; Tax Consolidation.

          The Borrower shall pay, and cause each of its Subsidiaries to, (i) all
material taxes, assessments and other governmental charges imposed upon it or on
any of its properties or assets or in respect of any of its franchises,
business, income or property before any penalty or interest accrues thereon, and
(ii) all material claims (including, without limitation, claims for labor,
services, materials and supplies) for sums which have become due and payable and
which by law have or may become a Lien (other than a Lien permitted by Section
7.3(C)) upon any of the Borrower's or such Subsidiary's property or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, however, that no such taxes, assessments and governmental
charges referred to in clause (i) above or claims referred to in clause (ii)
above (and interest, penalties or fines relating thereto) need be paid if being
contested in good faith by appropriate proceedings diligently instituted and
conducted and if such reserve or other appropriate provision, if any, as shall
be required in conformity with Agreement Accounting Principles shall have been
made therefor. For purposes of clauses (i) and (ii) above, "material" shall mean
an amount in excess of $10,000.00 in the aggregate.

49



--------------------------------------------------------------------------------



 

          (E)     Insurance.

          The Borrower shall, and cause each of its Subsidiaries to, maintain in
full force and effect insurance policies and programs reasonably consistent with
prudent industry practice. The Borrower shall deliver to the Administrative
Agent insurance certificates and endorsements (y) to all "All Risk" physical
damage insurance policies on all of the Borrower's tangible real and personal
property and assets and business interruption insurance policies naming the
Administrative Agent loss payee, and (z) to all general liability and other
liability policies naming the Administrative Agent an additional insured. In the
event the Borrower at any time or times hereafter shall fail to obtain or
maintain any of the policies or insurance required herein or to pay any premium
in whole or in part relating thereto, then the Administrative Agent, without
waiving or releasing any obligations or resulting Default hereunder, may at any
time or times thereafter (but shall be under no obligation to do so) obtain and
maintain such policies of insurance and pay such premiums and take any other
action with respect thereto which the Administrative Agent deems advisable. All
sums so disbursed by the Administrative Agent shall constitute part of the
Obligations, payable as provided in this Agreement.

          (F)     Inspection of Property; Books and Records; Discussions.

          The Borrower shall, and if a Default or Unmatured Default has occurred
and is continuing, cause each of its Subsidiaries to, permit any authorized
representative(s) designated by any of the Lenders to visit and inspect any of
the properties of the Borrower, to examine, audit, check and make copies of
their respective financial and accounting records, books, journals, orders,
receipts and any correspondence and other data relating to their respective
businesses or the transactions contemplated hereby (including, without
limitation, in connection with environmental compliance, hazard or liability),
and to discuss their affairs, finances and accounts with their officers and
independent certified public accountants, all upon reasonable notice and at such
reasonable times during normal business hours, as often as may be reasonably
requested. The Borrower shall keep and maintain in all material respects, proper
books of record and account in which entries in conformity with Agreement
Accounting Principles shall be made of all dealings and transactions in relation
to their respective businesses and activities. If a Default has occurred and is
continuing, the Borrower, upon the Administrative Agent's request, shall turn
over any such records to the Administrative Agent or its representatives.

          (G)     ERISA Compliance.

          The Borrower shall, and cause each of its Subsidiaries to, establish,
maintain and operate all Plans to which they contribute to in compliance with
all material respects with the provisions of ERISA, the Code, all other
applicable laws, and the regulations and interpretations thereunder and the
respective requirements of the governing documents for such Plans, except for
such matters that would reasonably be expected to result in liability of the
Borrower or its Subsidiaries of less than $1,000,000.00.

          (H)     Maintenance of Property.

          The Borrower shall, and cause each of its Subsidiaries to, cause all
property used or useful in the conduct of its business to be maintained and kept
in good condition, repair and working order and supplied with all necessary
equipment and shall cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
the Borrower may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times; provided,
however, that nothing in this Section 7.2(H) shall prevent the Borrower from
discontinuing the operation or maintenance of any of such property if such
discontinuance is, in the judgment of the Borrower, desirable in the conduct of
its business and not disadvantageous in any material respect to the
Administrative Agent or the Lenders.

50



--------------------------------------------------------------------------------



 

          (I)     Environmental Compliance.

          The Borrower shall comply with all Environmental, Health or Safety
Requirements of Law, except where noncompliance will not have or is not
reasonably likely to subject the Borrower to liability in excess of
$1,000,000.00.

          (J)     Use of Proceeds.

          The Borrower shall use the proceeds of the Revolving Loans to (i)
repay existing Indebtedness, (ii) provide funds for the additional working
capital needs and other general corporate purposes of the Borrower, and (iii)
provide funds for the payment of fees and expenses incurred in connection with
the negotiation and documentation of this Agreement and the Loan Documents. The
Borrower will not, nor will it permit any Subsidiary to, use any of the proceeds
of the Loans to purchase or carry any Margin Stock. Letters of Credit issued
hereunder will be used (i) to provide performance assurance of Borrower's
obligations under the Power Purchase Contracts, and (ii) for other general
corporate purposes of the Borrower.

          (K)     Collateral Documents.

          Without in any way limiting the requirements and covenants set forth
in the Collateral Documents, if, subsequent to the Closing Date, the Borrower or
any Subsidiary shall acquire any intellectual property, securities, instruments,
chattel paper or other personal property required to be delivered to the
Administrative Agent as Collateral hereunder or under any of the Collateral
Documents, the Borrower shall promptly (and in any event within five (5)
Business Days) after any Authorized Officer of the Borrower acquires knowledge
of same notify the Administrative Agent of same. The Borrower shall, and cause
its Material Subsidiaries to, take such action at its own expense as reasonably
requested by the Administrative Agent to ensure that the Administrative Agent
has a first priority (subject to any applicable Lien permitted under
Section 7.3(C)) perfected Lien to secure the Obligations in all owned real and
personal property of the Borrower and its Material Subsidiaries. The Borrower
shall, and cause its Material Subsidiaries to, adhere to the covenants set forth
in the Collateral Documents, including, without limitation, the covenants
regarding the location of personal property as set forth in the Security
Agreements.

          (L)     Addition of Guarantors; Addition of Pledged Capital Stock and
other Collateral.

          The Borrower shall cause each Material Subsidiary to deliver to the
Administrative Agent an executed Guaranty and appropriate corporate resolutions,
opinions and other documentation in form and substance reasonably satisfactory
to the Administrative Agent, such Guaranty and other documentation to be
delivered to the Administrative Agent as promptly as possible but in any event
within thirty (30) days of the acquisition or formation of a new Material
Subsidiary or an existing Subsidiary becoming a Material Subsidiary.
Simultaneously with any Material Subsidiary becoming a Guarantor, the Borrower
shall (or, if the Capital Stock of such Material Subsidiary is owned by another
Subsidiary, shall cause such other Subsidiary to) deliver to the Administrative
Agent a Pledge Agreement, together with appropriate corporate resolutions,
opinions, stock certificates, UCC filings or amendments and other documentation,
in each case in form and substance reasonably satisfactory to the Administrative
Agent and the Administrative Agent shall be reasonably satisfied that the
Administrative Agent has a first priority perfected pledge of all of the Capital
Stock of such Guarantor owned by the Borrower and its Subsidiaries, or in the
case such Guarantor is a foreign Material Subsidiary, 66% of the Capital Stock
of such Guarantor owned by the Borrower. Simultaneously with any Material
Subsidiary becoming a Guarantor, the Borrower shall also cause such Material
Subsidiary (or, if such Material Subsidiary is a foreign Material Subsidiary,
upon the request of the Administrative Agent) to (i) execute and deliver a
Security Agreement (and deliver the other documents required thereby, including,
without limitation, restricted account agreements), if applicable, Intellectual
Property Agreements and such other Collateral Documents as the Administrative
Agent or the Required Lenders may require its or their sole and reasonable
discretion; and (ii) deliver such other documentation as the Administrative
Agent may reasonably require in connection with the foregoing, including,
without limitation, appropriate UCC financing statements, certified resolutions
and other organizational and authorizing documents of such Material Subsidiary,
favorable opinions of counsel to such Material Subsidiary (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to above and the perfection of the Administrative
Agent's liens thereunder) and other items of the types required to be delivered
by the Borrower and its Subsidiaries pursuant to Section 5.1 as of the Closing
Date, all in form, content and scope reasonably satisfactory to the
Administrative Agent.

51



--------------------------------------------------------------------------------



 

          (M)     Insurance and Condemnation Proceeds.

          If a Default or Unmatured Default shall have occurred and be
continuing, the Borrower shall direct all insurers under policies of property
damage, boiler and machinery and business interruption insurance and payors of
any condemnation claim or award relating to the Collateral to pay all proceeds
(the "Proceeds") payable under such policies or with respect to such claim or
award for any loss with respect to the Collateral directly to the Administrative
Agent, for the benefit of the Administrative Agent and the Holders of the
Obligations. If no Default or Unmatured Default shall have occurred and be
continuing, promptly after the receipt of any Proceeds the Borrower shall repair
or replace the Collateral or other assets the loss or damage of which gave rise
to such Proceeds; provided, however, that upon the earlier to occur of (a) 120
days after the Borrower receives such Proceeds or (b) the occurrence of a
Default or an Unmatured Default, the Borrower shall return any Proceeds not so
used to repair or replace such Collateral or other assets at such time to the
Administrative Agent. The Administrative Agent shall apply the same to the
principal amount of the Obligations outstanding at the time of such receipt or
hold them as cash collateral for the Obligations.

          (N)     Reportable Transaction.

          Borrower does not intend to treat the Loans and related transactions
as being a "reportable transaction (within the meaning of Treasury Regulation
Section 1.6011-4). In the event Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agent thereof.

          

7.3.     Negative Covenants.



          (A)     Indebtedness.

          The Borrower nor any of its Subsidiaries shall directly or indirectly
create, incur, assume or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except:

          (i)     the Obligations;

          (ii)    the Subordinated Debt;

          (iii)    Permitted Existing Indebtedness;

52



--------------------------------------------------------------------------------



 

          (iv)    Indebtedness in respect of obligations secured by Customary
Permitted Liens;

          (v)     Indebtedness constituting Contingent Obligations permitted by
Section 7.3(E);

          (vi)    secured or unsecured purchase money Indebtedness (including
Capitalized Leases) incurred by the Borrower or any of its Subsidiaries after
the Closing Date to finance the acquisition of fixed assets, if (1) at the time
of such incurrence, no Default or Unmatured Default has occurred and is
continuing or would result from such incurrence, (2) such Indebtedness has a
scheduled maturity and is not due on demand, (3) such Indebtedness does not
exceed the lower of the fair market value or the cost of the applicable fixed
assets on the date acquired, (4) such Indebtedness does not exceed $5,000,000.00
in the aggregate outstanding at any time, and (5) any Lien securing such
Indebtedness is permitted under Section 7.3(C) (such Indebtedness being referred
to herein as "Permitted Purchase Money Indebtedness");

          (vii)    Indebtedness in respect of Hedging Obligations permitted
under Section 7.3(O);

          (viii)   other future unsecured Indebtedness in an aggregate principal
amount not to exceed $50,000,000.00; and

          (ix)    Any Permitted Refinancing Indebtedness.

          (B)     Sales of Assets.

          Neither the Borrower nor any of its Subsidiaries shall sell, assign,
transfer, lease, convey or otherwise dispose of any property, whether now owned
or hereafter acquired, or any income or profits therefrom, or enter into any
agreement to do so, except:

          (i)     the disposition in the ordinary course of business of
equipment that is obsolete, excess or no longer useful in the Borrower's or the
Subsidiary's business;

          (ii)    sales, assignments, transfers, leases, conveyances or other
dispositions of other assets if such transaction (a) is for consideration
consisting solely of cash, (b) is for not less than fair market value, and (c)
when combined with all such other transactions (each such transaction being
valued at book value) during the period from the Closing Date to the date of
such proposed transaction, represents the disposition of not greater than five
percent (5.0%) of the Borrower's Consolidated Assets at the end of the fiscal
year immediately preceding that in which such transaction is proposed to be
entered into.

          (C)     Liens.

          Neither the Borrower nor any of its Subsidiaries shall directly or
indirectly create, incur, assume or permit to exist any Lien on or with respect
to any of their respective property or assets except:

          (i)     Liens securing the Obligations pursuant to the Collateral
Documents;

          (ii)    Permitted Existing Liens;

          (iii)   Customary Permitted Liens;

          (iv)    purchase money Liens (including the interest of a lessor under
a Capitalized Lease and Liens to which any property is subject at the time of
the Borrower's acquisition thereof) securing Permitted Purchase Money
Indebtedness; provided that such Liens shall not apply to any property of the
Borrower or its Subsidiaries other than that purchased or subject to such
Capitalized Lease;

53



--------------------------------------------------------------------------------



 

          (v)     Liens on the assets of the Borrower (other than the assets
which are subject to Liens securing the Obligations) to secure its Contingent
Obligations under surety bonds permitted under Section 7.3(A)(v) and Section
7.3(E); and

          (vi)    Liens arising out of the Power Purchase Contracts, but only to
the extent such Liens pertain or relate to the Segregated Accounts or certain
receivables the proceeds of which are required to be deposited in the Segregated
Accounts.

In addition, neither the Borrower nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Administrative Agent for the benefit of itself and
the Lenders, as collateral for the Obligations; provided that (i) any agreement,
note, indenture or other instrument in connection with Permitted Purchase Money
Indebtedness (including Capitalized Leases) may prohibit the creation of a Lien
in favor of the Administrative Agent for the benefit of itself and the Lenders
on the items of property obtained with the proceeds of such Permitted Purchase
Money Indebtedness, and (ii) the Power Purchase Contracts may limit or prohibit
the creation of Liens pertaining or relating to the Segregated Accounts or
certain receivables the proceeds of which are required to be deposited in the
Segregated Accounts.

          (D)     Investments.

          Except to the extent permitted pursuant to paragraph (G) below,
neither the Borrower nor any of its Subsidiaries shall not directly or
indirectly make or own any Investment except:

          (i)     Investments in Cash Equivalents;

          (ii)    Permitted Existing Investments in an amount not greater than
the amount thereof on the Closing Date;

          (iii)   Investments in trade receivables or received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

          (iv)    Investments consisting of deposit accounts maintained by the
Borrower;

          (v)     Investments constituting Permitted Acquisitions; and

          (vi)    Investments in addition to those referred to elsewhere in this
Section 7.3(D) in an amount not to exceed $2,500,000.00 in the aggregate at any
time outstanding;

provided

, however, that the Investments described in clause (v) above shall not be
permitted if either a Default or an Unmatured Default shall have occurred and be
continuing on the date thereof or would result therefrom.



          (E)     Contingent Obligations.

          Neither the Borrower nor any of its Subsidiaries shall directly or
indirectly create or become or be liable with respect to any Contingent
Obligation, except: (i) recourse obligations resulting from endorsement of
negotiable instruments for collection in the ordinary course of business; (ii)
obligations, warranties, and indemnities, not relating to Indebtedness of any
Person, which have been or are undertaken or made in the ordinary course of
business and not for the benefit of or in favor of an Affiliate of the Borrower
or such Subsidiary; (iii) Contingent Obligations with respect to appeal and
performance bonds obtained by the Borrower or any Subsidiary in the ordinary
course of business; and (iv) Contingent Obligations with respect to surety bonds
issued for the benefit of the Borrower in an amount not to exceed
$250,000,000.00.

54



--------------------------------------------------------------------------------



 

          (F)     Restricted Payments.

          Neither the Borrower nor any of its Subsidiaries may declare or make
any Restricted Payment.

          (G)     Conduct of Business; Subsidiaries.

          (i)     Neither the Borrower nor any of its Subsidiaries shall engage
in any business other than the businesses engaged in by the Borrower on the
Closing Date and any business or activities which are substantially similar,
related or incidental thereto.

          (ii)    Neither the Borrower nor its Subsidiaries shall create,
acquire or capitalize any Subsidiary (a "New Subsidiary") after the date hereof
pursuant to any transaction unless such transaction is permitted by or not
otherwise prohibited by this Agreement and upon the creation or acquisition of
each New Subsidiary, the Borrower or its Subsidiaries shall promptly deliver,
and shall cause each New Subsidiary to promptly deliver to the Administrative
Agent the documents, instruments and agreements required pursuant to Section
7.2(L).

          (iii)   Neither the Borrower nor any of its Subsidiaries shall make
any Acquisitions other than Acquisitions meeting all of the following
requirements (each such Acquisition constituting a "Permitted Acquisition"):

          (a)     no Default or Unmatured Default shall have occurred and be
continuing or would result from such Acquisition or the incurrence of any
Indebtedness in connection therewith;

          (b)     the Acquisition shall be consummated on a non-hostile basis
and, in the case of an Acquisition of Equity Interests of an entity, such
Acquisition shall be of not less than the amount of the Equity Interests
required to give the Borrower direct or indirect voting control of such entity;

          (c)     the businesses being acquired shall be substantially similar
to the businesses or activities engaged in by the Borrower on the Closing Date;

          (d)     the aggregate purchase price (including assumed liabilities)
in connection with all such transactions during the term of this Agreement shall
not exceed $25,000,000.00.

          (H)     Transactions with Shareholders and Affiliates.

          Except to the extent required by applicable law, neither the Borrower
nor any of its Subsidiaries shall directly or indirectly enter into or permit to
exist any transaction (including, without limitation, the purchase, sale, lease
or exchange of any property or the rendering of any service) with any holder or
holders of any of the Equity Interests of the Borrower, or with any Affiliate of
the Borrower which is not its Subsidiary, on terms that are less favorable to
the Borrower or its Subsidiaries, as applicable, than those that might be
obtained in an arm's length transaction at the time from Persons who are not
such a holder or Affiliate.

55



--------------------------------------------------------------------------------



 

          (I)     Restriction on Fundamental Changes.

          Neither the Borrower nor any of its Subsidiaries shall enter into any
merger or consolidation, or liquidate, wind-up or dissolve (or suffer any
liquidation or dissolution), or convey, lease, sell, transfer or otherwise
dispose of, in one transaction or series of transactions, all or substantially
all of the Borrower's or any such Subsidiary's business or property, whether now
or hereafter acquired, except transactions permitted under Sections 7.3(B).

          (J)     Sales and Leasebacks.

          Neither the Borrower nor any of its Subsidiaries shall become liable,
directly, by assumption or by Contingent Obligation, with respect to any lease,
whether an operating lease, a synthetic lease or a Capitalized Lease, of any
property (whether real or personal or mixed) (i) which it or one of its
Subsidiaries sold or transferred or is to sell or transfer to any other Person,
or (ii) which it or one of its Subsidiaries intends to use for substantially the
same purposes as any other property which has been or is to be sold or
transferred by it to any other Person in connection with such lease, unless in
either case the sale involved is not prohibited under Section 7.3(B) and the
lease involved is not prohibited under Section 7.3(A).

          (K)     Margin Regulations.

          Neither the Borrower nor any of its Subsidiaries shall use all or any
portion of the proceeds of any credit extended under this Agreement to purchase
or carry Margin Stock.

          (L)     ERISA.

          The Borrower shall not

          (i)     engage, or permit any of its Subsidiaries to engage, in any
prohibited transaction described in Sections 406 of ERISA or 4975 of the Code
for which a statutory or class exemption is not available or a private exemption
has not been previously obtained from the DOL which could reasonably be expected
to result in liability to the Borrower of $1,000,000.00 or more;

          (ii)    incur any liability of $1,000,000.00 or more resulting from a
to any accumulated funding deficiency (as defined in Sections 302 of ERISA and
412 of the Code), with respect to any Benefit Plan, whether or not waived;

          (iii)   incur any liability of $500,000.00 or more resulting from a
failure to pay timely required contributions or annual installments due with
respect to any waived funding deficiency to any Benefit Plan;

          (iv)    incur any liability under Title IV of ERISA of $1,000,000.00
or more in connection with the termination of any Benefit Plan;

          (v)     fail to make any material contribution or payment to any
Multiemployer Plan which the Borrower or any Controlled Group member may be
required to make under any agreement relating to such Multiemployer Plan, or any
law pertaining thereto;

56



--------------------------------------------------------------------------------



 

          (vi)    fail to pay any required installment or any other material
payment required under Section 412 of the Code on or before the due date for
such installment or other payment; or

          (vii)   incur material increase in current liability for the plan
year, resulting from the amendment of a Plan, such that the Borrower is required
to provide security to such Plan under Section 401(a)(29) of the Code.

          (M)     Corporate Documents.

          Neither the Borrower nor any of its Subsidiaries shall amend, modify
or otherwise change any of the terms or provisions in any of their respective
articles of organization or operating agreement as in effect on the date hereof
in any manner adverse to the interests of the Lenders, without the prior written
consent of the Required Lenders.

          (N)     Fiscal Year.

          Neither the Borrower nor any of its Subsidiaries shall change its
fiscal year for accounting or tax purposes from a calendar year.

          (O)     Hedging Obligations.

          The Borrower shall not and shall not permit any of its Subsidiaries to
enter into any interest rate, commodity or foreign currency exchange, swap,
collar, cap or similar agreements evidencing Hedging Obligations, other than
interest rate, foreign currency or commodity exchange, swap, collar, cap or
similar agreements entered into by the Borrower pursuant to which the Borrower
has hedged its actual interest rate, foreign currency or commodity exposure.

          (P)     Subordinated Debt.

          The Borrower shall not amend, supplement or modify the terms of the
Subordinated Debt or make any payment required as a result of any amendment or
change thereto without the prior written consent of the Administrative Agent and
the Required Lenders. Except as permitted in the Subordination Agreement as in
effect on the date hereof, the Borrower shall not redeem, purchase, prepay (by
setoff or otherwise), defease or repay any principal of, premium, if any, or
other amount payable in respect of the Subordinated Debt.

          (Q)     Capital Expenditures.

          Neither the Borrower nor any of its Subsidiaries shall make or incur
any Capital Expenditure if, after giving effect thereto, the aggregate amount of
all Capital Expenditures by the Borrower and its Subsidiaries after the Closing
Date would exceed $10,000,000.00.

          7.4.     Financial Covenants.

          The Borrower shall comply with the following:

          (A)     Minimum Net Worth.

          The Borrower shall not permit its Net Worth at any time to be less
than $30,000,00.00, provided, however, that in the event that either (a) a GPE
Cross Default has occurred and is continuing (and is not waived), or (b) a
Default or Unmatured Default has occurred under the Credit Agreement and is
continuing (and is not waived), the Borrower shall not permit its Net Worth at
any time to be less than (x) the Net Worth of the Borrower as of the last day of
the fiscal month immediately preceding the date of the first to occur of any
continuing GPE Cross Default (which has not been waived) or any continuing
Default or Unmatured Default (which has not been waived) under the Credit
Agreement (the "Net Worth Trigger Date"), plus (y) 100% of Net Income (if
positive) from and after the Net Worth Trigger Date.

57



--------------------------------------------------------------------------------



 

          (B)     Maximum Leverage Ratio.

          The Borrower shall not permit the ratio (the "Leverage Ratio") of (i)
Funded Indebtedness, to (ii) EBITDA to be greater than 2.00 to 1.00.

          The Leverage Ratio shall be calculated, in each case, determined as of
the last day of each fiscal quarter based upon (a) for Funded Indebtedness, as
of the last day of each such fiscal quarter; and (b) for EBITDA, the actual
amount for the four-quarter period ending on such day

ARTICLE VIII.     DEFAULTS

          8.1.     Defaults.

          Each of the following occurrences shall constitute a Default under
this Agreement:

          (A)     Failure to Make Payments When Due.

          The Borrower shall (i) fail to pay within one (1) day of the date when
due any of the Obligations consisting of principal with respect to the Loans or
(ii) shall fail to pay within five (5) Business Days of the date when due any of
the other Obligations under this Agreement or the other Loan Documents.

          (B)     Breach of Certain Covenants.

          The Borrower shall fail duly and punctually to perform or observe any
agreement, covenant or obligation binding on the Borrower under:

          (i)     Section 7.1(A) and such failure shall continue unremedied for
ten (10) days;

          (ii)    Section 7.1(B) and such failure shall continue unremedied for
two (2) days; or

          (iii)   Section 7.2(A), 7.2(F), 7.2(J), 7.3 or 7.4.

          (C)     Breach of Representation or Warranty.

          Any representation or warranty made or deemed made by the Borrower to
the Administrative Agent or any Lender herein or by the Borrower or any of its
Subsidiaries in any of the other Loan Documents or in any statement or
certificate at any time given by any such Person pursuant to any of the Loan
Documents shall be false or misleading in any material respect on the date as of
which made (or deemed made).

          (D)     Other Defaults.

          The Borrower shall default in the performance of or compliance with
any term contained in this Agreement (other than as covered by paragraphs (A),
(B) or (C) of this Section 8.1), or the Borrower or any of its Subsidiaries
shall default in the performance of or compliance with any term contained in any
of the other Loan Documents, and such default shall continue for thirty (30)
days after the occurrence thereof.

58



--------------------------------------------------------------------------------



 

          (E)     Default as to Other Indebtedness.

          The Borrower or any of its Subsidiaries shall fail to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) with respect to any Indebtedness the outstanding principal
amount of which Indebtedness is in excess of $5,000,000.00 ("Cross Default
Indebtedness"), or any breach, default or event of default shall occur, or any
other condition shall exist under any instrument, agreement or indenture
pertaining to any such Cross Default Indebtedness, if the effect thereof is to
permit the holder(s) of such Cross Default Indebtedness to accelerate the
maturity of any such Cross Default Indebtedness or require a redemption or other
repurchase of such Cross Default Indebtedness, or cause an acceleration,
mandatory redemption, a requirement that the Borrower offer to purchase such
Cross Default Indebtedness or other required repurchase of such Cross Default
Indebtedness; or any such Cross Default Indebtedness shall be otherwise declared
to be due and payable (by acceleration or otherwise) or required to be prepaid,
redeemed or otherwise repurchased by the Borrower or any of its Subsidiaries
(other than by a regularly scheduled required prepayment) prior to the stated
maturity thereof.

          (F)     Involuntary Bankruptcy; Appointment of Receiver, Etc.

          (i)     An involuntary case shall be commenced against the Borrower or
any of the Borrower's Subsidiaries and the petition shall not be dismissed,
stayed, bonded or discharged within sixty (60) days after commencement of the
case; or a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Borrower or any of the Borrower's
Subsidiaries in an involuntary case, under any applicable bankruptcy, insolvency
or other similar law now or hereinafter in effect; or any other similar relief
shall be granted under any applicable federal, state, local or foreign law.

          (ii)    A decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over the Borrower or any of the
Borrower's Subsidiaries or over all or a substantial part of the property of the
Borrower or any of the Borrower's Subsidiaries shall be entered; or an interim
receiver, trustee or other custodian of the Borrower or any of the Borrower's
Subsidiaries or of all or a substantial part of the property of the Borrower
shall be appointed or a warrant of attachment, execution or similar process
against any substantial part of the property of the Borrower or any of the
Borrower's Subsidiaries shall be issued and any such event shall not be stayed,
dismissed, bonded or discharged within sixty (60) days after entry, appointment
or issuance.

          (G)     Voluntary Bankruptcy; Appointment of Receiver, Etc.

          The Borrower or any of the Borrower's Subsidiaries shall (i) commence
a voluntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, (ii) consent to the entry of an order for relief
in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, (iii) consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property, (iv) make any assignment for the benefit of
creditors or (v) take any corporate action to authorize any of the foregoing.

          (H)     Judgments and Attachments.

59



--------------------------------------------------------------------------------



 

          Any money judgment(s) (other than a money judgment covered by
insurance as to which the insurance company has not disclaimed or reserved the
right to disclaim coverage), writ or warrant of attachment, or similar process
against the Borrower or any of its Subsidiaries or any their respective assets
involving in any single case or in the aggregate an amount in excess of
$2,500,000.00 is or are entered and shall remain undischarged, unvacated,
unbonded or unstayed for a period of thirty (30) days or in any event later than
fifteen (15) days prior to the date of any proposed sale thereunder.

          (I)     Dissolution.

          Any order, judgment or decree shall be entered against the Borrower
decreeing its involuntary dissolution or split up and such order shall remain
undischarged and unstayed for a period in excess of sixty (60) days; or the
Borrower shall otherwise dissolve or cease to exist except as specifically
permitted by this Agreement.

          (J)     Loan Documents; Failure of Security.

          At any time, for any reason, (i) any Loan Document as a whole that
materially affects the ability of the Administrative Agent or any of the Lenders
to enforce the Obligations or enforce their rights against the Collateral ceases
to be in full force and effect or any of the Borrower's or any of its
Subsidiaries party thereto seeks to repudiate its obligations thereunder and the
Liens intended to be created thereby are, or any of the Borrower or any such
Subsidiary seeks to render such Liens, invalid and unperfected, or (ii) Liens on
Collateral with a fair market value in excess of $100,000.00 in favor of the
Administrative Agent contemplated by the Loan Documents shall, at any time, for
any reason, be invalidated or otherwise cease to be in full force and effect, or
such Liens shall not have the perfection or priority contemplated by this
Agreement or the Loan Documents.

          (K)     Termination Event.

          Any Termination Event occurs which the Required Lenders believe is
reasonably likely to subject the Borrower to liability in excess of
$1,000,000.00.

          (L)     Waiver of Minimum Funding Standard.

          If the plan administrator of any Plan applies under Section 412(d) of
the Code for a waiver of the minimum funding standards of Section 412(a) of the
Code and any Lender believes the substantial business hardship upon which the
application for the waiver is based could reasonably be expected to subject the
Borrower to liability in excess of $1,000,000.00.

          (M)     Change of Control.

          A Change of Control shall occur.

 

          (N)     Environmental Matters.

          The Borrower or any of its Subsidiaries shall be the subject of any
proceeding or investigation pertaining to (i) the Release by the Borrower or any
of its Subsidiaries of any Contaminant into the environment, (ii) the liability
of the Borrower arising from the Release by any other Person of any Contaminant
into the environment, or (iii) any violation of any Environmental, Health or
Safety Requirements of Law which by the Borrower or any of its Subsidiaries,
which, in any case, has or is reasonably likely to subject the Borrower or any
of its Subsidiaries to liability in excess of $1,000,000.00.

60



--------------------------------------------------------------------------------



 

          (O)     Guarantor Revocation.

          Any guarantor of the Obligations shall terminate or revoke or refuse
to perform any of its payment obligations under the applicable guarantee
agreement or an Event of Default (as defined in such guarantee agreement) shall
occur.

          (P)     Default Under Subordinated Debt.

          A default or event of default shall occur with respect to the
obligations arising under the Subordinated Debt or under any instrument or
agreement executed in connection therewith and the holder(s) thereof shall take
any action to accelerate the maturity thereof or to otherwise collect the amount
outstanding with respect to the Subordinated Debt.

          (Q)     Default under Contractual Obligations.

          A default or event of default shall occur under (i) any Power Purchase
Agreement, or (ii) any other Contractual Obligation where such default or event
of default could reasonably be expected to have a Material Adverse Effect.

          A Default shall be deemed "continuing" until cured or until waived in
writing in accordance with Section 9.3.

ARTICLE IX.     ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS


                       AND REMEDIES



          9.1.     Termination of Commitments; Acceleration.

          If any Default described in Section 8.1(F), 8.1(G), or 8.1(I) occurs
with respect to the Borrower, the obligations of the Lenders to make Loans
hereunder and the obligation of the Administrative Agent to issue Letters of
Credit hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender. If any other Default occurs, the
Required Lenders may terminate or suspend the obligations of the Lenders to make
Loans hereunder and the obligation of the Issuing Banks to issue Letters of
Credit hereunder, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
expressly waives.

          9.2.     Defaulting Lender.

          In the event that any Lender fails to fund its applicable Pro Rata
Share of any Advance requested or deemed requested by the Borrower (or requested
by an Issuing Bank in connection with the participation in Letters of Credit),
which such Lender is obligated to fund under the terms of this Agreement (the
funded portion of such Advance being hereinafter referred to as a "Non Pro Rata
Loan"), until the earlier of such Lender's cure of such failure and the
termination of the Revolving Loan Commitments, the proceeds of all amounts
thereafter repaid to the Administrative Agent by the Borrower and otherwise
required to be applied to such Lender's share of all other Obligations pursuant
to the terms of this Agreement shall be advanced to the Borrower (or Issuing
Bank) by the Administrative Agent on behalf of such Lender to cure, in full or
in part, such failure by such Lender, but shall nevertheless be deemed to have
been paid to such Lender in satisfaction of such other Obligations.
Notwithstanding anything in this Agreement to the contrary:

61



--------------------------------------------------------------------------------



 

          (i)     the foregoing provisions of this Section 9.2 shall apply only
with respect to the proceeds of payments of Obligations and shall not affect the
conversion or continuation of Loans pursuant to Section 2.10;

          (ii)    any such Lender shall be deemed to have cured its failure to
fund its applicable Pro Rata Share of any Advance at such time as an amount
equal to such Lender's original applicable Pro Rata Share of the requested
principal portion of such Advance is fully funded to the Borrower (or Issuing
Bank), whether made by such Lender itself or by operation of the terms of this
Section 9.2, and whether or not the Non Pro Rata Loan with respect thereto has
been repaid, converted or continued;

          (iii)   amounts advanced to the Borrower to cure, in full or in part,
any such Lender's failure to fund its applicable Pro Rata Share of any Advance
("Cure Loans") shall bear interest at the rate applicable to Floating Rate Loans
in effect from time to time, and for all other purposes of this Agreement shall
be treated as if they were Floating Rate Loans;

          (iv)    regardless of whether or not a Default has occurred or is
continuing, and notwithstanding the instructions of the Borrower as to its
desired application, all repayments of principal which, in accordance with the
other terms of this Agreement, would be applied to the outstanding Floating Rate
Loans shall be applied first, ratably to all Floating Rate Loans constituting
Non Pro Rata Loans, second, ratably to Floating Rate Loans other than those
constituting Non Pro Rata Loans or Cure Loans and, third, ratably to Floating
Rate Loans constituting Cure Loans;

          (v)     for so long as and until the earlier of any such Lender's cure
of the failure to fund its applicable Pro Rata Share of any Advance and the
termination of the Revolving Loan Commitments, the term "Required Lenders" for
purposes of this Agreement shall mean Lenders (excluding all Lenders whose
failure to fund their respective Pro Rata Shares of such Advance have not been
so cured) whose applicable Pro Rata Shares represent greater than sixty-six and
two-thirds percent (66-2/3%) of the aggregate Pro Rata Shares of such Lenders;
and

          (vi)    for so long as and until any such Lender's failure to fund its
Revolving Loan Pro Rata Share of any Advance is cured in accordance with Section
9.2(ii), (A) such Lender shall not be entitled to any commitment fees with
respect to its Revolving Loan Commitment, and (B) such Lender shall not be
entitled to any letter of credit fees, which commitment fees and letter of
credit fees shall accrue in favor of the Lenders which have funded their
respective applicable Pro Rata Share of such requested Advance, shall be
allocated among such performing Lenders ratably based upon their relative
Revolving Loan Commitments, and shall be calculated based upon the average
amount by which the aggregate Revolving Loan Commitments of such performing
Lenders exceeds the sum of (I) the outstanding principal amount of the Loans
owing to such performing Lenders, plus (II) the outstanding Reimbursement
Obligations owing to such performing Lenders, plus (III) the aggregate
participation interests of such performing Lenders arising with respect to
undrawn and outstanding Letters of Credit.

          9.3.     Amendments.

          Subject to the provisions of this Article IX, the Required Lenders (or
the Administrative Agent with the consent in writing of the Required Lenders)
and the Borrower may enter into agreements supplemental hereto for the purpose
of adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of each Lender affected thereby:

62



--------------------------------------------------------------------------------



 

          (i)     Postpone or extend the Revolving Loan Termination Date or any
other date fixed for any payment of principal of, or interest on, the Loans, the
Reimbursement Obligations or any fees or other amounts payable to such Lender
(except with respect to (a) any modifications of the provisions relating to
prepayments of Loans and other Obligations and (b) a waiver of the application
of the default rate of interest pursuant to Section 2.11 hereof.

          (ii)    Reduce the principal amount of any Loans or L/C Obligations,
or reduce the rate or extend the time of payment of interest or fees thereon.

          (iii)   Reduce the percentage specified in the definition of Required
Lenders or any other percentage of Lenders specified to be the applicable
percentage in this Agreement to act on specified matters.

          (iv)    Increase the amount of the Revolving Loan Commitment of any
Lender hereunder.

          (v)     Permit the Borrower to assign its rights under this Agreement.

          (vi)    Release any Guarantor or any Collateral having a value in
excess of $5,000,000.00 during the term of this Agreement.

          (vii)   Amend this Section 9.3 or Section 12.2.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent. The Administrative Agent may waive payment of the fee required under
Section 13.3(B) without obtaining the consent of any of the Lenders.

          9.4.     Preservation of Rights.

          No delay or omission of the Lenders or the Administrative Agent to
exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or an acquiescence therein, and the
making of a Loan or the issuance of a Letter of Credit notwithstanding the
existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Loan or issuance of such Letter of Credit shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 9.3, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the Lenders until the Obligations have
been paid in full.

ARTICLE X.     GENERAL PROVISIONS

          10.1.     Survival of Representations.

          All representations and warranties of the Borrower contained in this
Agreement shall survive delivery of the Notes and the making of the Loans herein
contemplated.

63



--------------------------------------------------------------------------------



 

          10.2.     Governmental Regulation.

          Anything contained in this Agreement to the contrary notwithstanding,
no Lender shall be obligated to extend credit to the Borrower in violation of
any limitation or prohibition provided by any applicable statute or regulation.

          10.3.     Performance of Obligations.

          The Borrower agrees that the Administrative Agent may, but shall have
no obligation, after the occurrence and during the continuance of a Default,
make any payment or perform any act required of the Borrower under any Loan
Document. The Administrative Agent shall use its reasonable efforts to give the
Borrower notice of any action taken under this Section 10.3 prior to the taking
of such action or promptly thereafter provided the failure to give such notice
shall not affect the Borrower's obligations in respect thereof. The Borrower
agrees to pay the Administrative Agent, upon demand, the principal amount of all
funds advanced by the Administrative Agent under this Section 10.3, together
with interest thereon at the rate from time to time applicable to Revolving
Loans that are Floating Rate Loans from the date of such advance until the
outstanding principal balance thereof is paid in full. If the Borrower fails to
make payment in respect of any such advance under this Section 10.3 within one
(1) Business Day after the date the Borrower receives written demand therefor
from the Administrative Agent, the Administrative Agent shall promptly notify
each Lender and each Lender agrees that it shall thereupon make available to the
Administrative Agent, in Dollars in immediately available funds, the amount
equal to such Lender's Pro Rata Share of such advance. If such funds are not
made available to the Administrative Agent by such Lender within one (1)
Business Day after the Administrative Agent's demand therefor, the
Administrative Agent will be entitled to recover any such amount from such
Lender together with interest thereon at the Federal Funds Effective Rate for
each day during the period commencing on the date of such demand and ending on
the date such amount is received. The failure of any Lender to make available to
the Administrative Agent its Pro Rata Share of any such unreimbursed advance
under this Section 10.3 shall neither relieve any other Lender of its obligation
hereunder to make available to the Administrative Agent such other Lender's Pro
Rata Share of such advance on the date such payment is to be made nor increase
the obligation of any other Lender to make such payment to the Administrative
Agent. All outstanding principal of, and interest on, advances made under this
Section 10.3 shall constitute Obligations.

          10.4.     Headings.

          Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

          10.5.     Entire Agreement.

          The Loan Documents embody the entire agreement and understanding among
the Borrower, the Administrative Agent and the Lenders and supersede all prior
agreements and understandings among the Borrower, the Administrative Agent and
the Lenders relating to the subject matter thereof.

          10.6.     Several Obligations; Benefits of this Agreement.

          The respective obligations of the Lenders hereunder are several and
not joint and no Lender shall be the partner or agent of any other Lender
(except to the extent to which the Administrative Agent is authorized to act as
such). The failure of any Lender to perform any of its obligations hereunder
shall not relieve any other Lender from any of its obligations hereunder. This
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement and their respective successors
and assigns.

64



--------------------------------------------------------------------------------



 

          

10.7.     Expenses; Indemnification.



          (A)     Expenses.

          The Borrower shall reimburse the Agents and the Arrangers for any
reasonable costs and out-of-pocket expenses (including attorneys' and
paralegals' fees and time charges of attorneys and paralegals for the
Administrative Agent) paid or incurred by the Administrative Agent or the
Arrangers in connection with the preparation, negotiation, execution, delivery,
syndication, review, amendment, modification, and administration of the Loan
Documents and the initial audit of the Collateral. The Borrower also agrees to
reimburse the Administrative Agent and the Arrangers and the Lenders for any
costs and out-of-pocket expenses (including attorneys' and paralegals' fees and
time charges of attorneys and paralegals for the Administrative Agent and the
Arrangers and the Lenders) paid or incurred by the Administrative Agent or the
Arrangers or any Lender in connection with the collection of the Obligations and
enforcement of the Loan Documents. In addition to expenses set forth above, the
Borrower agrees to reimburse the Administrative Agent, promptly after the
Administrative Agent's request therefor, for each audit, or other business
analysis performed by or for the benefit of the Lenders in connection with this
Agreement, the other Loan Documents or the Collateral in an amount equal to the
Administrative Agent's then customary charges for each person employed to
perform such audit or analysis plus all costs and expenses (including without
limitation, travel expenses) incurred by the Administrative Agent in the
performance of such audit or analysis.

          (B)     Indemnity.

          The Borrower further agrees to defend, protect, indemnify, and hold
harmless the Agents, the Arrangers and each and all of the Lenders and each of
their respective Affiliates, and each of such Agents', Arrangers', Lender's, or
Affiliate's respective officers, directors, employees, attorneys and agents
(including, without limitation, those retained in connection with the
satisfaction or attempted satisfaction of any of the conditions set forth in
Article V) (collectively, the "Indemnitees") from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses of any kind or nature whatsoever (including, without
limitation, the fees and disbursements of counsel for such Indemnitees in
connection with any investigative, administrative or judicial proceeding,
whether or not such Indemnitees shall be designated a party thereto), imposed
on, incurred by, or asserted against such Indemnitees in any manner relating to
or arising out of:

          (i)     this Agreement, the other Loan Documents, or any act, event or
transaction related or attendant thereto or to the making of the Loans, and the
issuance of and participation in Letters of Credit hereunder, the management of
such Loans or Letters of Credit, the use or intended use of the proceeds of the
Loans or Letters of Credit hereunder, or any of the other transactions
contemplated by the Loan Documents; or

          (ii)    any liabilities, obligations, responsibilities, losses,
damages, personal injury, death, punitive damages, economic damages,
consequential damages, treble damages, intentional, willful or wanton injury,
damage or threat to the environment, natural resources or public health or
welfare, costs and expenses (including, without limitation, attorney, expert and
consulting fees and costs of investigation, feasibility or remedial action
studies), fines, penalties and monetary sanctions, interest, direct or indirect,
known or unknown, absolute or contingent, past, present or future relating to
violation of any Environmental, Health or Safety Requirements of Law arising
from or in connection with the past, present or future operations of the
Borrower or its predecessors in interest, or, the past, present or future
environmental, health or safety condition of any respective property of the
Borrower, the presence of asbestos-containing materials at any respective
property of the Borrower or the Release or threatened Release of any Contaminant
into the environment (collectively, the "Indemnified Matters");

65



--------------------------------------------------------------------------------



 

provided

, however, the Borrower shall have no obligation to an Indemnitee hereunder with
respect to Indemnified Matters caused solely by or resulting solely from the
willful misconduct or Gross Negligence of such Indemnitee or breach of contract
by such Indemnitee with respect to the Loan Documents, in each case, as
determined by the final non-appealed judgment of a court of competent
jurisdiction. If the undertaking to indemnify, pay and hold harmless set forth
in the preceding sentence may be unenforceable because it is violative of any
law or public policy, the Borrower shall contribute the maximum portion which it
is permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees.



          (C)     Waiver of Certain Claims; Settlement of Claims.

          The Borrower further agrees not to assert claims against any of the
Indemnitees on any theory of liability for consequential, special, indirect,
exemplary or punitive damages against any or all of such Indemnities. No
settlement shall be entered into by the Borrower with respect to any claim,
litigation, arbitration or other proceeding relating to or arising out of the
transactions evidenced by this Agreement or the other Loan Documents (whether or
not the Administrative Agent or any Lender or any Indemnitee is a party thereto)
unless such settlement releases all Indemnitees from any and all liability with
respect thereto.

          (D)     Survival of Agreements.

          The obligations and agreements of the Borrower under this Section 10.7
shall survive the termination of this Agreement.

          10.8.     Numbers of Documents.

          All statements, notices, closing documents, and requests hereunder
shall be furnished directly by the Borrower to the Administrative Agent and the
Lenders.

          10.9.     Accounting.

          Except as provided to the contrary herein, all accounting terms used
herein shall be interpreted and all accounting determinations hereunder shall be
made in accordance with Agreement Accounting Principles. If any changes in
generally accepted accounting principles are hereafter required or permitted and
are adopted by the Borrower with the agreement of its independent public
accountants and such changes result in a change in the method of calculation of
any of the financial covenants, restrictions or standards herein or in the
related definitions or terms used therein ("Accounting Changes"), the parties
hereto agree to enter into negotiations, in good faith, in order to amend such
provisions in a credit neutral manner so as to reflect equitably such Accounting
Changes with the desired result that the criteria for evaluating the Borrower's
financial condition shall be the same after such changes as if such changes had
not been made; provided, however, until such provisions are amended in a manner
reasonably satisfactory to the Administrative Agent and the Required Lenders, no
Accounting Change shall be given effect in such calculations and all financial
statements and reports required to be delivered hereunder shall be prepared in
accordance with Agreement Accounting Principles without taking into account such
Accounting Changes. In the event such amendment is entered into with respect to
any Accounting Changes, all references to this Agreement to Agreement Accounting
Principles shall mean generally accepted accounting principles as of the date of
such amendment.

66



--------------------------------------------------------------------------------



 

          10.10.     Severability of Provisions.

          Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.

          10.11.     Nonliability of Lenders.

          The relationship between the Borrower and the Lenders and the
Administrative Agent shall be solely that of borrower and lender. Neither the
Administrative Agent nor any Lender shall have any fiduciary responsibilities to
the Borrower. Neither the Administrative Agent nor any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower's business or operations. The Lenders
and the Administrative Agent shall have the obligations set forth in Section
13.4 with respect to confidential information of the Borrower.

          

10.12.     GOVERNING LAW.



  ANY DISPUTE BETWEEN THE BORROWER AND THE AGENTS OR THE ARRANGERS OR ANY LENDER
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE,
SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE
CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF ILLINOIS, BUT GIVING EFFECT TO
FEDERAL LAW APPLICABLE TO NATIONAL BANKS, TO THE EXTENT SUCH FEDERAL LAW IS
OTHERWISE APPLICABLE.

          

10.13.     CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.



          (A)     JURISDICTION.

          EXCEPT AS PROVIDED IN SUBSECTION (B), EACH OF THE PARTIES HERETO
AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF, CONNECTED WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH,
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS WHETHER ARISING IN CONTRACT,
TORT, EQUITY, OR OTHERWISE, MAY BE RESOLVED EXCLUSIVELY BY STATE OR FEDERAL
COURTS LOCATED IN CHICAGO, ILLINOIS, BUT THE PARTIES HERETO ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF
CHICAGO, ILLINOIS. EACH OF THE PARTIES HERETO WAIVES IN ALL DISPUTES BROUGHT
PURSUANT TO THIS SUBSECTION (A) ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION
OF THE COURT CONSIDERING THE DISPUTE.

          (B)     OTHER JURISDICTIONS.

          THE BORROWER AGREES THAT THE ADMINISTRATIVE AGENT, OR ANY LENDER SHALL
HAVE THE RIGHT TO PROCEED AGAINST THE BORROWER OR ITS PROPERTY IN A COURT IN ANY
LOCATION TO ENABLE SUCH PERSON TO (1) OBTAIN PERSONAL JURISDICTION OVER THE
BORROWER OR (2) REALIZE ON ANY SECURITY FOR THE OBLIGATIONS OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF SUCH PERSON. THE BORROWER
AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING
BROUGHT BY SUCH PERSON TO REALIZE ON ANY SECURITY FOR THE OBLIGATIONS OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PERSON. THE BORROWER
WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH SUCH
PERSON HAS COMMENCED A PROCEEDING DESCRIBED IN THIS SUBSECTION (B).

67



--------------------------------------------------------------------------------



 

          (C)     VENUE.

          THE BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
IN ANY JURISDICTION SET FORTH ABOVE.

          

10.14.     WAIVER OF JURY TRIAL.



  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY
AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

          10.15.     WAIVER OF BOND.

          EACH OF THE BORROWER WAIVES THE POSTING OF ANY BOND OTHERWISE REQUIRED
OF ANY PARTY HERETO IN CONNECTION WITH ANY JUDICIAL PROCESS OR PROCEEDING TO
REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS OR TO
ENFORCE ANY JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF SUCH PARTY, OR TO
ENFORCE BY SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER, PRELIMINARY OR
PERMANENT INJUNCTION, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

          10.16.     ADVICE OF COUNSEL.

          EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO THAT IT HAS
DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF SECTION 10.13,
WITH ITS COUNSEL.

          10.17.     No Strict Construction.

68



--------------------------------------------------------------------------------



 

          The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

ARTICLE XI.     THE ADMINISTRATIVE AGENT

          11.1.     Appointment; Nature of Relationship.

          LaSalle is appointed by the Lenders as the Administrative Agent
hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Administrative Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. The Administrative Agent agrees to act
as such contractual representative upon the express conditions contained in this
Article XI. Notwithstanding the use of the defined term "Administrative Agent,"
it is expressly understood and agreed that the Administrative Agent shall not
have any fiduciary responsibilities to any Lender by reason of this Agreement
and that the Administrative Agent is merely acting as the representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders' contractual
representative, the Administrative Agent (i) does not assume any fiduciary
duties to any of the Lenders, (ii) is a "representative" of the Lenders within
the meaning of Section 9-105 of the Uniform Commercial Code and (iii) is acting
as an independent contractor, the rights and duties of which are limited to
those expressly set forth in this Agreement and the other Loan Documents. Each
of the Lenders agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender waives.

          11.2.     Powers.

          The Administrative Agent shall have and may exercise such powers under
the Loan Documents as are specifically delegated to the Administrative Agent by
the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties or
fiduciary duties to the Lenders, or any obligation to the Lenders to take any
action hereunder or under any of the other Loan Documents except any action
specifically provided by the Loan Documents required to be taken by the
Administrative Agent.

          11.3.     General Immunity.

          Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrower, the Lenders or any Lender
for any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is found in a final judgment by a court of competent
jurisdiction to have arisen solely from the Gross Negligence, willful misconduct
or breach of contract of such Person.

          11.4.     No Responsibility for Loans, Creditworthiness, Recitals,
Etc.

          Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into, or verify (i) any statement, warranty or representation made in
connection with any Loan Document or any borrowing hereunder; (ii) the
performance or observance of any of the covenants or agreements of any obligor
under any Loan Document; (iii) the satisfaction of any condition specified in
Article V, except receipt of items required to be delivered solely to the
Administrative Agent; (iv) the existence or possible existence of any Default or
Unmatured Default or (v) the validity, effectiveness or genuineness of any Loan
Document, for the perfection or priority of the Liens on any of the Collateral,
or any other instrument or writing furnished in connection therewith. The
Administrative Agent shall not be responsible to any Lender for any recitals,
statements, representations or warranties herein or in any of the other Loan
Documents, or for the execution, effectiveness, genuineness, validity, legality,
enforceability, collectibility, or sufficiency of this Agreement or any of the
other Loan Documents or the transactions contemplated thereby, or for the
financial condition of any guarantor of any or all of the Obligations or the
Borrower.

69



--------------------------------------------------------------------------------



 

          11.5.     Action on Instructions of Lenders.

          The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, hereunder and under any other Loan
Document in accordance with written instructions signed by the Required Lenders,
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the Lenders and on all holders of Notes. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

          11.6.     Employment of Administrative Agents and Counsel.

          The Administrative Agent may execute any of its duties as the
Administrative Agent hereunder and under any other Loan Document by or through
employees, agents, and attorney-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Administrative Agent shall be entitled
to advice of counsel concerning the contractual arrangement between the
Administrative Agent and the Lenders and all matters pertaining to the
Administrative Agent's duties hereunder and under any other Loan Document.

          11.7.     Reliance on Documents; Counsel.

          The Administrative Agent shall be entitled to rely upon any Note,
notice, consent, certificate, affidavit, letter, telegram, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent.

          11.8.     The Administrative Agent's Reimbursement and
Indemnification.

          The Lenders agree to reimburse and indemnify the Administrative Agent
ratably in proportion to their respective Revolving Loan Commitments (i) for any
amounts, which are not unreasonable or excessive, not reimbursed by the Borrower
for which the Administrative Agent is entitled to reimbursement by the Borrower
under the Loan Documents, (ii) for any other reasonable expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, or any reasonable costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby, or the
enforcement of any of the terms thereof or of any such other documents, provided
that no Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have arisen solely from the Gross Negligence or willful
misconduct of the Administrative Agent.

70



--------------------------------------------------------------------------------



 

          11.9.     Rights as a Lender.

          With respect to its Revolving Loan Commitment, Loans made by it and
the Notes issued to it, the Administrative Agent shall have the same rights and
powers hereunder and under any other Loan Document as any Lender and may
exercise the same as though it were not the Administrative Agent, and the term
"Lender" or "Lenders" shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Borrower in which such Person is
not prohibited hereby from engaging with any other Person.

          11.10.     Lender Credit Decision.

          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on the
financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.

          11.11.     Successor Administrative Agent.

          The Administrative Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right to appoint, on behalf of the Borrower and
the Lenders, a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty days after the retiring Administrative
Agent's giving notice of resignation, then the retiring Administrative Agent may
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent. Notwithstanding anything herein to the contrary, so long as no Default
has occurred and is continuing, each such successor Administrative Agent shall
be subject to approval by the Borrower, which approval shall not be unreasonably
withheld. Such successor Administrative Agent shall be a commercial bank having
capital and retained earnings of at least $500,000,000. Upon the acceptance of
any appointment as the Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents. After any retiring Administrative Agent's resignation
hereunder as Administrative Agent, the provisions of this Article XI shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent hereunder and
under the other Loan Documents.

          11.12.     Collateral Documents.

          (a)     Each Lender authorizes the Administrative Agent to enter into
each of the Collateral Documents to which it is a party and to take all action
contemplated by such documents. Each Lender agrees that no Lender shall have the
right individually to seek to realize upon the security granted by any
Collateral Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent for the benefit of
the Holders of Obligations upon the terms of the Collateral Documents.

71



--------------------------------------------------------------------------------



 

          (b)     In the event that any Collateral is hereafter pledged by any
Person as collateral security for the Obligations, the Administrative Agent is
hereby authorized to execute and deliver on behalf of the Holders of Obligations
any Loan Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Holders of
Obligations.

          (c)     The Lenders hereby authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral or release any Guarantor from its
obligations under a Guaranty (i) upon termination of the Commitments and payment
and satisfaction of all of the Obligations at any time arising under or in
respect of this Agreement or the Loan Documents or the transactions contemplated
hereby or thereby; (ii) as permitted by, but only in accordance with, the terms
of the applicable Loan Document; or (iii) if approved, authorized or ratified in
writing by the Required Lenders, unless such release is required to be approved
by all of the Lenders hereunder. Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the Administrative Agent's authority
to release particular types or items of Collateral pursuant to this Section
11.12(c).

          (d)     Upon any sale and transfer of Collateral or of a Subsidiary
which is expressly permitted pursuant to the terms of any Loan Document, or
consented to in writing by the Required Lenders or all of the Lenders, as
applicable, and upon at least five Business Days' prior written request by the
Borrower, the Administrative Agent shall (and is hereby irrevocably authorized
by the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Administrative Agent for the benefit of the
Lenders herein or pursuant hereto upon the Collateral that was sold or
transferred and release the applicable Guarantor from its obligations under the
applicable Guaranty; provided, however, that (i) the Administrative Agent shall
not be required to execute any such document on terms which, in the
Administrative Agent's opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens upon
(or obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.

ARTICLE XII.     SETOFF; RATABLE PAYMENTS

          12.1.     Setoff.

          In addition to, and without limitation of, any rights of the Lenders
under applicable law, if any Default occurs and is continuing, any indebtedness
from any Lender to the Borrower (including all account balances (other than
those funds contained in the Custody Agreement dated as of March 26, 2003
between the Borrower and LaSalle Bank to the extent such funds do not constitute
property of the Borrower), whether provisional or final and whether or not
collected or available) may be offset and applied toward the payment of the
Obligations owing to such Lender, whether or not the Obligations, or any part
hereof, shall then be due.

          12.2.     Ratable Payments.

72



--------------------------------------------------------------------------------



 

          If any Lender, whether by setoff or otherwise, has payment made to it
upon its Loans (other than payments received pursuant to Sections 4.1, 4.2 or
4.4) in a greater proportion than that received by any other Lender, such Lender
agrees, promptly upon demand, to purchase a portion of the Loans held by the
other Lenders so that after such purchase each Lender will hold its ratable
proportion of Loans. If any Lender, whether in connection with setoff or amounts
which might be subject to setoff or otherwise, receives collateral or other
protection for its Obligation or such amounts which may be subject to setoff,
such Lender agrees, promptly upon demand, to take such action necessary such
that all Lenders share in the benefits of such collateral ratably in proportion
to the obligations owing to them. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

          12.3.     Application of Payments.

          Subject to the provisions of Section 9.2, the Administrative Agent
shall, unless otherwise specified at the direction of the Required Lenders which
direction shall be consistent with the last sentence of this Section 12.3, apply
all payments and prepayments in respect of any Obligations and all proceeds of
Collateral in the following order:

          (A)     first, to pay interest on and then principal of any portion of
the Loans which the Administrative Agent may have advanced on behalf of any
Lender for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower;

          (B)     second, to pay interest on and then principal of any advance
made under Section 10.3 for which the Administrative Agent has not then been
paid by the Borrower or reimbursed by the Lenders;

          (C)     third, to pay Obligations in respect of any fees, expense
reimbursements or indemnities then due to the Administrative Agent;

          (D)     fourth, to pay Obligations in respect of any fees, expenses,
reimbursements or indemnities then due to the Lenders and the issuer(s) of
Letters of Credit;

          (E)     fifth, to pay interest due in respect of Loans and L/C
Obligations;

          (F)     sixth, to the ratable payment or prepayment of principal
outstanding on Loans and Reimbursement Obligations in such order as the
Administrative Agent may determine in its sole discretion;

          (G)     seventh, to provide required cash collateral, if required
pursuant to Section 3.11 and

          (H)     eighth, to the ratable payment of all other Obligations.

Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the Borrower, all principal payments in respect
of Loans shall be applied first, to repay outstanding Floating Rate Loans, and
then to repay outstanding Eurodollar Rate Loans with those Eurodollar Rate Loans
which have earlier expiring Interest Periods being repaid or prepaid prior to
those which have later expiring Interest Periods. The order of priority set
forth in this Section 12.3 and the related provisions of this Agreement are set
forth solely to determine the rights and priorities of the Administrative Agent,
the Lenders and the issuer(s) of Letters of Credit as among themselves. The
order of priority set forth in clauses (D) through (J) of this Section 12.3 may
at any time and from time to time be changed by the Required Lenders without
necessity of notice to or consent of or approval by the Borrower, or any other
Person. The order of priority set forth in clauses (A) through (C) of this
Section 12.3 may be changed only with the prior written consent of the
Administrative Agent.

73



--------------------------------------------------------------------------------



 

          12.4.     Relations Among Lenders.

          (A)     Except with respect to the exercise of set-off rights of any
Lender in accordance with Section 12.1, the proceeds of which are applied in
accordance with this Agreement, and except as set forth in the following
sentence, each Lender agrees that it will not take any action, nor institute any
actions or proceedings, against the Borrower or any other obligor hereunder or
with respect to any Loan Document, without the prior written consent of the
Required Lenders or, as may be provided in this Agreement or the other Loan
Documents, at the direction of the Administrative Agent.

          (B)     The Lenders are not partners or co-venturers, and no Lender
shall be liable for the acts or omissions of, or (except as otherwise set forth
herein in case of the Administrative Agent) authorized to act for, any other
Lender. The Administrative Agent shall have the exclusive right on behalf of the
Lenders to enforce on the payment of the principal of and interest on any Loan
after the date such principal or interest has become due and payable pursuant to
the terms of this Agreement.

ARTICLE XIII.     BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

          13.1.     Successors and Assigns.

          The terms and provisions of the Loan Documents shall be binding upon
and inure to the benefit of the Borrower and the Lenders and their respective
successors and assigns, except that (i) the Borrower shall not have the right to
assign its rights or obligations under the Loan Documents and (ii) any
assignment by any Lender must be made in compliance with Section 13.3 hereof.
Notwithstanding clause (ii) of this Section 13.1, any Lender may at any time,
without the consent of the Borrower or the Administrative Agent, assign all or
any portion of its rights under this Agreement and its Notes to a Federal
Reserve Bank; provided, however, that no such assignment shall release the
transferor Lender from its obligations hereunder. The Administrative Agent may
treat the payee of any Note as the owner thereof for all purposes hereof unless
and until such payee complies with Section 13.3 hereof in the case of an
assignment thereof or, in the case of any other transfer, a written notice of
the transfer is filed with the Administrative Agent. Any assignee or transferee
of a Note agrees by acceptance thereof to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the holder of any Note, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

          13.2.     Participations.

          (A)     Permitted Participants; Effect.

          Subject to the terms set forth in this Section 13.2, any Lender may,
in the ordinary course of its business and in accordance with applicable law, at
any time sell to one or more banks or other entities ("Participants")
participating interests in any Loan owing to such Lender, any Note held by such
Lender, any Revolving Loan Commitment of such Lender, any L/C Interest of such
Lender or any other interest of such Lender under the Loan Documents on a pro
rata or non-pro rata basis. Notice of such participation to the Borrower and the
Administrative Agent shall be required prior to any participation becoming
effective with respect to a Participant which is not a Lender or an Affiliate
thereof. In the event of any such sale by a Lender of participating interests to
a Participant, such Lender's obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
holder of any such Note for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender's rights and obligations under the Loan Documents
except that, for purposes of Article IV hereof, the Participants shall be
entitled to the same rights as if they were Lenders. The Lender selling a
participating interest on its Loan, and the Participant(s) therein, shall bear
their own fees and expenses incurred in connection with any such participation,
and the Borrower shall have no obligation for any such fees or expenses.

74



--------------------------------------------------------------------------------



 

          (B)     Voting Rights.

          Each Lender shall retain the sole right to approve, without the
consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan or Revolving Loan Commitment in which such Participant
has an interest which forgives principal, interest or fees or reduces the
interest rate or fees payable pursuant to the terms of this Agreement with
respect to any such Loan or Revolving Loan Commitment, postpones any date fixed
for any regularly-scheduled payment of principal of, or interest or fees on, any
such Loan or Revolving Loan Commitment, or releases a significant portion of the
Collateral, if any, securing any such Loan.

          (C)     Benefit of Setoff.

          The Borrower agrees that each Participant shall be deemed to have the
right of setoff provided in Section 12.1 hereof in respect to its participating
interest in amounts owing under the Loan Documents to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
the Loan Documents, provided that each Lender shall retain the right of setoff
provided in Section 12.1 hereof with respect to the amount of participating
interests sold to each Participant except to the extent such Participant
exercises its right of setoff. The Lenders agree to share with each Participant,
and each Participant, by exercising the right of setoff provided in Section 12.1
hereof, agrees to share with each Lender, any amount received pursuant to the
exercise of its right of setoff, such amounts to be shared in accordance with
Section 12.2 as if each Participant were a Lender.

          

13.3.     Assignments.



          (A)     Permitted Assignments.

          Any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time assign to one or more banks or other
entities ("Purchasers") all or a portion of its rights and obligations under
this Agreement (including, without limitation, its Revolving Loan Commitment,
all Loans owing to it, all of its participation interests in existing Letters of
Credit, and its obligation to participate in additional Letters of Credit
hereunder) in accordance with the provisions of this Section 13.3. Each
assignment shall be of a constant, and not a varying, ratable percentage of all
of the assigning Lender's rights and obligations under this Agreement. Such
assignment shall be substantially in the form of Exhibit E hereto and shall not
be permitted hereunder unless such assignment is either for all of such Lender's
rights and obligations under the Loan Documents or, without the prior written
consent of the Administrative Agent, involves loans and commitments in an
aggregate amount of at least $5,000,000 (which minimum amount may be waived by
the Required Lenders after the occurrence of a Default or Unmatured Default).
The consent of the Administrative Agent and, prior to the occurrence of a
Default or Unmatured Default, the Borrower (which consent, in each such case,
shall not be unreasonably withheld), shall be required prior to an assignment
becoming effective with respect to a Purchaser which is not a Lender or an
Affiliate thereof. The Lender assigning an interest in its Loan, and the
Purchase(s) thereof, shall bear their own fees and expenses incurred in
connection with any such transaction, and the Borrower shall have no obligation
for any such fees or expenses.

75



--------------------------------------------------------------------------------



 

          (B)     Effect; Effective Date.

          Upon (i) delivery to the Administrative Agent of a notice of
assignment, substantially in the form attached as Appendix I to Exhibit E hereto
(a "Notice of Assignment"), together with any consent required by Section
13.3.(A) hereof, and (ii), in the case of an assignment to a Purchaser which is
not a Lender or an Affiliate thereof, payment of a $3,500 fee to the
Administrative Agent for processing such assignment, such assignment shall
become effective on the effective date specified in such Notice of Assignment.
The Notice of Assignment shall contain a representation by the Purchaser to the
effect that none of the consideration used to make the purchase of the
Commitment, Loans and L/C Obligations under the applicable assignment agreement
are "plan assets" as defined under ERISA and that the rights and interests of
the Purchaser in and under the Loan Documents will not be "plan assets" under
ERISA. On and after the effective date of such assignment, such Purchaser, if
not already a Lender, shall for all purposes be a Lender party to this Agreement
and any other Loan Documents executed by the Lenders and shall have all the
rights and obligations of a Lender under the Loan Documents, to the same extent
as if it were an original party hereto, and no further consent or action by the
Borrower, the Lenders or the Administrative Agent shall be required to release
the transferor Lender with respect to the percentage of the Aggregate Revolving
Loan Commitment, Loans and Letter of Credit participations assigned to such
Purchaser. Upon the consummation of any assignment to a Purchaser pursuant to
this Section 13.3(B), the transferor Lender, the Administrative Agent and the
Borrower shall make appropriate arrangements so that replacement Notes are
issued to such transferor Lender and new Notes or, as appropriate, replacement
Notes, are issued to such Purchaser, in each case in principal amounts
reflecting their Revolving Loan Commitment, as adjusted pursuant to such
assignment.

          (C)     The Register.

          The Administrative Agent shall maintain at its address referred to in
Section 14.1 a copy of each assignment delivered to and accepted by it pursuant
to this Section 13.3 and a register (the "Register") for the recordation of the
names and addresses of the Lenders and the Revolving Loan Commitment of and
principal amount of the Loans owing to, each Lender from time to time and
whether such Lender is an original Lender or the assignee of another Lender
pursuant to an assignment under this Section 13.3. The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

          13.4.     Confidentiality.

          Subject to Section 13.5, the Administrative Agent and the Lenders
shall hold all nonpublic information obtained pursuant to the requirements of
this Agreement and identified as such by the Borrower in accordance with such
Person's customary procedures for handling confidential information of this
nature and in accordance with safe and sound banking practices and in any event
may make disclosure reasonably required by a prospective Transferee in
connection with the contemplated participation or assignment or as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process and shall require any such Transferee to agree (and require any of
its Transferees to agree) to comply with this Section 13.4. In no event shall
the Administrative Agent or any Lender be obligated or required to return any
materials furnished by the Borrower; provided, however, each prospective
Transferee shall be required to agree that if it does not become a participant
or assignee it shall return all materials furnished to it by or on behalf of the
Borrower in connection with this Agreement.

76



--------------------------------------------------------------------------------



 

          13.5.     Dissemination of Information.

          The Borrower authorizes each Lender to disclose to any Participant or
Purchaser or any other Person acquiring an interest in the Loan Documents by
operation of law (each a "Transferee") and any prospective Transferee any and
all information in such Lender's possession concerning the Borrower; provided
that prior to any such disclosure, such prospective Transferee shall agree to
preserve in accordance with Section 13.4 the confidentiality of any confidential
information described therein.

ARTICLE XIV.     NOTICES

          14.1.     Giving Notice.

          Except as otherwise permitted by Section 2.14 with respect to
borrowing notices, all notices and other communications provided to any party
hereto under this Agreement or any other Loan Documents shall be in writing or
by telex or by facsimile and addressed or delivered to such party at its address
set forth below its signature hereto or at such other address as may be
designated by such party in a notice to the other parties. Any notice, if mailed
and properly addressed with postage prepaid, shall be deemed given when
received; any notice, if transmitted by telex or facsimile, shall be deemed
given when transmitted (answerback confirmed in the case of telexes).

          14.2.     Change of Address.

          The Borrower, the Administrative Agent and any Lender may each change
the address for service of notice upon it by a notice in writing to the other
parties hereto.

ARTICLE XV.     COUNTERPARTS

          This Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Agreement by signing any such counterpart. This
Agreement shall be effective when it has been executed by the Borrower, the
Administrative Agent and the Lenders and each party has notified the
Administrative Agent by telex or telephone, that it has taken such action.

77



--------------------------------------------------------------------------------



 

 

          IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative
Agent have executed this Credit Agreement as of the date first above written.



STRATEGIC ENERGY, L.L.C.
  as the Borrower

 

 

By:  /s/Lee McCracken



Name:  Lee McCracken

Title:    Vice President, Finance

 

Address:       Two Gateway Center
                    Pittsburgh, PA 15222-1458


Attention:               Lee McCracken

Telephone No.:      412-394-5674

Facsimile No.:        412-258-4866



 

 



--------------------------------------------------------------------------------



 



LASALLE BANK NATIONAL ASSOCIATION
  as Administrative Agent, as a Lender and as an Issuing Bank

 

 

By:  /s/Mark H. Veach



Name:  Mark H. Veach

Title:    First Vice President

 

Address:       One American Square, Suite 1600
                     Indianapolis, IN 46282


Attention:         Mark H. Veach

Telephone No.: 317-756-7011

Facsimile No.:   317-756-7021



 

 

 



--------------------------------------------------------------------------------



 



PNC BANK, National Association
  as a Syndication Agent and Lender

 

 

By:  /s/Thomas A. Majeski



Name:  Thomas A. Majeski

Title:    Vice President

 

Address:       One PNC Plaza, 2nd Floor
                    249 Fifth Avenue
                    Pittsburgh, PA 15222-2707


Attention:         Thomas A. Majeski

Telephone No.: 412-762-2431

Facsimile No.:   412-762-6484



 

 

 



--------------------------------------------------------------------------------



 

 



CITIZENS BANK OF PENNSYLVANIA
  as Lender

 

 

By:  /s/Dwayne R. Finney



Name:  Dwayne R. Finney

Title:    Vice President

 

Address:       525 William Penn Place, 29th Floor
                    Pittsburgh, PA 15219-1729


Attention:         Dwayne R. Finney

Telephone No.: 412-867-2425

Facsimile No.:   412-552-6307



 

 

 



--------------------------------------------------------------------------------



 

 

 



PROVIDENT BANK
  as Lender

 

 

By:  /s/William R. Dickson, Jr.



Name:  William R. Dickson, Jr.

Title:     Vice President

 

Address:       309 Vine Street -- 235D
                    Cincinnati, OH 45202

Attention:        William R. Dickson, Jr.

Telephone No.: 412-263-4759

Facsimile No.:   412-263-4732



 

 

 



--------------------------------------------------------------------------------



 

 

 



FIFTH THIRD BANK
  as Lender

 

 

By:  /s/Jim Janovsky



Name:  Jim Janovsky

Title:    Vice President

 

Address:        1404 East Ninth Street
                     Cleveland, OH 44114


Attention:         Jim Janovsky

Telephone No.: 412-937-1855 x 27

Facsimile No.:   412-937-9896



